Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 1 of 116




               EXHIBIT
                 “A”
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 2 of 116




          ti                                                             i~
                                                                         ~~
LA~INTA                                                      LAQ!}I NTA
             INN                                                  I NN   &   SUI T ES
                               FRANCHISE AGREEMENT
                                      BASIC TERl\11S


A.     EITective Date:   JP<NulHZ..,Y
                                 11 ~ l, [insert date that Franchisor         executes Agreement]

8.     Site Address: 2370 Stephens Center Drive, Duluth, GA 30096
       Number of Guest Rooms: -=-8=-3
                                    _____________________                                        _
       Facility Type: La Quinta lnn
       Development Method:      ew Construction (Transfer Agreement)

C.     Franchisee: Sugarloaf Capital Buford. LLC, a Georgia limited liability company
       Franchisee's Address: 2253 Gradyridge Trail, Duluth, GA 30097
       Telephone No.: (770) 495-1574                  Facsimile No.:
       E-mail Address: spate l@sugarloafcap.com
       Franchisee's Operating Pa11ner: =S~o=m~·
                                           a~l~P~a~te~I
                                                   _______________                              _
       Operating Partner's Address : 2253 Gradyridge Trail, Duluth, GA 30097
       Telephone No .: (770) 495-1574                 Facsimile No.:
       E-mail Address: spate l@sugarloafcap.com

D.     Franchisor: La Quinta Franchising LLC, a evada limited liability company
       Franchisor's Ad dress: 909 Hidden Ridge , Suite 600 , Irving, Texas 75038,
       Attn: Franchise Dept.; Telephone No. : (214) 492-6600; Facsimile No.: (2 14) 492-6740

E.     Term: The time period commenc ing upon the Effective Date and, unless otherwise
       terminated in accordance with this Agreement, expiring 20 years after Effective Date.

F.     Assigned Arca: Commen cing at the intersection of Duluth Hwy NW and J-85 traveling
       along the centerline of I-85 two (2) miles north and two (2) miles south, including one
       hair (1/2) mile on either side of that same center line , as shown on the map attached hereto
       as Exhibit B. ln the event of any conflict between this written description of the Assigned
       Area and the map , this written description will control. Franchisee acknowledges that the
       Assign~d Area may overlap the assigned areas of one or more other franchisees.

G.     Principal Owner(s): See Exhibit A

H.     Transfer Fee: SI 0,000.00
       Transfer Opening Training Fee: $5,000
       PIP Fee : $1,000.00




Atlanta (Duluth) , GA #026 4_Rev2_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 3 of 116




I.     Royalty Fee: 4.5% of Gross Room Revenues of your Facility from the Effective Date
       through the end of the 24th full calendar month after the Effective Date; 5% of Gross
       Room Revenues beginning with the 25th full calendar month after the Effective Date and
       continuing through the end of the Term.

J.     Reservations Fee: 2% of Gross Room Revenues.

K.     Marketing Fee: 2½% of Gross Room Revenues.

L.     Opening Date: The definition for Opening Date in Article 2 of the Agreement shall be
       deleted in the entirety and replaced with the following:

               "Opening Date " - December 31, 2002

M.     Sections 4.04, 4.05 and 5.0 1 of the Agreement are amended to strike the words '·Opening
       Date" in each place they appear and substitute in their place the words "Effective Date".

N.     Section 15.0I of the Agreement shall be deleted in its entirety and replaced with the
       following:

       15.01 Reciprocal Right To Te rmin ate Without Cause.

       We and, subject to all the provisions of this Section 15.0I, you shall each have the right
       to terminate this Agreement without any reason at all, and without the need to obtain the
       authorization of any third party or any arbitral, judicial or administrative resolution,
       without liability to us, and without preJudice to our corresponding collection of damages
       and/or losses effective on the fifth (51 ), tenth (I 0th) and fifteenth (15th) anniversary of
       the Effective Date by giving the other party written notice thereof at least twelve (12)
       months prior to such fifth (5th), tenth (10th) or fifteenth (15th) anniversary of the
       Effective Date, as applicable. Your right to terminate this Agreement pursuant to this
       Section 15.0I is conditioned on the following: (i) on the date you give notice and on the
       applicable anniversary of the Effective Date you and your Principal Owners and
       Affiliates must be in full compliance with this Agreement and all other agreements that
       you have entered into with us or any of our Affiliates; (ii) you and your Principal Owners
       must execute a general release of the lndemnitees in such form as we may prescribe; and
       (iii) you must have paid us and our Affiliates all outstanding amounts under this
       Agreement and all other Agreements that you have entered into with us or any of our
       Affiliates. If then-current applicable law would prohibit us from terminating this
       Agreement pursuant to this Section 15.01, then you will likewise not have the foregoing
       right to terminate thb Agreement.

       In addition to the reciprocal rights granted in the previous paragr1h, we shall have the
       right to terminate this Agreement effective on the second (2" ) anniversary of the
       Effective Date ("Additional Termination Right") by giving Franchisee written notice
       thereof at least six (6) months prior to such second (2nd) anniversary of the Effective
       Date. If the Property Improvement Plan attached hereto as Exhibit D (" PIP'') is
       completed by the PTPDeadline set out in Paragraph R, below, the Additional Termination
       Right in this paragraph shall be of no further force and effect.
                                                 2
Atlanta (Duluth), GA #0264_ Rev2_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 4 of 116




0.     Section I 5.02(a)(i) is deleted in its entirety and replaced with the following:

              (i)    for any full calendar year (January l through December 31) following the
      second (2nd) anniversary of the Effective Date (each, a "Measurement Period"), (I) your
      Facility experiences an average monthly occupancy rate of less than fifty percent (50%)
      of all rentable Guest Rooms and you provide written notification thereof to us within
      thirty (30) days following the end of any such Measurement Period; and (2) during the
      calendar year immediately following such Measurement Period (the '·Waiting Period").
      your Facility again experiences an average monthly occupancy rate of less than fifty
      percent (50%) of all rentable Guest Rooms; and (3) you provide written notice of
      termination under this Section 15.02(a)(i) to us within thirty (30) days following the end
      of any such Waiting Period. Any such termination shall become effective ninety (90)
      days following the date of such notice;

P.     Management Company: We will not require you to hire a Management Company as of
       the Effective Date. However, approximately six months after the Effective Date, we will
       meet with you to review the Facility's performance, confirm that your General Manager
       and other personnel have completed the required training, and make recommendations for
       needed improvements, if any. Approximately one year after the Effective Date, we will
       review the first year's performance and may at that time require you to secure the
       services of a third-party Management Company

Q.    Site Control/Landlord Estoppel: You have advised us that you will not acquire fee simple
      title to the Site and the Facility until on or about March 31, 20 I 6 but in the interim you
      are leasing the Facility. Thus a Landlord Estoppel and Recognition Agreement
      ("Landlord Estoppt:I") is attached hereto as Exhibit F pursuant to Section 5.01 of the
      Agreement. When you acquire fee simple title and provide us with documentation of that
      acquisition, the Landlord Estoppel will be of no further force or effect. Documentation
      must show Franchisee as fee simple owner. You will have until April 30, 2016 to provide
      us with the required documentation

R.    Deadline to Complete PIP: franchisee will have a period of two hundred seventy (270)
      days following the Effective Date of this Agreement ('"PIP Deadline") to complete the
      renovations to the Facility outlined in the PrP.

S.    Condition Precedent: The effectiveness of this Agreement is wholly contingent upon our
      receipt of a fully executed Mutual Termination and Release Agreement, including all
      exhibits thereto, by and between La Quinta Franchising LLC and MRL Hospitality, LLC.

T.    FTC Exemption: The franchise sale is for more than$ 1,084,900 - excluding the cost of
      unimproved land and any financing received from the franchisor or an affiliate - and thus
      is exempted from the Federal Trade Commission's Franchise Rule disclosure
      requirements, pursuant to 16 CFR 436.8(a)(5)(i). Franchisee acknowledges receiving a
      copy of Franchisor's Franchise Disclosure Document on or before November 12, 2015,
      and hereby waives any required waiting periods and the holding period for completed
      contracts as provided in the Federal Trade Commission's Franchise Rule.

                                           3
Atlanta (Duluth), GA #0264_Rev2_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 5 of 116




                                                         TABLE OF CONTENTS
                                                                          TO
                                                       SUPPLEME              TAL TERMS


Section
ARTICLE 1: BACKGROUND .......................................................................................................................... I
ARTICLE 2: DEFIN ITIONS..............................................................................................................................I
ARTICLE 3: GRANT OF RIGHTS ...................................................................................................................5
    3.0 I        Grant of Franchise................................................................................................................S
    3.02         Territorial Protection............................................................................................................6
    3.03         Reserved Rights.... ...............................................................................................................6
ARTICLE 4: FEJ:::S
                 ..............................................................................................................................................6
   4.0 I         Initial Fee .. ...........................................................................................................................6
   4.02          Expansion Fee....... ...............................................................................................................6
   4.03          Credit Card lnterface............................................................................................................6
   4.04          Monthly Fees........ ...............................................................................................................7
   4.05          Royalty Fee Rebate ..............................................................................................................7
   4.06          Booking Fees and Commissions and Other Charges ...........................................................7
   4.07          Payment of Fees and Other Amounts; Late Payments .........................................................7
   4.08          Application of Payments......................................................................................................8
ARTICLE 5: DEVELOPMENT AND OPENING OF FACILlTY.....................................................................8
   5.0 l         Ownership of Facility ..........................................................................................................8
   5.02          Development of Your Facility. ............................................................................................8
   5.03          Construction, Renovation and Opening of Your Facility ....................................................9
   5.04          Fixtures, Furniture and Equipment. ................................................................................... 12
   5.05          Opening Assistance............................................................................................................ 12
   5.06          Expansion of Facility......................................................................................................... 12
   5.07          No Subleases, Etc...............................................................................................................13
ARTICLE 6: TRAINING AND GUIDANCE..................................................................,................................ 13
   6.01          Initial Training Program.... ................................................................................................ 13
   6.02          Ongoing Guidance . ............................................................................................................13
   6.03          System Manual ................................................................................................................... 13
   6.04          Annual La Quinta Convention...........................................................................................13
   6.05          Delegation and Combined Performance of Obligations .................................................... 14
ARTICLE 7: FACILITY OPERATING REQUJREMENTS ........................................................................... 14
   7.01          Condition of Facility. .........................................................................................................14
   7.02          Authorized Products and Services. .................................................................................... 15
   7.03          Supplies.............................................................................................................................. 15
   7 .04         Market Research........... .....................................................................................................l 5
   7.05          Standards ............................................................................................................................ 16
   7.06          Compliance With Laws and Good Business Practices...... ................................................ 16
   7.07          Personnel. ........................................................................................................................... 16
   7.08          Insurance............................................................................................................................ 17
   7.09          Rates for Products or Services. .......................................................................................... 17


Atlanta (Duluth), GA #0264_Revl _Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 6 of 116




    7.10        Operating Partner. ..............................................................................................................18
    7.11        Use of Management Company........................................................................................... 18
ARTICLE 8: MARKETING AND R.ESERVATIONSYSTEM....................................................................... 19
    8.01        Brand Marketing Fund .......................................................................................................19
    8.02        Reservation System............................................................................................................20
    8.03        Internet Advertising and Reservations ...............................................................................20
    8.04        Cooperative Advertising and Marketing Programs...........................................................21
    8.05        Grand Opening Marketing and Advertising......................................................................21
    8.06        Your Advertising...............................................................................................................21
    8.07        lntranet/Extranet. ...............................................................................................................21
ARTICLE 9: RECORDS AND REPORTS .......................................................................................................21
    9.01  Records.. ............................................................................................................................21
    9.02  Computer Systems.............................................................................................................22
    9.03  Periodic Reports.................................................................................................................22
ARTICLE 10: COMPLIANCE WITH SYSTEM .............................................................................................23
  I 0.0 I Audits.................................................................................................................................23
  I0.02 Inspections.........................................................................................................................23
ARTICLE I I: TRADEMARKS ........................................................................................................................23
  l 1.0I Ownership of the Marks.....................................................................................................23
    11.02       Use of the Marks................................................................................................................24
    11.03       Discontinuance of Use of Marks........................................................................................24
    11.04       Notification of Infringements and Claims.........................................................................24
    11.05       Domain Nan1es ...................................................................................................................24
    11.06       Indebtedness.......................................................................................................................24
    I 1.07      Infringement.......................................................................................................................24
    11.08       Assignment. .......................................................................................................................24
ARTICLE 12: FRANCHISEE'S COVENANTS..............................................................................................25
    12.0I       Confidential Information...................................................................................................25
    12.02       System Loyalty...... ............................................................................................................25
ARTICLE 13: FRANCHISEE'S REPRESENTATIONSAND WARRANTIES .............................................25
  13.0I General Representations and Warranties...........................................................................25
    13.02       Anti-Terrorism, Anti-Bribery and Anti-Corruption Laws. ................................................26
    13 .03      Continuing Representations...............................................................................................2 7
ARTICLE 14: RIGHTS TO TRANSFER .........................................................................................................27
  14.0 I Franchisee's Transfer; Franchisor's Approval...................................................................27
    14.02Conditions for Approval. ...................................................................................................27
    14.03Effect of Approval................. ............................................................................................29
    14.04Death or Disability of Franchisee......................................................................................29
    14.05Special Transfers ................................................................................................................29
    14.06Securities Offerings...........................................................................................................30
    14.07Our Transfer .......................................................................................................................30
ARTICLE 15:TERMINATION R1GHTS........................................................................................................30
  15.0I Reciprocal Right To Terminate Without Cause .................................................................30
  15.02 Your Right To Terminate Based On Occupancy Rates.....................................................31
  15.03 Your Right To Terminate Due to Casualty or Condemnation...........................................32


                                           ii
Atlanta (Duluth), GA #0264_Revl_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 7 of 116




ARTICLE 16: DEFAULT AND REMEDIES...................................................................................................32
    16.01Events of Default. ..............................................................................................................32
    16.02Remedies............................................................................................................................34
ARTICLE 17:RENEWAL RlGHTS.................................................................................................................      34
   17.01 Your Right To Acquire a Successor Franchise..................................................................34
  17.02 Renewal Notice..................................................................................................................35
   17.03 Successor Franchise Agreements.......................................................................................35
ARTICLE 18:EFFECT OF TERMINATION OR EXPIRATION ...................................................................35
   18.0I Payment of Amounts Owed to Us.....................................................................................35
  18.02 Discontinue Use of Marks and Confidential lnformation..................................................35
   18.03 Liquidated Damages..........................................................................................................36
  18.04 Continuing Obligations......................................................................................................36
ARTICLE 19:RELATIONSHIP OF THE PARTIES.......................................................................................37
  19.0I Independent Contractors....................................................................................................37
  19.02 Indemnification of Franchisee...........................................................................................37
   19.03 Indemnification of Franchisor............................................................................................37
  19.04 Taxes ..................................................................................................................................39
  19.05 Advisory Council. ..............................................................................................................39
ARTICLE 20: MISCELLANEOUS..................................................................................................................39
  20.0 I Governing La\.v..................................................................................................................39
  20.02 Mediation...........................................................................................................................39
  20.03 Exclusive Jurisdiction........................................................................................................40
  20.04 Acknowledgement. ............................................................................................................           40
  20.05 Limitations on Legal Rights...............................................................................................40
  20.06 Injunctive Relief. ................................................................................................................4 I
  20.07  Costs and Attorneys' Fees.................................................................................................4 I
  20.09 Waiver of Obligations........................................................................................................41
  20.10 Exercise of Rights ..............................................................................................................42
  20.11 Successors and Assigns ......................................................................................................42
  20.12 Construction .......................................................................................................................42
  20.13 Discretion...........................................................................................................................42
  20.14 Approvals and Consents....................................................................................................43
  20.15 Notices...............................................................................................................................43
  20.16 Franchisor's Obligations....................................................................................................43
  20.17 Franchisee Bankruptcy/Foreclosure...................................................................................43
ARTICLE 21: STATE LAW ADDENDA .......................................................................................................         .44
  21.0 I Scope of State Law Addenda.............................................................................................44
  21.02 Presumption of State Residency and Domicile..................................................................44
ARTICLE 22: ACKNOWLEDGMENTS.........................................................................................................45
 22.01 Domicile.............................................................................................................................45
  22.02 Receipt of Franchise Disclosure Document and Agreement. ............................................45
 22.03 No Inconsistent Representations........................................................................................45
 22.04 Business Risks; Independent lnvestigation........................................................................45
 22.05 Independent Counsel ..........................................................................................................45
 22.06 No Guarantee or Assurance...............................................................................................45


                                                                    iii
Atlanta (Duluth), GA #0264_Revl_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 8 of 116




EXHIBITS

Exhibit A - FranchiseeOwner Information
Exhibit B - Map of AssignedArea
Exhibit C - Computer System Licenseand MaintenanceAgreement
Exhibit D - Property ImprovementPlan
Exhibit E - Insurance Requirements
Exhibit F - Landlord Estoppeland RecognitionAgreement




                                            iv
Atlanta (Duluth), GA #0264_Revl _Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 9 of 116




                                        FRANCHISE AGREEMENT
                                        SUPPLEMENTALTERMS
This Agreement is made as of the Effective Date between Franchisor and Franchisee.
                                      ARTrCLE I: BACKGROUND
Worldwide, our Affiliate, as the result of the expenditure of time, skill, effort and money, has developed
and owns the System. The System is identified by the Marks, which are owned by Worldwide. We have
obtained from Worldwide the right to use and to franchise others to use the System and the Marks. We
grant to qualified individuals and Legal Entities the right and franchise to operate a single La Quinta
Lodging Facility under the Marks and using the System. You have applied to us for the right to operate a
La Quinta Lodging Facility, and we have approved your application based on all of the information and
representations made by you and your Principal Owners in your franchise application. You understand
and acknowledge the importance of our Standards and the need to operate your Facility fully according to
the Standards.
                                      ARTICLE 2: DEFINITIONS
Where the context so indicates, capitalized terms will have the meanings ascribed to them below:

'"I00% LQ Approved Construction Plans" - The completed working drawings and specifications for the
total Project (including the completed site plan, architectural drawings and construction drawings), once
they have been approved by us pursuant to Section 5.02.

"Action" - Any action, suit, proceeding, claim, demand, governmental investigation or formal or informal
governmental inquiry.

'"ADA" - The Americans with DisabilitiesAct.

"Affiliate" - Any person or entity that directly or indirectly owns or Controls the referenced party, that is
directly or indirectly owned or Controlled by the refcn:11cedparty, or that is under common control with
the referenced party.

"Affiliated Lodging Facilities" - Lodging facilities owned, operated, franchised or licensed by us or our
Affiliates and which are identified by or associated with marks other than the Marks.

"Agreement" - This Franchise Agreement, consisting of the Basic Terms, the Supplemental Terms and
each exhibit, rider and addendum attached to this Agreement and listed as "Exhibits" under the Basic
Terms as they may be amended from time to time by written agreement of the parties.

"Assigned Area" - The assigned area described in the Basic Tenns.

"BMF" - The Brand Marketing Fund administered by us for the creation, development and administration
of marketing, advertising and related programs and materials for the purpose of maximizing general
recognition and patronage of the Marks in the United Stllte.,; and throughout the world for the benefit of all
La Quinta Lodging Facilities of the Facility Type and, at our option, one or more other types of La Quinta
Lodging Facilities or Affiliated Lodging Facilities in the United States and elsewhere.

"Booking Fees and Commissions" - The amounts of any travel agency commission, global or electronic
distribution systems fees, fees associated with the use of other electronic booking systems by guests or
travel agents, DPM fees (as hereinafter defined) and other related fees that we may require or that we pay
third parties on your behalf in connection with reservations for rooms at your Facility.


                                                      I
At lanta (Duluth), GA #0264_ Rev l_T ransfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 10 of 116




"Casualty Event" - The occurrence of a fire at or other casualty to your Facility with the result that the
undamaged portion of your Facility cannot reasonably be operated as a La Quinta Lodging Facility and
your Facility cannot reasonably be repaired or restored within one (I) year of the occurrence of the event.

'·Commence Construction" - (a) With respect to new construction, "Commence Construction" means
commence pouring of foundations for the Project; (b) with respect to the conversion of an existing
premises, "Commence Construction" means starting conversion as outlined in the Property Improvement
Plan.

"Computer Systems" - All computer hardware components and software applications, including future
enhancements, additions, substitutions, upgrades and modifications, used or required for use in
connection with the operation of your Facility.

'·Condemnation Event" - Your receipt of notice of a proposed taking of your Facility (or a material part of
your Facility) by eminent domain.

"Confidential Information" - Our and our Affiliates' proprietary and confidential information,
documentation, procedures, manuals, know-how, techniques. data and other materials, whether in written.
electronic, oral or visual form, relating to the development and operation of La Quinta Lodging Facilities,
including, but not limited to (I) the Standards, the System and the System Manuals; (2) site selection
criteria for La Quinta Lodging Facilities and Standards for the development of La Quinta Lodging
Facilities; (3) sales, marketing and advertising programs for, and information pertaining to, La Quinta
Lodging Facilities; (4) our and our Affiliates' reservation systems; (5) information on suppliers and
Standards for FF&E and supplies; (6) knowledge of operating results and financial performance of La
Quinta Lodging Facilities, other than La Quinta Lodging Facilities you own; (7) training programs and all
other information relating to the managementand operation of La Quinta Lodging Facilities; (8) computer
systems and software programs; and (9) all information pertaining to guests of La Quinta Lodging
Facilities, including your Facility, and guests of Affiliated Lodging Facilities regardless of whether
collected by us, you or third parties, through the Reservation System, on the Internet, at your Facility or
otherwise.

"Control" - The possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through ownership of voting securities or interests, by
contract or otherwise, each as reasonably determined by Franchisor.

"Credit Card lnterface" - An interface for automated credit card settlements and authorizations.

"DPM" - Digital Performance Marketing as defined in Section 4.06 of this Agreement.

"Effective Date" - The date upon which Franchisor executes this Agreement as indicated below
Franchisor's signature on the signature page.

"Facility" or '·your Facility" - Your hotel facility, located or to be located at the Site, which you will
establish and operate pursuant to this Agreement as a La Quinta Lodging Facility of the Facility Type
described in the Basic Terms.

"Facility Type" - The type of La Quinta Lodging Facility identified in the Basic Terms. The Facility Type
does not include any Affiliated Lodging Facilities.

"FF&E" - Fixtures, furnishings, equipment, decorations and signs for your Facility.



                                             2
Atlanta (Dulu th), GA #0264_Revl _Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 11 of 116




··Force Majeure" - Acts of God, strikes, war, riot, epidemic, fire or other natural catastrophe, terrorist acts
or government actions resulting from terrorist acts, or other forces beyond your control.

"Franchisee" or "you" or "your" - The party identified as the Franchisee in the Basic Terms.

"Franchisor" or '·we" or "us" - The party identified as the Franchisor in the Basic Terms, or its successors
or assigns.

"Gross Room Revenues" - All revenues. net of discounts, from the rental, sale, use, or occupancy of
Guest Rooms and any meeting rooms at your Facility including cash and credit transactions, whether or
not collected by you, including any revenues deemed to have been received by your Facility pursuant to
Section 7.01. Gross Room Revenues do not include taxes on the hotel stay required by law or revenues
from telephone calls, vending machines, or the Bright Side Market.

"Guest Room" - Each rentable unit consisting of a room or suite of rooms, the entrance to which is
controlled by the same key. Adjacent rooms with connecting doors that can be locked and rented as
separate units are considered to be separate Guest Rooms.

'"lndemnitees" - Us, LQ Management L.L.C., La Quinta Holdings Inc. and their respective Affiliates, and
the directors, officers, employees, shareholders, successors and assigns of each.

"lntemet" - All communications between computers and between computers and television, telephone,
facsimile and similar communications devices, including the World Wide Web, proprietary online
services, E-mail, news groups and electronic bulletin boards.

" La Quinta Lodging Facility(ies)" - A La Quinta Inn or La Quinta Inn & Suites lodging facility or
lodging facilities identified by or associated with the Marks. A La Quinta Lodging Facility does not
include lodging facilities using only the "by La Quinta" tagline in conjunction with a different primary
mark.

"Late Fee" - The highest contract interest rate permitted by law, or one and one-half percent {I ½%) per
month, whichever is lower.

"Legal Entity" - A corporation, partnership, limited liability company, or other legal entity.

"Losses and Expenses" - All losses and expenses, including compensatory, exemplary, and pumttve
damages; fines and penalties; attorneys' costs and fees at trial or on appeal and in preparation therefor;
experts' fees; court costs; costs associated with investigating and defending against claims; settlement
amounts;judgments; and all other costs associated with any of the foregoing losses and expenses.

"Management Agreement" - An agreement entered into between you and a Management Company for the
management of your Facility.

"Management Company" - An operating company other than Franchisee engaged by you to manage your
Facility.

'·Marketing Fee·• - The amount identified as the Marketing Fee in the Basic Terms.

"Marks" or "La Quinta Marks" - The current and future trademarks, service marks and trade dress used to
identify La Quinta Lodging Facilities, including the distinctive bell tower and red tile roof.

"Monthly Fees" - The fees described in Section 4.04.

                                                      3
Atlanta (D uluth) , GA #0264_ Rev I_Tra nsfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 12 of 116




 "Opening Approval Notice" - Our written notice acknowledging our approval for your Facility to
commence operations as a La Quinta Lodging Facility.

"Opening Date" - The date on which you begin to rent Guest Rooms to the public at your Facility using
the System and the Marks under this Agreement after being authorized to do so pursuant to an Opening
Approval Notice from us.

"Operating Partner" - See Basic Terms and Section 7. 10.

'·Other Charges" - All amounts due to us or any of our Affiliates under this Agreement or in connection
with your Facility (other than the Booking Fees and Commissions and the fees described in Sections 4.01-
4.04), including training program fees, conference fees, La Quinta Returns fees, guest assistance charges,
computer system hardware and software and installation costs pertaining to your Facility, fees or charges
for participation in sales or marketing or other promotional programs, and reimbursements for costs
incurred by us or our Affiliates on your behalf or for the benefit of your Facility.

"Ownership Interest" - Any direct or indirect, legal or beneficial ownership interest of any type, including
without limitation (a) in relation to a corporation, the ownership of shares in the corporation; (b) in
relation to a partnership, the ownership of a general or limited partnership interest; (c) in relation to a
limited liability company, the ownership of a membership interest; or (d) in relation to a trust, the
ownership of the beneficial interest of such trust.

"Permanently Disabled" - Being subject to any physical, emotional or mental ir~ury, illness or incapacity
that prevents an individual from performing his obligations under this Agreement or under any guaranty
of Franchisee's obligations hereunder for at least ninety (90) consecutive days, and from which recovery
is unlikely within ninety (90) days from the date such person is determined to be Permanently Disabled.

"Preliminary Plans" - A site plan for the Project, preliminary architectural drawings for your Facility, and
all other documentation that is required for you to obtain any necessary governmental approvals for the
Project.

"Principal Owner" - Each person or entity that has an Ownership Interest often percent (10%) or more in
Franchisee, if Franchisee is a Legal Entity. See Exhibit A.

"Project" - The new construction or conversion of, or addition of Guest Rooms to, your Facility.

"Property Improvement Plan" - A description, prepared by us and attached as Exhibit D (if applicable), of
certain renovations necessary to convert your Facility to a La Quinta Lodging Faciliry. or in the case of a
Transfer, to upgrade your Facility. It also includes any similar document prepared by us during the Term
describing necessary renovations to achieve compliance with Sections 7.01 and 7.05.

"Reservations Fee" - See Basic Terms.

"Reservation Syscem•·- A telephonic or electronic reservation system or such technological substitutes as
we may determine to be appropriate from time to time.

"Royalty Fee" - See Basic Terms.

"Royalty Fee Rebate" - An amount equal to one half percent (0.5%) of the Gross Room Revenues of your
Facility.

·'SEC" - The U.S. Securities and Exchange Commission.

                                             4
Atlanta (Duluth), GA #0264_ Rev l_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 13 of 116




"Site" - The location of your Facility identified in the Basic Terms.

"Standards'' - The standards, plans, specifications, policies, procedures and techniques that we or our
Affiliates have developed relating to the design, construction, development and operation of La Quinta
Lodging Facilities, all of which may be changed by us at our option. The Standards include required and
recommended business practices; requirements for advertising and sales literature; standards for guest
service; sales techniques and procedures; management, operational and accounting procedures; and
standards and specifications for quality, design, warranties, appearance, function and perfom1ancc.

"System" - Worldwide's distinctive system for developing, operating and promoting lodging facilities
identified by the Marks. The distinguishing characteristics of the System include business methods,
designs, trade dress, decor, color schemes, and arrangements, the Confidential Information, Standards and
the System Manual, all of which we may improve, further develop or otherwise modify from time to time.

"System Manual" - Our confidential System Manual, as amended from time to time, in hard copy or
electronic form, which may consist of one or more manuals, containing our mandatory and suggested
Standards relating to the development and operation of La Quinta Lodging Facilities and other
information relating to your obligations under this Agreement. The term "System Manual" also includes
alternative or supplemental means of communicatingsuch information by other media including bulletins,
e-mails, videotapes, audio tapes, compact discs, computer diskettes, CD ROMs; USB drives, and
designated websites.

"Term" - See Basic Terms.

"Transfer" - The voluntary, involuntary, direct or indirect sale, assignment, transfer, merger, license,
sublicense, sublease, collateral assignment, grant of a security, collateral or conditional interest, inter
vivos transfer, testamentary disposition or other disposition of this Agreement, any interest in or right
under this Agreement, or any form of Ownership Interest in Franchisee or interest in the assets (including
but not limited to the Site and improvements comprising your Facility), or revenues or income of your
Facility, whether or not such disposition constitutes a transfer or assignment under applicable law
including: (I) any transfer, redemption or issuance of an Ownership Interest in the capital stock of, or a
partnership or membership interest in, Franchisee or of any interest convertible to or exchangeable for
capital stock of, or a partnership or membership interest in, Franchisee; (2) any merger or consolidation of
Franchisee, whether or not Franchisee is the surviving corporation; (3) any transfer in, or as a result of, a
divorce, insolvency, corporate or partnership dissolution proceeding or otherwise by operation of law; (4)
any transfer upon the death of Franchisee or any Principal Owner of Franchisee by will, declaration of or
transfer in trust or under the laws of intestate succession; (5) any foreclosure upon your Facility or the
transfer, surrender or loss by Franchisee of possession, control or management of your Facility; or (6) any
disposition of the Facility or any Ownership Interest in you or the Facility as a result of a bankruptcy or
similar proceeding.

"Worldwide" - La Quinta Worldwide, LLC, a Nevada limited liability company, and its successors and
assigns.
                                  ARTI CLE 3: G RANT OF RIGHTS

3.01    Grant of Franchise.
Subject to the terms and conditions of this Agreement, we grant to you the right, and you assume the
obligation, to develop and, upon receiving an Opening Approval Notice, to operate your Facility as a
Facility Type at the Site in accordance with the Standards, and to use continuously the La Quinta System
solely in connection therewith, during the Term.


                                              5
Atlanta (Duluth), GA #0264_ Revl _Tra nsfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 14 of 116




3.02    Territodal Protect.ion.
Provided you and your Principal Owners are in full compliance with all terms and conditions of this
Agreement and all other agreements between you or any of your Affiliates, and us or any of our
Affiliates, we will not (and will not grant to another person the right to) own, operate or manage another
La Quinta Lodging Facility, at a location within the Assigned Area, defined below, except for:
         (a) La Quinta Lodging Facilities open (or under commitment to open) as of the Effective Date,
and
        (b) La Quinta Lodging Facilities that are modifications to, replacements for, or relocations of La
Quinta Lodging Facilities open (or under commitment to open) within the Assigned Area as of the
Effective Date; provided, however that no such modified, replacement or relocated facility shall have
more than one hundred twenty-five percent (125%) of the number of Guest Rooms of the existing La
Quinta Lodging Facility being modified, replaced or relocated.
3.03     Rese rved Right s.
All rights not expressly granted to Franchiseeare reserved to Franchisor, its Affiliates and their respective
successors and assigns (by purchase, merger or otherwise), including but not limited to:
         (a)    Subject only to Section 3.02 of this Agreement, the right to conduct any kind of lodging
business or other business, anywhere in the world, within or outside the Assigned Area, including the
right to own, develop, operate and manage, and grant to others the right to own, develop, operate and
manage lodging facilities, (including, but not limited to, extended stay and full service lodging facilities
and lodging facilities utilizing the '·La Quinta" or '·by La Quinta" tagline in association with a different
primary mark) utilizing the La Quinta Marks or any other trademarks or service marks, on such terms and
conditions, as we or they deem appropriate; and
         (b)     The right to offer, sell and advertise any goods and services (including those services
offered by La Quinta Lodging Facilities) under any trademarks or service marks (including but not
limited to the La Quinta Marks) from, on an through any medium, including the Internet or any Website.
                                            ARTICLE 4: FEES
4.01     Initial Fee.
You agree to pay us the Initial Fee, or Transfer Fee, as applicable, set forth in the Basic Terms. The Initial
Fee or, if applicable, the Transfer Fee is fully earned, non-refundable, and payable no later than the
Effective Date.
4.02   Expansio n Fee .
If you submit an application to expand your Facility in accordance with the provisions of Section 5.06,
you shall pay us an Expansion Fee equal to our then-standard per room Initial Fee multiplied by the
number of additional Guest Rooms described in your application. The Expansion Fee will be payable
with the written application and will be fully earned if and when the application is approved by us.
4.03    Credit Car d Interface .
If we elect, at our option, to administer, directly or indirectly, a Credit Card Interface, you agree to pay us
any costs and expenses we incur to install software and set up your computer hardware to provide a Credit
Card Interface. If we do not elect to administer a Credit Card Interface, you must obtain and at all times
utilize such Credit Card Interface services as we may designate from time to time from a third party
approved, or at our option, designated by, us and purchase or lease all equipment, software and related
services necessary therefore.




                                                      6
Atlanta (Duluth) , GA #0264_ Revl _Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 15 of 116




4.04   Monthl v Fee-~.
Beginning with the calendar month in which the Opening Date occurs and continuing for each calendar
month or portion of a calendar month during the Term, you shall pay us the Royalty Fee, Reservations
Fee and Marketing Fee and, if applicable, a monthly Credit Card Interface fee calculated for such
calendar month, or portion of a calendar month; provided, however, that your obligation to pay a Credit
Card Interface fee shall not commence unless and until we elect, at our option, to install software and set
up your computer hardware to provide a Credit Card Interface.
4.05    Roy altv Fee Rebate.
If, for any full calendar year beginning with the calendar year that commences after the end of the 24th full
month after the Opening Date, (a) your Facility achieves superior results, as determined by us in our sole
discretion, using a guest satisfaction tracking system selected by us for determining the satisfaction of
guests at La Quinta Lodging Facilities, and (b) you, your Principal Owners and your Affiliates are in full
compliance with this Agreement and all other agreements with us or any of our Affiliates, then we will
remit to you the Ruyc1lty Fee Rebate for the calendar year for which you achieve superior results. Any
Royalty Fee Rebate will be paid to you within ninety (90) days following the end of the calendar year to
which the rebate relates.
4.06    Booking Fees and Commis sions and Other Charge s.
You agree to pay us all Booking Fees and Commissions and Other Charges. You shall comply with all of
our rules and regulations (including payment procedures) regarding Booking Fees and Commissions and
Other Charges and any modifications that we in our sole discretion make to those rules and regulations.
Booking Fees and Commissions and Other Charges may, in the future, be directly invoiced to you by one
or more third-party billing clearinghouses. These clearinghouses may require you to pay them an
additional administrative or related fee for their services. You agree to participate fully in the billing
clearinghouses in which we participate and agree to pay on a timely basis the amounts of invoices that
you receive from these clearinghouses. including the administrative or related fees imposed by the
clearinghouses.
You must participate in our Digital Pertormance Marketing Program (" DPM"). DPM markets the La
Quinta brand through major Internet search engines, web site portals and other Internet web sites,
including call center and mobile websites and applications, using key words, banner display ads and
textual links. You must pay a fee for stays at your hotel resulting from DPM marketing. The fee will be
no less than ten percent (10%) and no greaterthan fifteen percent (15%) of Gross Room Revenues from
the applicable stay. The current fee is ten percent ( 10%) of the applicable Gross Room Revenues. We
have the right to change the commission percentage in our discretion at any time up to fifteen percent
( 15%) of applicable Gross Room Revenues. The DPM fee is in addition to all other applicable reservation
fees. The fee applies to revenue you receive in respect of no-show, changed and canceled reservations that
you receive through DPM. The fee does not apply to certain reservations as described in our DPM policy.
We have the right to change the DPM policy in our discretion at any time.
4.07    Payment of Fees and Other Amount s; Late Paym ents.
Unless paid in accordance with an electronic debit/credit transfer of funds program as described below,
we will send you an invoice for all fees and other amuu11ls payable to us. All invoices will be payable
upon your receipt and past due thirty (30) days after receipt of the invoice. You should pay all invoices by
delivering your payment to us at the following address: P.O. Box 612587, Dallas, TX 75261-2587, Attn:
Cash Management, or such other address as we may designate from time to time. We may require that all
fees and any other amounts be paid, at your cost, through electronic debit/credit transfer of funds
programs that we specify from time to time, and you agree to sign such documents (including
independent transfer authorizations), pay such fees and costs and do such things as we deem necessary to
facilitate electronic transfers of funds. You agree to maintain sufficient funds in the appropriate accounts


                                                     7
At lanta (D uluth), GA #0264_ Rev l_Transfe r FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 16 of 116




for such withdrawals. In addition to any remedies available to us, you shall pay to us the Late Fee for all
amounts which you owe us or any of our Affiliates beyond their due date. We will have che right from
time to time to designate alternative payment terms and procedures (including, without limitation,
requiring payment by electronic debit/credit transfer, wire, cashier's check or check) so long as they are
consistent with the payment terms and procedures we have designated for franchisees of other La Quinta
Lodging Facilities. You agree to comply with those alternative payment terms and procedures.
4.08 AJ>pli
         cation of Pavments.
We may, at our option, apply any payments that we receive from you or from any third party on your
behalf (including, but not limited to, payments from national account customers) to any of your past due
indebtedness for fees, purchases of products or supplies or any other past due indebtedness to us or any of
our Affiliates, notwithstanding any contrary designation by you or the applicable third party. You agree
that all payments hereunder shall be made as and when due without any setoff, deduction or prior demand
therefore. No restrictive endorsement on any check or in any letter or other communicationaccompanying
any payment shall hind us, and our acceptance of any such payment shall not constitute an accord and
satisfaction.
                  ARTICLES: DEVELOP M ENT AND OPEN I NG OF FACILrT Y
5.01    Ownership of Facilitv .
If you do not own fee simple title to the real property and improvements which comprise your Facility,
but instead have a leasehold interest, then within thirty (30) days after the Effective Date and in any event
prior to the Opening Date, you will cause the fee simple owner (or another third party acceptable to us) to
execute an estoppel and recognition agreement, in form and substance acceptable to us, which, among
other things, recognizes our rights in and to the Marks and our rights described in Section I 8.02.
5.02    Develo pment of Your Faci litv.
        (a)      You shall retain the services of a qualified architect for the development or renovation of
your facility. Your selection of an architect is subject to our approval.
        (b)     You shall arrange for your architect to develop Preliminary Plans. We may, but shall not
be obligated to, provide you with a prototypical set of our standard plans and specifications. Such
prototypical plans will not contain the requirements of any federal, state or local law, code or regulation,
including the ADA or similar rules governing accommodations for persons with disabilities, nor will such
plans contain the requirements of, or be used for, construction drawings or other documentation necessary
to obtain permits or authorizations to build a specific La Quinta Lodging Facility.
         {c)      You shall submit the Preliminary Plans to us for our review and approval. In addition,
construction drawings and specifications shall be submitted to us for our review and approval when each
are thirty to fifty percent (30% to 50%) complete and again when each is one hundred percent (100%)
complete. Our review and approval of Preliminary Plans and construction drawings and specifications
shall be limited to assessing compliance with our Standards. If we do not approve the Preliminary Plans
or any set of construction drawings or specifications,we will provide to you and your architect reasonable
recommendations that you and your architect shall incorporate into the Preliminary Plans, construction
drawings and specifications, a5 applicable. You shall then have your architect prepare for our review and
approval two sets of completed working drawings and specifications for the total Project that incorporate
our recommendations, which, when approved by us, shall constitute the "l00% LQ Approved
Construction Plans." Once we have approved your 100% LQ Approved Construction Plans you must
submit the IO0¾ LQ Approved Construction Plans to us in electronic (PDF) and hard copy format. We
will stamp our approval on the IO0¾ LQ Approved Construction Plans and return them to you. A copy of
the stamped 100% LQ Approved Construction Plans must remain on your construction site at all times
during construction.


                                             8
Atlanta (Duluth), GA #0264_Rev I_ Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 17 of 116




         (d)      Following your receipt of the 100% LQ Approved Construction Plans stamped b) us, you
shall obtain, at your sole cost and expense, all governmental licenses and permits that are required for
completion of the Project in accordance with the 100% LQ Approved Construction Plans, including any
required building, occupancy, sewer and utility permits. We are not responsible for, and shall have no
liability for, the architecture, design, engineering or construction of your Facility, for your Facility's
compliance with any federal, state or local law (including the ADA and any other federal, state or local
law or ordinance regulating standards for access to, use of the, or modification of buildings for and by
persons who are protected by law by virtue of such disability or whose disabilities are otherwise
recognized by law), for any errors, omissions or discrepancies of any nature in any drawings or
specifications with respect to your Facility, or for any other matter relating to the development, use or
operation of your Facility.
5.03    Construction, Renovation and Opening of Your Facility.
        (a)      No construction, conversion or renovation may commence until your 100% LQ
Approved Construction Plans have been approved by us. and you have obtained building permits and
otherwise complied with all applicable codes and regulations. You shall undertake, conduct and construct
the Project in full compliance with the approved I00% LQ Approved Construction Plans, and no material
and/or design changes may be made to the I 00% LQ Approved Construction Plans without our prior
written consent. Requests for material and/or design changes must be made in writing by you and, if not
approved by us in writing, will be considered rejected.
        (b)      If your Facility is to be newly constructed, you shall Commence Construction within
twelve ( 12) months after the Effective Date. Construction shall be completed, and your Facility shall open
for business as a La Quinta Lodging Facility, within twelve ( 12) months after the date you Commence
Construction; provided however that in no event shall you open your Facility without an Opening
Approval Notice as described in Section 5.030). Unless otherwise provided in the Basic Terms or agreed
by us in writing, the following deadlines apply:
                (i)     no later than ninety (90) days following the Effective Date. you must obtain
ownership or leasehold rights to the Site and provide us with documentation thereof and submit a copy of
your agreement with your architect;
                 (ii)  no later than one hundred eighty (180) days following the Effective Date, you
must submit Preliminary Plans and a copy of your agreement with your selected FF&E vendor and/or
interior design company;
                (iii)   no later than two hundred seventy (270) days following the Effective Date, you
must obtain our approval for your 100% plans, submit the 100% LQ Approved Construction Plans to
applicable governmental authorities for permitting, and submit to us a copy of your agreement with your
general contractor; and
               (iv)    no later than three hundred sixty-five (365) days following the Effective Date,
you must pour your foundation and provide photos of poured foundation to us.
        (c)      If your Facility is an existing lodging facility to be converted to a La Quinta Lodging
Facility, you shall commence construction of conversion renovations within three (3) months after the
Effective Date. Conversion renovations and all work described in your Property Improvement Plan shall
be completed, and your Facility shall open for business as a La Quinta Lodging Facility, within six (6)
months after the date that construction commences; provided however that in no event shall you open
your Facility without an Opening Approval Notice as described in Section 5.030).
        (d)   If you are renovating an existing La Quinta Lodging Facility as a result of a Transfer, you
shall commence and complete the required renovations on the schedule outlined in the Property
Improvement Plan ("PIP")


                                                    9
Atlanta (Duluth), GA #0264_ Rev I_Tra nsfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 18 of 116




         (e)     If, after opening your Facility. you have obtained our approval to expand your Facility,
you shall commence construction within five (5) months after we approve your application in accordance
with Section 5.06. New room additions shall be completed and shall be open for business within eight (8)
months after the date that construction commences; provided, however, that in no event shall you open
your new room additions without an Opening Approval Notice as described in Section 5.030) with
respect to such additional rooms.
         (0      During the construction, conversion or renovation period, we have the right to visit the
Project site at any time to inspect the work. lfwe believe that the construction, conversion or renovation
does not fully comply with the approved 100% LQ Approved Construction Plans or has not been
performed in a workmanlike manner, we may bring these deficiencies to your attention, and you shall
correct them promptly. You will not be issued an Opening Approval Notice pursuant to Section 5.030),
below, until such time as all deficiencies are corrected.
         (g)    Not later than the 10th day of each calendar month during the construction and/or
conversion period, you shall provide to us progress reports, in such form and manner as we may specify
in the System Manual or otherwise in writing. Such progress reports may include, among other things,
digital photographs.
         (h)     Before acquiring or installing any FF&E or interior design elements or packages for your
Facility which are not part of our standard interior design packages or have not otherwise previously been
approved by us as meeting our Standards, you shall submit your proposed FF&E and interior design
elements and packages to us for our review and approval. You shall not acquire or install any of these
non-standard FF&E or interior design elements or packages without our prior written approval. If you use
a non-standard interior design package or individual item that we have not approved, we may require you
to replace at your sole cost and expense any items that do not meet our Standards and you may be charged
a re-inspection fee for us or our consultant to review and approve it.
        (i)      Although it is important to us that you timely perform your obligations, upon your
written request, we may, in our sole discretion, grant you a written extension to commence construction,
complete construction, finish conversion renovations or open your La Quinta Lodging Facility for
business. The length of the extension, if granted, will be determined by us in our sole discretion, and will
be based on a number of factors. You may be required to pay an extension fee for each month that a
particular deadline is extended in accordance with our then-current policy, provided, that you will not be
required to pay an extension fee if you are delayed due to Force Majeure or you fail to obtain required
governmental approvals, provided that you have exercised diligent efforts to obtain such governmental
approvals.
         U)       Upon completion of construction, conversion, renovations or any expansion, you shall
notify us that your Facility (or the expanded portion of your Facility, as applicable) is ready for a pre-
opening inspection. We will then conduct a pre-opening inspection to determine if your Facility (or the
expanded portion of your Facility, as applicable) is completed and ready to provide lodging services to
guests on a fully operational basis. We shall conduct one ( l) inspection without additional charge to you.
If we determine, in our sole discretion, that additional inspections are required, you shall reimburse us for
all costs and expenses thereof, including a re-inspection fee, travel, lodging and meals. You shall take all
measures necessary to promptly remedy any deficiencies indicated by such inspection. Any conditional
approval may be rescinded if you fail to satisfactorily remedy any identified deficiencies. We will issue
an Opening Approval Notice, which must be countersigned by you and returned to us, signifying that
your Facility (or the expanded portion of your Facility, as applicable) may be opened for business as a La
Quinta Lodging Facility and establishing the Opening Date if, upon completion of the pre-opening
inspection, all of our conditions have been met to our satisfaction, including:
                 (i)   your Facility or the expanded portion of your Facility, as applicable (including all
 public areas, work areas and Guest Rooms) is completed (including the completion of work described in

                                                     10
Atlanta (Duluth), GA #0264_ Rev I_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 19 of 116




  your Property LmprovementPlan, if applicable); contains the number of Guest Rooms set forth in the
  Basic Terms (or your approved expansion application) and is ready to provide lodging services to guests
  on a fully operational basis;
                 (ii) the governmental authorities under whose jur isdiction your Facility was
  constructed have issued a permanent certificate of occupancy, if required by applicable law;
                  (iii) all other licenses, permits and other consents required for the occupancy and
  operation of your Facility have been obtained; and
                  (iv) all deficiencies revealed in the pre-opening inspection have been corrected and
  your FaciIity complies with all of our Standards.
In no event shall your Facility or the expanded portion of your Facility, as applicable, open for business as
a La Quinta Lodging Facility prior to our issuance of an Opening Approval Notice. You acknowledge and
agree that the opening of the Facility prior to our issuance of an Opening Approval Notice is a breach of
this Agreement and will damage the System and the Marks. Accordingly, in the event you open the
Facility to the public prior to our issuanceof an Opening Approval Notice in addition to and not in lieu of
all other remedies available to us hereunder, you shall pay us, upon our demand, as liquidated damages
(to compensate us for damages to the System and the Marks in an amount difficult to ascertain, and not as
a penalty) an amount equal to $ I,000/day for each day the Facility is open to the public without an
Opening Approval Notice, plus our costs to enforce our rights under this Section 5.03.
        (k)      If your Facility is an existing lodging facility to be converted to a La Quinta Lodging
Facility, and the Facility is currently subject to a franchise agreement with a brand other than La Quinta
("Existing Agreement"), you represent, warrant and agree as follows:
               (i)      the Existing Agreement will be terminated prior to the date the Facility is
scheduled to Open as a La Quinta LodgingFacility;
               (ii)      you will not be permitted to open, brand, operate, or market the Facility as a La
Quinta Lodging Facility until you provide us with a copy of a duly executed mutual termination
agreement or other releas~ of the Existing Agreement, or other confirmation of the tennination of the
Existing Agreement, in form reasonably satisfactory to us, and such other documentation related to
confirming the expiration or lawful and appropriate termination of the Existing Agreement as we may
reasonably request (collectively, the "Evidence ofTennination").
                 (iii)    once you provide the Evidence of Termination to us, we will confirm in writing
that the condition in this Section 5.03(k) has been satisfied;
                 (iv)  if you do not deliver the Evidence of Tennination by the time the renovations are
completed and the Facility is ready to Open as a La Quinta Lodging Facility, then we will have the right
to terminate this Agreement by delivering written notice thereof to you, to retain all fees paid by you
pursuant to this Agreement, and to collect from you pre-opening Liquidated Damages pursuant to Section
18.03;
                 (v)      you understand that we are entering into this Agreement based upon your prior
acknowledgement that you approached La Quinta about this franchise opportunity and your
representations that this Agreement will not conflict with or result in a breach of the Existing Agreement
or other agreement to which you or your Facility may be bound which might subject us to liability. In the
event of any claim or dispute arising out of the Existing Agreement, then in addition to any other
indemnities described in Section 19.03,you agree to indemnify and defend the lndemnitees against and
hold them harmless from any and all Actions and Losses and Expenses that may be instituted or
threatened against us or that we or they may incur arising out of any claim related to the Existing
Agreement or any alleged interference with it. The provisions of this paragraph shall survive any
termination of the Agreement.

                                             11
Atlanta (Duluth), GA #0264_Revl_ T ransfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 20 of 116




       (I)      You represent anrl warrant that all permits, licenses and approvals required for the La
Quinta Lodging Facility have been lawfully issued or will be lawfully issued when rt:4uired by law and
the development and operation of the Facility is and will be in compliance with such permits, licenses,
approvals, and other laws, including, but not limited to, those laws referred to in Section 13.02.
          (m)     Neith er our a ppr ova l of the Site nor any assistance we may give you in identify ing
the Site, constitu tes any acknowled gement, war ranty or repr esent at ion of any kind , expres s or
impli ed, includ ing, with out limit ation, any war ra nty or repr esentat ion as to the potentia l access,
visib ility or profitab ility of a La Quint a Lodg ing Fac ility a t the Site. Our ap pr oval of the Site
merely signifies that we a re willing to gran t a fra nchise for a La Q uint a Lodging Facility at that
locat ion. Your decision to develop and opera te you r Fac ility at the Site is based solely on your own
inde pend ent investigat ion of t he suita bility of the Site for a La Q uin ta Lodging Fac ility . Our
exercise of our right to appr ove the Site layo ut , to app rove any plans, to inspect the const ruction or
convers ion of your Fac ility a nd to issue th e O pening App rov al Notice shall be solely for the purp ose
of assu ring compli ance with our Sta ndar ds and shall not be const ru ed as a ny expres s or imp lied
repre sent ation or warra nty tha t your Fac ility com plies wit h a ny appl ica ble laws, codes or
reg ulatio ns (includi ng the ADA or a ny ot her federa l, state , or loca l law or or d ina nce regulatin g
stand a rd s for the acce ss to, use of, or modifica tion of buildin gs for a nd by persons whose disa bilities
a re pr otected by law) or that the const ru ction thereof is sound or free from defects. Our cr iteria for
appr oval or disap pr ova l do not encompass tec hnical , a rchit ect ur a l or engineerin g consideratio ns.
We shall have no lia bility or obligation with respect to the constru cti on or conversion of your
Faci lity.
5.04    Fixtur es, Fu rniture and Equipme nt.
You agree to purchase or lease all required FF&E. You agree lo purchase or lease only such types, brands
and models of FF&E which we approve as meeting our Standards. You may purchase or lease approved
types, brands or models of FF&E only from suppliers approved by us, which may include us and any of
our Affiliates. We have the right to profit from the sale of such items to you and to receive fees from third
party suppliers. From time to time, we may modify the list of approved types, brands, models and/or
supp liers, and you may not, after receipt uf notice of such modification, reorder any type, brand or model,
or from any supplier, which is no longer approved by us. If you propose to purchase any FF&E ofa type,
brand or model, or from a supplier, that we have not previously approved, you shall notify us and submit
to us such information as we may request to evaluate your proposal. We have the right to charge
reasonable fees to cover our costs to evaluate the proposed brand or supplier. We will notify you of our
decision with.ina reasonable period of time. We may prescribe procedures for the submission of requests
for approval and impose obligations on suppliers, which we may require to be incorporated in a written
agreement. We may impose limits on the number of suppliers and/or brands for any of the foregoing
items.
5. 05   Opening Assistance.
We will provide you with such opening assistance as we deem appropriate to assist you in starting
operations at your Facility, including on-site opening assistance for not more than seven (7) days, starting
three (3) days before and ending four (4) days after opening. You agree to reimburse us for the travel,
lodging and meal expenses of our personnel providing such assistirnce.
5.06    Expan sion of Facility.
If at any time you desire to expand your Facility or otherwise increase the number of Guest Rooms above
the number set forth in the Basic Terms, you shall first obtain our approval (which will not be
unreasonably withheld) by submitting to us our standard form of application, along with the Expansion
Fee pursuant to Section 4.02. As a condition to our approval, we may require that your Facility be
upgraded to our then-current standards. The development and construction of any expansion to your
Facility shall be subject to all of the provisions of Sections 5.02 and 5.03.

                                               12
Atlanta (Duluth ), GA #0264_ Revl _Transfe r FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 21 of 116




5.07    No S ubleases, Etc.
You shall not lease or sublease any portion of the Facility to a third party, grant any concession to operate
any facility at the site, or subcontract any of your rights or duties hereunder, except with our prior written
consent which we may withhold in our sole discretion.
                              ARTICLE6: TRAINING AND GUIDANCE
6.01    Initial Training Progr am.
Prior to opening your Facility, you (or, if applicable, your Operating Partner), all of your managers, all
front office personnel and certain other designated personnel for your Facility shall attend and
successfully complete initial training programs on the operation of a La Quinta Lodging Facility at such
time(s) and place(s) as we designate. We may require your Operating Partner, managers and front office
personnel for your Facility to attend and successfully complete periodic or additional training programs,
and we may also offer optional training programs. We have the right to charge reasonable fees for
providing any such initial, periodic or aciditional training programs. You will be responsible for all
compensation and expenses (including travel, meals and lodging) incurred by you (or, if applicable, your
Operating Partner) and your personnel in attending any training programs. You shall immediately replace
any manager or front office personnel who fail to successfully complete any mandatory training program.
6.02    Ongoing Guid ance.
We will furnish you periodic guidance with respect to the System, including improvements and changes
to the System. Such guidance, at our discretion, will be furnished in the form of the System Manual,
bulletins and other written materials, consultations by telephone or in person at our offices or at your
Facility, or by any other means of communications. At your request, we may provide special assistance
for which you will be required to pay the fees and charges we may establish from time to time.
6.03    Sysl.e m Manual.
Within a reasonable time after the Effective Date, we will permit you to use one copy of the System
Manual, the terms of which shall supplement this Agreement. You shall operate your Facility in
accordance with the System Manual. The System Manual at all times will remain our property. You shall
keep it in a secure place at your Facility, and shall return it to us immediately upon request, upon
termination or expiration of this Agreement or upon any Transfer. We may periodically revise the
contents of the System Manual, or any Standards, based upon the needs of the System, in our sole
business judgment. You shall comply with each new or changed System Manual provision or Standard.
You shall keep the System Manual current and up-to-date. If any dispute arises as to the contents of the
System Manual, the terms of the master copy of the System Manual maintained by us at our corporate
headquarters will control. If you lose or misplace the System Manual we may impose a replacement fee
which will not exceed $2,500. The System Manual contains Confidential Information, and you agree not
to copy any part of the System Manual or use any part of it for any purpose other than the operation of
your Facility.
6.04       Annual La Quinta Convention.
You or, if applicable, your Operating Partneror other manager of your Facility, shall attend our annual La
Quinta conventions. We may, in our sole discretion, also require the managers of your Facility to attend
conventions. We may charge your Facility a reasonable fee to cover a proportionate share of the cost of
our convention and your representative's attendance (even if you or your representatives fail to attend).
You shall be responsible for all compensationand expenses (including travel, meals and lodging) incurred
by you and your representatives in attending conventions.




                                             13
Atlanta (Duluth), GA #0264_ Revl_T ransfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 22 of 116




6.05       netegation and Combined Performanc e of Obligation s.
We shall have the right to delegate our performance of any ob ligation under this Agreement (including,
without limitation, the prov ision of any service and the operation of any program , such as the BMF
described in Section 8.0 I hereof and the Reservation System descr ibed in Section 8.02 hereof), to an
Affiliate or a third party (collective ly and individually, a "Delegate"). You agree and acknowledge that
we or such Delegate may simulta neousl y perform the same, similar or different duties for or on behalf of
our or such Delegate's company -owned, company-ope rated or licensed businesses or for or on behalf of
businesses owned or operated by third parties, which businesses may be competitive with your Facili ty
and the System and which may be located in the Assigned Area. We and our Delegates shall have the
right to perform any such obligations on a combi ned basis (including , without limitation, utilizing the
same or shared personnel) or in conjunction with the perfonnance of the same, similar or different
services for or on behalf of our or such Delegate 's company-owned, company-operated or licensed
businesses or for or on behalf of businesses owned or operated by third part ies, which businesses may be
competitive with your Facility and the System and which may be located in the Assigned Area. We shall
have the right , in our sole discretion, tu allocate costs, personnel and other resources among any
combined programs.
                     ARTICLE 7: FACILITY OPERATING REQ UIREMENTS
7 .01   Condition of Facility .
You shall maintain your Facility ' s condition and appearance so that it is attractive, clean and efficiently
operated. You must maintain your Facility ' s condition and appearance and make such modifications and
additions as we require from time to time, including replacement of worn-out or obsolete FF&E, repair of
the interior and exterior and parking areas and periodic cleaning and redecorat ing. If at any time the
general state of repair , appearance or clean liness of your Faci lity or its FF&E, does not meet our
Standards, we may notify you and specify the action you shall take to correct such deficiency.
You shall periodically upgrade and/or remodel your Facility at your sole cost and expense to conform to
the building decor and trade dress and FF&E required under our then-current Standards for La Quinta
Lodging Facilities , including such fI'&E replacements, remodeling, redecoration and modificatio ns to
existing improvements as may be necessary to do so. You shall complete any required upgrading and
remodeling of your Facility with in the time specified by us, and you acknowledge that your failure to
perform such upgrades , except for delays caused by Force Majeure, shall constitute a material default of
this Agreement. We will not require substantial upgrading or remodeling more often than every five (5)
years dur ing the Term, unless we consider such action to be reasonabl y necessary. All "s oft goods,"
including carpets, draperies, and bedspreads , and all "cas e goods," including credenzas , headboards,
tables and cha irs, shall be mainta ined in a clean and attractive condit ion and full working order. You shall
replace all "soft goods" at your expense at least once every five (5) years during the Term and all "case
goods" at your expense at least once every seven (7) years during the Term, unless we e>.1endthese time
periods for items that are in good repair and consistent with then-current Standards.
Subject to your right to terminate contained in Section 15.03, if your Facility is damaged or destroyed by
fire or other casualty, you sha ll initiate within ninety (90) days (and continue until completion) all repairs
or reconstruction to restore your Facility to its condition immediately prior to such casualty. If, in our
reasonable j udgment, the damage or destruction is of such a nature that it is feasible, without incurring
substantia l additional costs, to repair or reconstruct your Facility in accordance with the then-current
standard La Quinta Lodging Facility layout and specificatio ns, we may require you to repair or
reconstruct your Facility in accordance with those specificat ions. 1f as a resu lt of any casualty the monthly
Gross Room Re venues for your Fac ility shall decrease to more than twenty -five percent (25%) below the
average monthly Gross Room Revenue s for the twelve (12) month period ending the last day of the
calendar month prior to the casualty (the " Pre-Casualty Ave rage GRR ") and same shall continu e for more
than one (I) calendar month, then for purposes of calculati ng the Royalty Fee, Reservations Fee and


                                               14
Atlanta (Duluth), GA #0264 _ Re vl_T ransfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 23 of 116




Marketing Fee due us under this Agreement, starting after such calendar month and until the damage
caused by such casualty is fully repaired, (a) we will multiply the applicable percentage by the actual
Gross Room Revenues received during such month, and (b) add to it the amount of any payment on an
insurance policy applicable to the Facility which is designated as remuneration for fees payable under
Sections 4.04 or 4.06 of this Agreement during the period of loss or, if that amount is not available, we
will multiply the applicable percentage by the amount of lost Gross Room Revenues used by the
insurance company to calculate the benefit payable to you for the period of loss and add that to the
amount calculated under (a). In the event payment on any insurance policy does not clearly identify either
what portion of such payment is attributable to fees owed by the you under Sections 4.04 or 4.06 of this
Agreement or the lost Gross Room Revenues for the period of loss, we shall have the right to determine,
in our reasonable judgment, the amounts owed by you under Sections 4.04 or 4.06, based upon our
historical records of Gross Room Revenues and values you have submitted in proofs of loss, after
consultation with you and considering payments received under your property insurance policy. The
resulting total due shall be payable by you upon demand.
You may not makt: ,my material alterations to your Facility, nor any replacements, relocations or
alterations of FF&E, without our prior written approval. We have the right at your expense to correct any
replacements, relocations or alterations not previously approved by us.
7.0 2   Authorized Products and Se n 1ices.
The Facility must offer all products and services, including guest service programs, products we and/or
our Affiliates sell or endorse, customer loyalty programs, promotional items and frequent traveler
programs and other programs and activities as we deem appropriate from time to time. You agree that
your Facility will not, without our prior written approval, offer any products or services (including
promotional items) not then authorized by us. Your Facility may not be used for any purpose other than
the operation of a La Quinta Lodging Facility in compliance with this Agreement. You agree that your
Facility will offer courteous and efficient service and a pleasant ambiance.
7.03    Supplies.
You agree that your Facility will use and/or offer for sale only supplies, uniforms, forms, labels and other
products and services that conform to our Standards, are of brands and/or are purchased from suppliers
(which may include us and/or any of our Affiliates) that we approve. We may modify the Standards and
the list of approved brands and/or suppliers or we may change the number of approved suppliers at any
time, including designating ourselves, an A ftiliate, or a third party as the exclusive source for any
particular item. We may also profit from your purchases from approved suppliers, and we and/or our
affiliates may receive payments, fees, commissionsor reimbursementsfrom approved suppliers in respect
of your purchases. After notice of any modification of the list of approved brands or suppliers, you may
not reorder any brand or from any supplier which is no longer approved.
If you propose to use any brand and/or supplier which is not then approved by us, you shall first notify us
and submit such information, specifications and samples concerning such brand and/or supplier as we
may request, so that we can decide whether such brand complies with our Standards and/or such supplier
meets our approved supplier criteria. We have the right to charge reasonable fees to cover our costs to
evaluate your proposed brand or supplier. We will notify you of our decision within a reasonable period
of time. We may prescribe procedures for the submission of requests for approval and impose obligations
on suppliers, which we may require to be incorporated in a written agreement. We may impose limits on
the number of suppliers and/or brands for any of the foregoing items.
7.04    Market Resea rch.
Upon our request, you shall, at your expense, test market new products and services in your Facility in
such manner as we may prescribe from time to time and provide us timely reports and other relevant



                                                15
Atla nta (Duluth) , GA #0264 _R ev l_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 24 of 116




information regarding such market research. You shall purchase a reasonable quantity of such test
products and make a reasonable effort to use or sell them, as applicable.
7.05    Standards.
You acknowledge that each and every aspect of the interior and exterior appearance, layout, decor,
services and operation of your Facility is important to us and is subject to our Standards. You agree to
comply with all Standards as modified from time to time (whether contained in the System Manual or any
other communication) relating to the appearance, function, cleanliness or operation of a La Quinta
Lodging Facility, including: (a) advertising and promotional programs; (b) reservation systems; (c)
appearance and dress of employees; (d) services and products offered to guests; (e) safety, maintenance,
appearance, cleanliness, sanitation, standards of service and operation of your Facility; (f) days and hours
of operation; and (g) bookkeeping, accountingand record keeping systems and forms.
7.06    Compli ance With Law s and Good Business Prac tices.
You shall ohtain and maintain in your name and in full force and effect all required licenses, permits,
certificates and other authorizations relating to the design, construction, renovation and/or operation of
your Facility. You shall design, construct, renovate, operate and maintain your Facility in full compliance
with all applicable laws, ordinances and regulations, including all laws relating to the safety and security
of the guests of your Facility, and agree not to discriminate, directly or indirectly, against any guests or
potential guests due to their race, color, religion, sex, national origin or other legally protected
classification. You shall notify us in writing within five (5) days after: (a) the commencement of any legal
or administrative action, or the issuance of any order of any court, agency or other governmental
instrumentality, which may adversely affect the development, construction, renovation, occupancy or
operation of your facility or your financial condition; or (b) the delivery of any notice of violation or
alleged violation of any law, ordinance or regulation, including those relating to safety, health or
sanitation at your Facility.
You agree to maintain an atmosphere of high moral and ethical standards at your Facility and to maintain
the premises in a clean, safe, and orderly manner. You agree to pay when due all amounts that you owe us
or others for items an<lst:rvices used in or by your Facility and all amounts owed under leases and license
agreements, recognizing that your failure or repeated delay in making prompt payment for purchases and
services may result in your loss of credit rating or standing, which also may be detrimental to us and to
other La Quinta Lodging Facility franchisees.
Your advertising and promotion shall not be false or misleading and shall conform to the highest
standards of ethical advertising. In all dealings with us, as well as your customers, suppliers, lessors and
the public, you shall adhere to the highest standards of honesty, integrity, fair dealing and ethical conduct.
You agree to refrain from any business or advertising practice which may be injurious to our business, to
the business of other La Quinta Lodging Facilities or to the goodwill associated with the Marks.
You must comply with payment card industry (PCI) standards as we may require.
7 .07   Personn e l.
You (or, if applicable, your Operating Partner) shall actively part1c1pate in the management and
supervision of your Facility. Your Facility shall at all times be under the direct, on-premises supervision
of a general manager who has completed our training program to our satisfaction and be staffed by a
sufficient number of competent and properly trained employees. You shall notify us, in writing, within
three (3) days following the death, permanent disability or termination of employment (for any reason) of
your general manager and shall designate a replacement general manager not later than seven (7) days
following such death, permanent disability or termination of employment. You are solely responsible for
all employment decisions for your Facility, including staffing levels, work schedules, pay rates, hiring,
firing, personnel policies, training, benefits, safety, security, supervision and discipline, regardless of
whether you received advice from us on any of these subjects. You shall establish at your Facility an

                                                     16
At lanta (Du luth), GA #0264_ Rev l_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 25 of 116




employee-training program meeting our Standards. You may not recruit or hire any person who is an
employee of ours, our Affiliates or of any La Quinta Lodging Facility or Affiliated Lodging Facility
operated by us, our Affiliates or another franchisee of ours without obtaining the employer's consent,
which consent may be withheld for any reason or no reason.
7.08    Insurance.
        a.      Required Coverage.
You shall procure and maintain in force and effect, during the Term of this Agreement and at your
expense, such insurance coverage as we may specify from time to time in the Standards. All insurance
policies shall be issued by carriers approved by us, shall contain such types and minimum amounts of
coverage as we may specify, with such requirements, endorsements and notice as we may specify, and
shall name as additional insureds us, and any of our affiliates or related companies or other persons as we
specify from time to time in the Standards (collectively these are the " Insurance Requirements"). The
initial Insurance Requirements are contained in Exhibit E to this Agreement. We may modify the
Insurance Requirements at any time by changing the Standards and publishing them in the System
Manual
Your obligation to procure and maintain insurance coverage as provided herein shall not relieve you of
your obligations under Section 19.03 of this Agreement.
If you fail or refuse to obtain and maintain any required insurance coverage, or to furnish satisfactory
evidence of such insurance coverage and payment of premiums, we shall have the right and authority
(without the obligation to do so) and in addition to our other rights and remedies under this Agreement, to
obtain such insurance coverage on your behalf. If we do so, you shall fully cooperate with us in its effort
to obtain such insurance policies and shall immediately pay any costs, premiums or other charges,
together with a reasonable fee for our expenses in so acting, upon demand.
        b.      Requirements in the event of a Claim or Loss:
In the event of a claim against us or any of our Affiliates. you will cooperate with us in the provision of
notice and the pursuit of coverage under any applicable liability insurance policy(ies) required by this
Agreement.
In the event of covered loss or damage to the Facility resulting in the interruption of your business
operations, you shall, in consultation with us, include in your claim a claim for full recovery of the net
profits and continuing expenses of the Facility. Continuing expenses must specifically include the
Monthly Fees and other fees payable to us as determined under Sections 4.04 and 4.06 of this Agreement,
including but not limited to those fees that are calculated as a percentage of Gross Room Revenues and
must be submitted with any proof of loss under the applicable property insurance policy. You shall
reasonably cooperate with us in the submission of claims for business interruption and keep us informed
during the claims process.
In the event that a payment made under any property insurance policy does not identify that portion of the
payment corresponding to fees owed by you under Sections 4.04 or 4.06 of this Agreement, we and you
shall exercise our best efforts to determine that portion of any payment received under a property
insurance policy attributable to fees owed by you under Sections 4.04 and 4.06 of this Agreement. If no
agreement can be reached, we shall have the right to determine the amounts owed by you based upon
payments received under a property insurance policy, which amounts shall be payable by you to us upon
our demand.
7.09    Rates for Products or Services.
You have the right, responsibility, and discretion to set room rates as well as pricing for your other
products and services, subject to applicable law. However, you agree to honor the terms of any corporate
account, discount, national, regional or promotional program that we or our Affiliates establish from time

                                                   17
Atlanta (Duluth), GA #0264_Revl_Transfer         FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 26 of 116




to time or generally offer to the public. When establishing such promotional or regional/ national/
corporate account rates and pricing, we will establish rates and prices that are necessary or appropriate in
our reasonable judgment to protect and promote the brand, the Marks, and effective competition in the
markets in which the particular rate and pricing requirements apply. If we do so, they will apply to all
similarly-situated Facilities in those markets.
You agree not to enter into any agreement or arrangement or engage in any concerted practice with other
La Quinta Lodging Facilities, any Affiliated Lodging Facilities or others relating to the prices at your
Facility or other La Quinta Lodging Facilities.
7.10     Operating Partner .
If you are, or at any time become, a Legal Entity, you shall designate an Operating Partner. Your
Operating Partner shall be an individual approved by us who shall: (a) hold or have the right to hold
(subject to conditions reasonably acceptable to us), not less than ten percent ( 10%) of the Ownership
Interest in you or be an officer, managing partner, managing member, or non-member manager; (b) have
the authority to bind you regarding all operational decisions with respect to your Facility, and (c) have
completed our training program for Operating Partners to our satisfaction. Your initial Operating Partner,
if applicable, is designated in the Basic Terms.
7. l l   Use of Management Co mpany.
We reserve the right to require that you engage a third-party professional Management Company to
manage your Hotel in compliance with the Franchise Agreement and the Standards. We may require that
you engage a Management Company if we determine that you otherwise qualify to be a La Quinta
franchisee but do not have sufficient experience managing hotels going into the relationship or if you
demonstrate during the term of this Agreement that you cannot sufficiently perform to La Quinta
Standards on your own. You may also engage a Management Company voluntarily. In either case, the
Management Company will be engaged by you and manage the Facility for you on your behalf. You will
select the Management Company, subject only to our written approval. As long as the hotel Management
Company selected has sufficient experience and success in the hotel industry and otherwise qualifies, we
will not unreasonably withhold our approval. We have identified some Management Companies as "pre-
approved" because of their experience managing La Quinta Lodging Facilities and we will share that list
with you upon your request, but we do not mandate any particular Management Company. You represent,
warrant and covenant to us that the following provisions apply or will apply to your engagement of a
ManagementCompany:
        (a)      Pursuant to the ManagementAgreement, you have granted or will grant the Management
Company the right to manage your Facility on your behalf, fully in accordance with the terms and
conditions of this Agreement.
         (b)    The terms of the ManagementAgreement do or will:
                 (i)     require the Management Company to manage your Facility fully in accordance
,vith the terms and conditions of this Agreement, the System, and the Standards, including, but not limited
to, the requirements of this Agreement related to Confidential Information and the provisions of Section
 13.02;
               (ii)     permit us to communicate directly with the Management Company on day-to-day
matters concerning the management and operation of your Facility;
            (iii) provide that if there is a conflict between the terms of this Agreement and the
ManagementAgreement, the terms of this Agreement will control; and
                  (iv)     provide that a default under this Agreement caused by Management Company
will result in a default under the ManagementAgreement.


                                                    18
Atlanta (Dulut h), GA #026 4_ Rev l_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 27 of 116




         (c)     You continue to be responsible to us for performance of all obligations under this
Agreement and shall ensure that Management Company will manage your Facility fully in accordance
with the terms and conditions of this Agreement and all other agreements betvveenyou and us or our
Affiliates pertaining to your Facility.
                    ARTICLE 8: MARKETl G AND RESERVATIO                      SYSTEM
8.01    Brand Marketing Fund.
We, or our designee, will administer the BMF. We may use BMF contributions in our sole discretion for
any purpose relating to sales, marketing or advertising initiatives or programs that we may adopt from
time to time, including preparing or procuring market studies, providing or obtaining marketing services
(including, without limitation conducting client satisfaction surveys, customer relations, customer
retention and customer research surveys, focus groups, and interviews) developing, producing,
distributing, and placing advertising, engaging in telemarketing activities, establishing, maintaining,
updating and upgrading one or more Web sites, obtaining sponsorships and endorsements preparing and
conducting sweepstakes and other promotions, providing and procuring public relations services
conducting public relations activities and obtaining vinyl for use on billboards, and development,
registration maintenance, promotion and protection of the Marks, including any associated legal costs.
We may, at our option, elect to administer the BMF for the combined benefit of one or more types of La
Quinta Lodging Facilities. The BMF will not be used to defray any of our general operating expenses,
except for reasonable salaries, administrative costs and overhead we may incur in activities related to the
administration of the BMF and its programs, including conducting market research, national account sales
effo,1s, preparing advertising and marketing materials collecting and accounting for contributions to the
BMF, and developing, registering, maintaining and protecting the Marks.
We will have sole control over the creative concepts, content, form, and media placement of all
advertising and promotional materials developed with BMF contributions, and the allocation of BMF
monies to production, placement, or other costs and may, among other things, in our sole discretion create
and allocate funds for conducting advertising and marketing programs on a national, regional or local
basis. We may use BMF contributions for creating or placing advertisements that are principally for the
soUcitation for new franchisees. Additionally, we may include in all advertising prepared from BMr
contributions (including Internet advertising) information concerning francl1ise opportunities, and a
portion ofBMF contributions may be used to create and maintain one or more Web sites or interior pages
on Web sites devoted to advertising franchise opportunities and identifying and screening inquiries and
applications submitted by franchise candidates.
Although one of the goals of the BMF i to maximize general recognition and patronage of the Marks for
the benefit of all Facility Types and, at our option, all La Quinta Lodging Facilities of one or more other
facility types, we cannot assure you that any particular La Quinta Lodging Facility will benefit directly or
pro rata from the placement of advertising.
Marketing Fees payable pursuant to this Agreement will be contributed to the BMF. The BMF will be
accounted for separately from our other funds, but its funds may be deposited in any of our general
accounts and commingled with our other funds including advertising funds of Affiliated Lodging
Facilities. We shall not be obligated to credit the BMF with interest. We may spend in any fiscal year an
amount greater or less than the aggregate contributions of all La Quinta Lodging Fa1:ililie:sto the BMF in
that year. The BMF may borrow from us or other lenders to cover deficits in the BMF. The BMF may
invest any surplus for future use by the BMF or use BMF funds to repay loans made to the BMF by us or
other lenders. We will prepare annually a statement of monies collected and costs inCllrredby the BMF
and furnish you with a copy upon your written request. Except as otherwise expressly provided in this
Section 8.01, we assume no direct or indirect liability or obligation with respect to the maintenance,
direction or administration of the BMF. We do not act as trustee or in any other fiduciary capacity with
respect to the BMF.

                                                    19
Atlan ta (Duluth) , GA #0264 _ Revl_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 28 of 116




8.02    Reservat io n Svstem .
We agree to administer (either directly or through an Affiliate or third party) the Reservation System. The
Reservation System may provide reservation services to lodging facilities other than La Quinta Lodging
Facilities, including Affiliated Lodging Facilities. You shall participate in the Reservation System in such
manner as we may prescribe from time to time in the System Manual or otherwise in writing. and shall
purchase (or lease), install, use and maintain such Computer Systems and communications systems as we
may designate and require from time to time in order to participate in the Reservation System. You shall
execute such license agreements as may be necessary in connection therewith and comply with all of our
policies and procedures relating to the Reservation System. All information collected by and through the
Reservation System, regardless of whether collected by you or your Facility, shall become our sole
property. You will not establish your own reservation system for your Facility without our consent.
8.03    Internet Advertising and Reser va tions .
        (a)     You agree not to promote your Facility or offer reservations through the lnternet without
our prior written consent, which we may withhold in our sole discretion. In connection with any such
consent, we may establish such requirements as we deem appropriate, including, without limitation: (i)
obtaining our prior approval of any Lnternetdomain name and home page addresses; (ii) submission for
our approval of all Web site pages, advertising, materials and content; (iii) submission for our approval of
all metatags, hyperlinks and other links; (iv) restrictions on use of any materials (including text, video
clips, photographs, images and sound bites) in which any third party has any interest; (v) obtaining our
prior approval of any modifications; and (vi) you consenting in advance to our removal of any Web site
pages, materials, advertising and content as we deem desirable, in our sole discretion, to maintain and
enhance the goodwill associated with the Marks.
       (b)      We may, at our option, market and advertise La Quinta Lodging Facilities, and offer
reservation services for La Quinta Lodging Facilities, through the Internet. Such programs and services
may, at our option, be paid for panially or wholly by the BMF.
      (c)      The following provisions shall apply with respect to any such Internet Web site
developed by us or our Affiliates:
                  (i)     We will have sole discretion and control over the Web site's design and content.
We may create a single Web site for the System and Affiliated Lodging Facilities, may link the Web site
to a Web site for Affiliated Lodging Facilities, and may otherwise combine, connect and integrate the
Web site with Affiliated Lodging Facilities. We will not be obligated to maintain the Web site
indefinitely, and may discontinue it at any time without being liable to you. You understand that we have
no control over the stability or maintenance of the Internet generally and agree that we are not responsible
for damage or loss caused by errors of the Internet. We are not liable for any direct, indirect, special,
incidental, exemplary or consequential damages (including loss of profits, goodwill, damage to or
replacement of programs, data or other information) resulting from any failure of the Internet or the Web
site, regardless of the cause of the failure.
                 (ii)     We may, but are not obligated to, create and incorporate into our Web site one or
a series of interior pages which may include information about your Facility. If we create such interior
pages or sites specific to your Facility, we may req11ireyou lo utilize such pages or sites on such terms as
we specify in the Standards, including paying to us or our designee all fees relating to the development of
the interior page or site and any fees (which may be assessed on a pro ra/0 basis) relating to hosting the
Web site.
               (iii)   If we permit or require you to advertise your Facility on an interior page or site,
we may establish and enforce reasonable rules and regulations, and impose reasonable fees, relating lo
your advertising, which we may periodically amend in our discretion. The rules and regulations may
relate to, among other things, content, creation, customer service, privacy, and access. We also may


                                              20
Atlanta (Duluth), GA #026 4_ Rev I_Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 29 of 116




require you to execute or assent to a terms of use agreement relating to the Web site in a form
substantially similar to the form of terms of use agreement described in Section 8.07.
8.04    Coo perative Advertis ing and Marketing Programs.
We may establish and coordinate cooperative advertising, marketing and sales programs, guest services
programs, guest loyalty programs, frequent traveler programs, and other similar programs or activities as
we deem appropriate. These programs or activities may be on a local, regional or national basis or based
on the market orientation of La Quinta Lodging Facilities, and they may include participation by lodging
facilities other than La Quinta Lodging Facilities, including Affiliated Lodging Facilities. You shall
participate in such programs and activities as we may prescribe. Such programs and activities may require
you to incur expenses and to pay reasonable fees to us.
8.05    Grand Opening Marketi ng and Advert ising.
You must expend an appropriate amount prior to the Opening Date and for the 8 weeks following the
commencement of operations of the Facility for an initial opening advertising and promotion program to
be conducted in accordance with our Standards. If we request it, you must submit the grand opening
marketing and advertising plan and budget to us for approval. Amounts spent on your grand opening
marketing, advertising and promotion program shall be paid directly to the applicable service providers
and not to us. You must submit documentation of completion of your grand opening promotion program
upon our request.
8.06    Your Advertising.
You shall submit to us for our prior approval samples of all advertising and promotional materials not
prepared or previously approved by us and which vary from our standard advertising and promotional
materials. You may not use any advertising or promotional materials or methods until they have received
our approval and must immediately discontinue the use of any previously approved advertising or
promotional materials or methods which we subsequently disapprove. You may not solicit or direct any
advertising or promotional materials or other communications to any current, former or potential future
guest of a La Quinta Lodging Facility or an Affiliated Lodging Facility unless you do so in accordance
with our Standards.
8.07    I ntranet/Ex tranet.
At our request, you shall participate in any intranet or extranet system developed for use in connection
with the System. Such intranet or extranet system may be combined with that of Affiliated Lodging
Facilities. You shall also sign such terms of use agreements concerning the use of such intranet or
extranet system as we may prescribe, which agreements may contain, among other things: (a)
confidentiality requirements for materials transmitted via such system; (b) password protocols and other
security precautions; (c) grounds and procedures for our suspension or revocation of access to the system
by you and others; and (d) a privacy policy governing the parties' access to and use of electronic
communications posted on electronic bulletin boards or transmitted via the system. You shall pay any fee
imposed from time to time by us or a third party service provider in connection with hosting such system.
                               ARTI C LE 9: RECORDS AND REPORTS
9.01    Reco rds .
You agree to prepare and to maintain for five (5) years complete and accurate books, records and
accounts (using our standard chart of accounts, if we designate one) for your Facility, copies of your
sales, occupancy and use tax returns and such portions of your state and federal income tax returns as
relate to your Facility. All such books and records shall be kept at the Site or such other place as you
regularly maintain your business records, unless we otherwise approve.



                                                  21
Atlanta (Du luth), GA #0264_Revl_T ransfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 30 of 116




9 .02   Computer
               Systems.
         (a)     You shall acquire, install and use such Computer Systems as we may require from time to
time (including front-desk and back-office systems) which are fully compatible with our computer
systems and which include an information interface capability to communicate electronically with our
computer systems. You agree to use such communications systems as we may require from time to time
to facilitate communications between your Computer Systems and our computer systems, including the
electronic transmission of information required pursuant to Section 9.03, and to provide communications
services, including Internet access and other communications, to guests consistent with our Standards.
Contemporaneously with the execution of this Agreement, you shall execute the Computer Systems
License and Maintenance Agreement attached as Exhibit C, and shall at all times thereafter comply with
such agreement.
         (b)     You must purchase (or at our option, lease) the Computer Systems we designate from us
or our Affiliates unless we allow you to purchase or lease your Computer Systems from a supplier
approved or designated by us. If we allow you to purchase any Computer Systems from a supplier
approved by us, you shall be responsible for procuring and shipping the Computer Systems we designate
to us or to such place as we designate so that we may arrange for the installation of any required software
described in Exhibit C. You shall be responsible for determining and meeting, in a timely manner, all site
preparation requirements for computer hardware operation, including environmental controls, phone
service, electrical service and cable installation. If we require you to use any additional or alternative
proprietary software, you agree to execute and comply with such software license agreements as we deem
necessary to protect our interests, and you agree to pay such license, training and maintenance fees as we
deem reasonably appropriate.
       (c)       You agree to provide such assistance as may be required to connect your Computer
Systems with our computer system. Subject to applicable law, we have the right from time to time and at
any time to retrieve such data and information from your Computer Systems as we, in our sole discretion,
deem necessary or desirable, with the cost of such electronic retrieval to be borne by you. In view of the
importance of the contemplated interconnectionof computer systems and the necessity that such systems
be compatible with each other, you agree to strictly comply with our Standards for all items associated
with your Computer Systems.
       (d)      To ensure full operational efficiency and optimum communication capability between
and among computer systems, you agree, at your expense, to keep your Computer Systems and
communications systems in good condition and free from viruses and other defects or impairments,and to
promptly install such additions, changes, modifications, substitutions or replacements to hardware,
software and other related facilities, as we direct.
9.03    Periodic Reports.
       (a)      You shall make available to us: (i) daily, information (in such format and detail as we
may require from time to time) on occupancy, average daily room rate, rooms sold, and Gross Room
Revenue and such other information as we may require; and (ii) within ten ( I0) days after the end of each
month, a report on Gross Room Revenues for the immediately preceding month. As long as occupancy,
average daily room rate, rooms sold, Gross Room Revenues and related information is available to us
through the Computer Systems, we will not require you to make a separate submission of this
information. You agree to submit it upon our request, in a form we specify.
        (b)     lfwe request it, you will provide us, in a form we specify, with: (i) monthly and year-to-
date income statements for such preceding month and a balance sheet as of the end of such month; (ii)
within ninety (90) days after the end of each calendar year, a year-end balance sheet and income
statement and statement of cash flow of your Facility for such year, reflecting all year-end adjustments
and accruals; and (iii) such other information as we may require from time to time, including sales, and
income tax statements.

                                                   22
Atla nta (Duluth), GA #0264_R evl_Tra nsfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 31 of 116




         (c)     You shall verify that the information in each report and financial statement you submit is
complete and accurate and sign it. We have the right to disclose data from such reports and statements or
available to us from through the Computer Systems, if we consider disclosure advisable. We reserve the
right to require that your annual financial statements be audited, at your expense, by an independent
certified public accountant approved by us.
         (d)     At our request, you agree to transmit any of the foregoing information to us electronically
or by any other means we designate in accordance with such policies and procedures as we may establish
from time to time. In c01mection with any such electronic communications, you agree that (i) such
electronic reports shall be deemed to be a "writing," and such reports shall be deemed for all purposes to
have been signed and to constitute an original when printed from electronic files or records established
and maintained by us in the normal course of business; and (ii) you will not contest the validity,
enforceability or admissibility of any such reports, if introduced as evidence on paper in any judi cial or
arbitration proceedings.
                           ARTICLE 10: COMPLIANCE WITH SYST EM
10.01   Audit s.
We have the right at any time during business hours, and without prior notice to you, to inspect,
photocopy and audit the hard copy and electronic books, records, tax returns and documents relating to
the development, ownership, lease, occupancy or operation of your Facility, or compliance with this
Agreement. You shall cooperate fully with our representatives and independent accountants conducting
such audits. If any inspection or audit discloses an understatement of Gross Room Revenues, you shall
pay us, within seven (7) days after receipt of the audit report, all fees, including Royalty Fees, Marketing
Fees and Reservations Fees, due on the amount of such understatement, plus interest (as provided in
Section 4.07) from the date originally due until the date of payment. Further, if such inspection or audit is
made necessary by your failure to furnish reports, records or information on a timely basis, or if we
determine an understatement of Gross Room Revenues for the period of any audit to be greater than three
percent (3%) of the amount due for such period, you shall reimburse us for the cost of such audit or
inspection, including the charges of any attorneys and independent accountants and the travel expenses,
room and board and compensation of our employees investigating such matters.
10.02   Inspection s .
In order to determine your compliance with this Agreement and the System, we and our designated agents
have the right from time to time during business hours, and without prior notice, to inspect your Facility.
In connection therewith, we may use cameras, audiotape recorders and/or videotape recorders and
interview personnel and guests of your Facility. You agree to cooperate fully with any such inspection
activities. You will be charged a reasonable fee plus the travel expenses, room and board and
compensation of our employees in connection with any re-inspection of your Facility that occurs as a
result of your Facility failing any previous quality assurance inspection, failing to achieve a satisfactory
satisfied intent to return score, failing to comply with any Standards or this Agreement or failing to
complete PIP requirements by the specified deadlines.
                                     ARTICLE 11: TRADEMARKS
11.01    Own e rship of the Marks.
You acknowledge that our affiliate, Worldwide, owns the Marks. Your right to use the Marks is derived
solely from this Agreement and is limited to conducting business pursuant to and in compliance with this
Agreement. Your unauthorized use of any of the Marks constitutes a breach of this Agreement and an
infringement of Worldwide's rights to the Marks. This Agreement does not confer on you any goodwill or
other interests in the Marks. Your use of the Marks and any goodwill established thereby inures to the
exclusive benefit of Worldwide. All provisions of this Agreement applicable to the Marks apply to any
additional or substitute trademarks, service marks and trade dress we authorize or require you to use. You

                                               23
Atlanta (Du luth), GA #02 64_R evl _Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 32 of 116




may not at any time during or after the Tenn contest. or assist any other person in contesting. the validity
or ownership of any of the Marks.
I 1.02   Use of the M arks .
You shall use the Marks as the sole identification of your Facility, provided you identify yourself as the
independent owner of your Facility in the manner we prescribe. You shall use the Marks as we prescribe
in connection with the sale of lodging services and related products and services. You may not use any
Mark (or any abbreviation, modification or colorable imitation) as part of or in association with any entity
or business name or in any other manner not expressly authorized by us in writing (including as an
electronic media identifier, such as a Web site, Web page or domain name).
11.03    Disco ntinu a nce of Use of Marks .
If we determine in our sole discretion that it becomes advisable at any time for us and/or you to modify or
discontinue use of any Mark and/or use one or more additional or substitute trademarks, service marks or
trade dress, you agree to comply with our directions within a reasonable time after notice. Neither we nor
Worldwide shall have any liability or obligation whatsoever with respect to any such required
modification or discontinuance of any Mark or the promotion of a substitute trademark, service mark or
trade dress.
I 1.04    o tificat ion of Infringement s and Claim s.
You shall notify us immediately of any apparent infringement of or challenge to your use of any Mark, or
any claim by another person of any rights in any Mark. You may not communicate with any person, other
than your legal counsel, us, Worldwide and its legal counsel, in connection with any such infringement,
challenge or claim. Worldwide will have sole discretion to take such action as it deems appropriate and
will have the right to control exclusively any litigation or U.S. Patent and Trademark Office proceeding
arising out of any such infringement, challenge or claim or otherwise relating to any Mark. You shall sign
any and all documents, render such assistance and do such things as may be advisable in the opinion of
Worldwide's legal counsel to protect its interests in any litigation or U.S. Patent and Trademark Office
proceeding or otherwise to protect its interests in the Marks.
I I.OS   Doma in Names.
You may not register the Marks as part of any Internet domain name or URL, and may neither display nor
use any of the Marks or other of our or our Affiliates' intellectual property in connection with, or
associate the System with (through a link or otherwise) any Web site advertising, address or listing on the
World Wide Web or any other portion of the Internet without our prior written consent.
I 1.06   Indebtedne ss.
You may not use the Marks to incur any obligation or indebtedness on behalf of us or our Affiliates.
LJ.07    Infring ement .
You acknowledge that your unauthorized use of any of the Marks will constitute infringement of our or
Worldwide's rights therein, which will entitle us or Worldwide to obtain an injunction in any court of
competentjurisdiction, under applicable equity rules, to restrain such infringement.
11.08 Ass ignment.
You hereby assign to us all tangible media of expression derived from any of the Marks, and agree to
execute such further assignments as we may request. You shall take all actions and sign all documents
necessary to give effect to the purpose and intent of this Section 11.08. You irrevocably appoint us as the
true and lawful attorney-in-fact for you and authorize us to take such actions and to execute, acknowledge
and deliver all such documents as may from time to time be necessary to convey to us all rights granted
by this Agreement.


                                                     24
Atlanta (Du luth), GA #0264_ Rev l_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 33 of 116




                            ARTICLE 12: FRANCHISEE'S COVENANTS
12.01 Confidential Information.
We will disclose parts of the Confidential Information to you solely for your use in the operation of your
Facility. The Confidential Information is proprietary and includes our trade secrets. During the Tenn and
thereafter: (a) neither you or your Principal Owners may use the Confidential Information in any other
business or capacity (you acknowledge such use is an unfair method of competition); (b) you shall exert
your best efforts to maintain the confidentiality of the Confidential Information; (c) neither you nor your
Principal Owners may make unauthorizedcopies of any portion of the Confidential Information disclosed
in written, electronic or other form; and (d) you shall implement all reasonable procedures we prescribe
from time to time pertaining to the proper use of, and to prevent unauthorized use or disclosure of, the
Confidential Information, including the use of nondisclosure agreements with your officers, directors,
managers and assistant managers and the delivery of such agreements to us.
12.02   System Loyalty.
You shall use every reasonable means necessary to encourage and promote the use of La Quinta Lodging
Facilities by the traveling public and never divert or attempt to divert any business or customer of your
Facility or any other La Quinta Lodging Facility or Affiliated Lodging Facility to any competitor or do
anything injurious or prejudicial to the goodwill associated with the Marks or the System. You agree to
refer all requests for room accommodations to a La Quinta Lodging Facility or an Affiliated Lodging
Facility, if one exists in the vicinity of the desired location.
              ARTICLE 13: FRANCHISEE'S REPRESENTATIONS ANO WARRANTIES
13.01   General Representations and Warranties.
You represent and warrant to us that:
        (a)      Neither you nor any of your Principal Owners has made any untrue statement of any
material fact or has omitted to state any material fact in obtaining the rights granted hereunder.
        (b)      If you are, or at any time become, a Legal Entity:
                (i)     you are duly organized and validly existing under the laws of the state of your
organization, and you are duly qualified to transact business in the state in which your Facility is located.
                (ii)   your execution and delivery of this Agreement have been duly and validly
authorized by all necessary action, and no other proceedings on your part are necessary for you to
authorize this Agreement.
               (iii)   true and complete copies of your articles of incorporation, bylaws, partnership
agreement, operating agreement, regulations (as applicable), and all other documents relating to your
ownership, organization, capitalization, management and control have been delivered to us, and all
amendments thereto shall be promptly delivered to us; and
                (iv)    Exhibit A is a current, complete and accurate list of all of your Principal Owners.
You agree to furnish promptly to us during the term an updated Exhibit A, so that Exhibit A is at all times
current, complete and accurate.
        (c)     You have the authority to execute and deliver this Agreement and to perform your
obligations hereunder.
        (d)     This Agreement has been duly executed and delivered by you and, assuming the due
authorization, execution and delivery by us, constitutes a legal, valid and binding obligation of yours,
enforceable in accordance with its terms.



                                                     25
Atlanta (Duluth), GA #026 4_Rev l_Tra nsfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 34 of 116




         (e)     Your execution and delivery of this Agreement does not, and your performance of your
obligations under this Agreement will not, with or without the giving of notice or the lapse of time or
both, (i) conflict with or violate your organizational documents, if applicable, (ii) conflict with or violate
any law, statute, ordinance, rule, regulation, order, judgment or decree applicable to you, or (iii) conflict
with, result in any breach of, or constitute a default under, any contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which you are a party or by which you are bound.
        (f)     You own fee simple title to the real property and improvements which comprise your
Facility or, you instead hold a leasehold interest in the same with a lease term (plus renewal options)
extending at least to the end of the Term and you have provided or will provide to us an estoppel and
recognition agreement in accordance with Section 5.01.
13. 02   A nti-Te rror ism. Anti-Brib ery and Anti-Corr uption Laws.
         (a)     You and your Principal Owners represent and warrant to us and agree that:
                 (i)     Neither you nor any Principal Owner, nor any officer, director, shareholder (or
member or partner) having a controlling interest in you, or member of senior management of you or any
Principal Owner, nor any owner of the Facility or the Site, is a Restricted Person. A "Restricted Person"
for purposes of this Agreement is (a) the government of any country that is subject to an embargo or other
sanctions imposed by the government of the United States (an "Embargo"); (b) an individual or entity
located in or organized under the laws of any country subject to an Embargo; (c) a person ordinarily
resident in any country subject to an Embargo; and (d) a person identified from time to time by any
government or legal authority as a person with whom we are or our Affiliates are prohibited or restricted
from doing business, including, but not limited to, persons identified, either by name or an alias,
pseudonym or nickname, on the lists of "Specially Designated Nationals" or "Other Blocked Persons"
maintained by the U.S. Treasury Department's Office of Foreign Assets Control (texts currently available
at http://www.ustreas.gov/offices/enforcement/ofac/) and similar listings of restricted parties, including
applicable lists maintained by other governments.
                 (ii)   You, your Principal Owners, any officer, director, shareholder (or member or
partner) having a controlling inlt:rest in you, or member of senior management of you or any Principal
Owner, and any owner of the Facility or the Site, have complied and will comply in all material respects
with applicable anti-bribery, export control, anti-money laundering, anti-terrorism and economic
sanctions laws, including acts prohibited by the U.S. Patriot Act, U.S. Executive Order 13244, the US.
Foreign Corrupt Practices Act ('·FCPA''), the U.K. Bribery Act, U.S. Anti-Money-Laundering laws.
and/or similar laws.

                  (iii)    Neither you, nor any of your Principal Owners, nor any officer, director,
shareholder (or member or partner) having a controlling interest in you, nor any member of senior
management of you or of any Principal Owner, nor any owner of the Site (a) has made or will make, has
offered or will offer to make or authorized or will authorize any payment or provided or will provide any
gift, property or service that is not permitted by the FCPA or any other applicable laws; or (b) has, with
the corrupt intent to obtain or retain business, directly or indirectly offered, paid or promised to pay, or
authorized the payment of, or will directly or indirectly offer, pay, or promise to pay any money or
provide any property, service or other thing of value (including any fee, gift, sample, travel expense or
entertainment with a value in excess of USS I00 in the aggregate to any one individual in any year) or any
commission payment to: (A) any person who is an official, officer, agent, employee or representative of
any governmental entity; (B) any political party or official thereof; or (C) any candidate for political or
political party office in violation of applicable laws (including applicable anti-bribery laws).

                (iv)     Any funds received or paid in connection with entry into or performance of this
Agreement have not been and will not be derived from or commingled with proceeds of any activities that
are proscribed by the laws described in this Section 13.02 .

                                                     26
At lanta (Dulut h), GA #0264_Revl_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 35 of 116




                  (v)    You have not and will not obtain, receive, transfer or provide any funds,
property, debt, equity or other financing related to this Agreement to or from a person that qualities as a
Restricted Person or, to your actual or constructive knowledge, is otherwise the target of any applicable
trade restriction.

        {b)     In conducting your business under this Agreement, you agree to comply with all laws
described in this Section 13.02, to make reasonable efforts to assure that your employees, agents and
contractors comply in all material respects with the representations, warranties and agreements in this
Section 13.02 and are aware of their legal responsibility to do so and to place into effect and maintain a
compliance policy and procedure designed to prevent and detect violations of these laws in your business
dealings with us or with third parties.

         (c)     You agree to notify us in writing immediately if you or any of your Principal Owners or
any other person described in this Section 13.02 become Restricted Persons or come under investigation
for or are found guilty of any of the offenses described in this Section 13.02 and, when requested to do so
by us from time to time to certify in writing the continuing accuracy of the representations and warranties
contained in this Section 13.02.
13.03    Co ntinuing Represe nta tions.
The foregoing constitute continuing representations and warranties, and you and your Principal Owners
shall notify us immediately in writing of the occurrence of any event or the development of any
circumstance that might render any of the foregoing representations and warranties false, inaccurate or
misleading.
                               ARTI CLE 14: RIG HTS TO TRANSFER
14.01    Franchi see's Transfer; Franchisor's Approval .
The rights and duties created by this Agreement are personal to you. Accordingly, no Transfer shall occur
without our approval and without complying with all of the provisions of Article 14. Any Transfer
without such approval or compliance shall constitute a breach of this Agreement and shall be void and of
no force or effect.
14 .02   Condition s for Approval.
We will not unreasonably withhold our approval of a Transfer that meets all of the restrictions,
requirements and conditions we impose on the Transfer, the transferor(s) and/or the transferee(s),
including the following:
        (a)      you have fully completed the development, renovation or expansion of your Facility, as
applicable, and are operating your Facility in accordance with this Agreement;
         (b)   you and your Principal Owners and Affiliates are in full compliance with the provisions
of this Agreement and all other agreements with us and any of our Affiliates;
        (c)     the proposed transferee shall provide us on a timely basis with all information we request
about it and its Principal Owners, including, but not limited to, submitting our then-current Franchise
Application along with a non-refundable Application Ft:e of $5,000, and shall be individuals who are of
good character and reputation who have sufficient business experience, aptitude and financial resources to
operate your Facility, and who otherwise meet our approval;
        (d)     the transferee (or, if applicable, its operating partner) and alt managers and front office
personnel shall have completed our initial training programs to our satisfaction or agrees to do so as part
of a new Franchise Agreement;
       (e)      the transferee shall agree to be bound by all of the provisions of this Agreement for the
remainder of the Term or, at our option, execute our then current standard fom1 of franchise agreement

                                                    27
Atlanta (Duluth ), GA #0264 _Revl _Tran sfe r FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 36 of 116




and relalt:d documents used in the state in which your Facility is located (which may provide for different
royalties, marketing fees, reservation fees, duration and other rights and obligations than thost: provided
in this Agreement); and such of the transferee's owners as we designate shall execute a guaranty or other
agreement in such form as we prescribe, undertakingto guaranty the payment and performanceof each of
your obligations under this Agreement;
         (f)    you or the transferee shall pay to us an amount up to $2,500, plus our associated travel
costs, to conduct one (I) inspection of the Facility and develop a property improvement plan. Should we
determine, in our sole discretion, that additional inspections are required, you shall pay to us our costs and
expenses thereof, including an additional re-inspectionfee and costs of travel, lodging, and meals;
        (g)     the transferee shall agree, pursuant to an agreement in fonn and substance satisfactory to
us, to upgrade and/or remodel your Facility to conform to the building decor and trade dress and FF&E
required under our then-current Standards for La Quinta Lodging Facilities;
        (h)     you or the transferee shall pay us a Transfer Fee equal to the then-current Initial Fee
(which shall be waived if the Transfer is a reorganization or recapitalization of Franchisee in which the
Principal Owners remain the same, or the contribution of your Facility and the Site to a Legal Entity in
which you shall have a majority Ownership Interest and Control), against which shall be credited an
amount equal to the non-refundable Application Fee actually paid to us pursuant to Section 14.02(c)
above;
        (i)     you and your Principal Owners and Affiliates shall, except to the extent limited or
prohibited by applicable law, execute a general release, in form and substance satisfactory to us, of any
and all claims against us and our Affiliates, and their respective stockholders, officers, directors,
employees, agents, successors and assigns;
        (j)       if you (or any of your Principal Owners or Affiliates) finance any part of the sale price of
the transferred interest, you and/or your Principal Owners or Affiliates shall agree that all obligations of
the transferee, and security interests reserved by you or any of your Principal Owners or Affiliates in the
assets of your Facility, will be subordinate to the transferee's obligations to pay all amounts due us and
our Affiliates and co othe1wisecomply with this Agreement or the new franchise agreement executed by
the transferee;
        (k)     you and your Principal Owners and Affiliates shall execute such other documents and do
such other things as we may reasonably require to protect our rights and interests under this Agreement
and under any other agreements entered into with us or any of our Affiliates; and
        (I)      you or the transferee shall pay to us an amount up to $5,000, plus associated travel
lodging, and meal expenses, to cover costs and expenses associated with the Initial Training Program for
the transferee's staff.
We shall have the right, in our sole discretion, to increase or otherwise modify the amount of the fees
described in Sections 14.02(f) and (I) to reflect (i) increases or decreases in our cost of inspecting the
Facility and developing a property improvement plan, or reviewing and evaluating the Transfer, as
applicable, or (ii) any change in the fees associated with Initial Training, all as reflected in the Standards
applicable from time to time.
You may elect as part of a Transfer agreement with your transferee to allocate to the trnnsferee
responsibility for payment of all or a portion of the fees outlined in this Section; however, if the transferee
fails to make such payments allocated to it, we will not approve the Transfer. Upon completion of a
Transfer that results in a termination of this Agreement, we will include the releases required by Section
14.02(i) in a mutual termination agreement, on our then-current form, by which we will release you from
liability for fees resulting from operation of the Facility after the termination date.



                                                     28
Atlanta (Duluth), GA #0264_Rev l_Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 37 of 116




 14.03   Effect of Approval .
Our approval of a Transfer does not constitute: (a) a representation as to the fairne.ss of the tenns of any
agreement or arrangement between you or your Principal Owne rs and the transferee or as to the prospects
of success of your Facility by the tra nsferee; or (b) a release of you and your Principal Owners , a waiver
of any claims against you or your Principal Owners, or a waiver of our right to demand the transfe ree's
exact compliance with this Agreement. Any approval shall apply only to the specific Tran sfer being
proposed and sha ll not constitute an approval of, or have any bearing on, any other Transfe r.
 14.04   Death or Disabilitv of Franchisee .
Upon the death or Permanent Disabilit y of an indiv idual Franchisee, or the death or Pennanent Disability
of a Principal Owner of a Franchisee that is a Legal Entity, the executor, administrator or other personal
representative of such person shall Transfer the affected Ownership Interest in Franchisee to another
Principal Owner or other third party approved by us in accordance with all of the applicable provisions of
Article 14 within a reasonable period of time, not to exceed nine (9) months from the date of death or
Permanent Disability. If the parties disagree as to whether a person is "pennanen1ly disabled," the
determinati on will be made by a licensed practicing physician, selected by us, upon examination of the
person; or, if the person refuses to submit to an examination, then for purposes of this Section, the person
automatically w ill be cons idered pennanently disabled as of the date of refusal. We will pay the costs of
any examination required by this Section.
14.05    Special Transfer s.
Notwithstanding anything to the contrary contained in Article 14, the prior approval of Franchisor shall
not be required with respect to the following transactions: (a) the issuance, sale or other Transfer in one or
more related or unrelated transactions resul ting in the aggregate of less than fifty percent (50%) of the
beneficial Ownership Interest in Franchisee (if Franchisee is Legal Entity) being issued or Transferred to
one or more persons who are not Principal Owners, or (b) the public issuance or sale (i.e., a sale of shares
pursuant to the registration provisions of the Securities Act of 1933, as a result of which a public market
is created in the shares of stock of Franchisee on an internationally recognized stock exchange or on the
over-the-counter marke t administered by the National Association of Securities Dealers) from time to
time of fifty percent (50%) or more of the beneficial Ownership Interest in Franchisee for so long as there
does not occur any "Change in Control," as defined below; provided, however , that in no event shall any
Transfer be made to an individual or Legal Entity identified as a "Restricted Person", "Specially
Designated National" or "Other Blocked Person " on the lists described in Section 13.02.
 For purposes of this Section 14.05, a "C hange in Control" of Franchisee shall mean a change in
 possession , directly or indirectly, of the power to direct or cause the direction of the management and
 policies of Franchisee, whether through ownership of voting shares, by contract or otherwise, and shall be
 deemed to take place if: (a) any person (other than a Principal Owner) becomes the beneficia l owner of
 twenty five percent (25%) or more of the total number of voting shares of Franchisee; (b) any person
 (other than the persons named as prox ies solicited on behalf of the Board of Directors of Franchisee )
 holds revocable or irrevocable proxie s, as to the election or removal of two (2) or more directors of
 Franchisee; (c) any person (other than any Principal Owner) has commen ced a tender or exchange offer,
 or entered into an agreement or received an option , to acquire an Ownership Interest of twenty five
 percent (25%) or more of the total number of voting shares of Franchisee ; or (d) as the res ult of, or in
 connection with, any cash tender or exchange offer, merger, or other business comb ination , sale of assets
 or contested election, or any comb ination of the foregoing transactions, the persons who were directo rs of
 Franchisee before such transaction shall cease to constitute at least two-th irds of the Board of Directors of
 Franchi see or any successor entity. For purposes of this Section 14.05, a "person " includes an individua l,
 corporation, partnership, trust, association, join t venture, pool, syndicate, unincorporated organizat ion,
joint -stock company or sim ilar organization or group acting in concert. A person for these purposes shall



                                                      29
Atlanta (Duluth), GA #02 64_ R ev l _ Tran sfe r FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 38 of 116




be deemed lo be a heneficial owner as that term is used in Rule l Jd-3 under the Securities Exchange Act
of 1934, as amended.
14.06   Securities Offeri ngs.
In connection with any offerings of debt or equity securities of Franchisee, and in addition to the
requirements and restrictions set forth in other sections of Article 14, you agree to comply with all of our
requirements with respect to such offerings, including the following: provide written notice to us of any
proposed securities offering (which notice shall be no later than the time when a proposed letter of intent,
memorandum of understanding or similar document is exchanged with any person respecting the
underwriting or placement of securities of Franchisee); submission to us, before or simultaneously with
submission to the SEC or any other governmental agency, of registration statements andlor prospectuses
for our review pertaining to trademark usage and the description of your rights and obligations with
respect to the System, the Marks and this Agreement and your relationship with us; the execution by the
Principal Owners and by underwriters, if any, of certificates required by us; your execution of an
indemnity of the Indemnitees against any liability arising from or in connection with the offering; and
your payment of a reasonable fee to us for our costs and expenses associated therewith. Within ten ( I 0)
business days after our receipt of a copy of a registration statement filed with the SEC or other
governmental agency and which we wish to review, we will furnish you with our comments, if any, on
the prospectus; provided that our failure to comment shall not relieve you of your obligations to include in
every prospectus such disclaimers as are required by us and your obligation to comply with applicable
law. You agree to simultaneously deliver to us all reports and other documents that you or any of your
Affiliates may be required to file with the SEC pursuant to the Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder, or with any governmental agency pursuant to the laws and
regulations of any other jurisdiction in which securities are offered, as and when due.
14.07   Our Transfer.
We may freely transfer or assign this Agreement, and any addendum to this Agreement, and all or any
part of our rights or obligations in this Agreement to any person or Legal Entity, including a person or
Legal Entity who operates one or more businesses that are similar to or competitive with the System. We
also may sell our assets, any Ownership Interest in us or in any of our Arfiliates, our rights in the Marks
or other intellectual property, or the System to any person or entity; may offer our securities privately or
publicly; may merge, spin-off, acquire other companies or be acquired; may undertake a refinancing,
recapitalization, leveraged buy-out or other economic or financial restructuring; and with regard to any or
all of the above sales, assignments and dispositions, you expressly and specifically waive any claims,
demands, or damages against us arising from or related to the transfer. Upon any such transfer, the
transferee shall be solely responsible for all obligations and duties arising subsequent to such transfer,
such transfer will constitute a novation, and we will have no further obligation to you.
                                 A RTI C LE 15: TE RMI NAT I ON RI GHTS
15.01   Reciprocal Right To Terminate Without Cause.
We and, subject to all the provisions of this Section 15.0I , you shall each have the right to terminate this
Agreement without any reason at all, and without the need to obtain the authorization of any third party or
any arbitral, judicial or administrative resolution, without liability to us, and without prejudice to our
corresponding collection of damages and/or losses effective on the tenth ( I 0th) and fifteenth (15th)
anniversary of the Opening Date (and, if immediately prior to the Effective Date your Facility was an
existing lodging facility to be converted to a La Quinta Lodging Facility, then also on the fifth (5th)
anniversary of the Opening Date) by giving the other party written notice thereof at least twelve (12)
months prior to such fifth (5th), tenth (10th) or fifteenth ( 15th) anniversary of the Opening Date, as
applicable. Your right to terminate this Agreement pursuant to this Section 15.0 I is conditioned on the
following: (i) on the date you give notice and on the applicable anniversary of the Opening Date you and
your Principal Owners and Affiliates must be in full compliance with this Agreement and all other

                                                     30
Atlanta (D uluth) , GA #0264_ Rev l_Tra nsfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 39 of 116




agreements that you have entered into with us or any of our Affiliates; (ii) you and your Principal Owners
must execute a general release of the lndemnitees in such form as we may prescribe; and (iii) you must
have paid us and our Affiliates all outstanding amounts under this Agreement and all other Agreements
that you have entered into with us or any of our Affiliates. If then-current applicable law would prohibit
us from terminating this Agreement pursuant to this Section 15.0I, then you will likewise not have the
foregoing right to terminate this Agreement.
15.02   Yo ur Right To Term inate Based On Occ upa ncv Rates.
        (a)      Provided you and your Principal Owners and Affiliates are in full compliance with this
Agreement and all other agreements entered into with us or any of our Affiliates, you will have the right,
to terminate this Agreement, subject to Section I 5.02(b), if:
                 (i)      for any full calendar year (January I through December 31) following the second
(2nd) anniversary of the Opening Date (each, a "Measurement Period"), (I) your Facility experiences an
average monthly occupancy rate of less than fifty percent (50%) of all rentable Guest Rooms and you
provide written notification thereof to us within thirty (30) days following the end of any such
Measurement Period; and (2) during the calendar year immediately following such Measurement Period
(the "Waiting Period"), your Facility again experiences an average monthly occupancy rate of less than
fifty percent (50%) of all rentable Guest Rooms; and (3) you provide written notice of termination under
this Section I 5.02(a)(i) to us within thirty (30) days following the end of any such Waiting Period. Any
such termination shall become effective ninety (90) days following the date of such notice;
                (ii)     for any Measurement Period, (1) your Facility experiences an average monthly
occupancy rate of fifty percent (50%) or more but less than sixty percent (60%) of all rentable Guest
Rooms and you provide written notification thereof to us within thirty (30) days following the end of any
such Measurement Period; and (2) during the calendar year immediately following such Measurement
Period (the "Waiting Period") your Facility experiences an average monthly occupancy rate of less than
sixty percent (60%) of all rentable Guest Rooms; and (3) you provide written notice of termination under
this Section 15.02(a)(ii) to us within thirty (30) days following the end of any such Waiting Period; and
(4) you pay us ::i termination fee simultaneously with the provision of such termination notice in an
amount equal to the total Royalty Fees payable during the twelve ( 12)-month period immediatt:ly
preceding such termination notice. Any such termination shall become effective one-hundred twenty
(120) days followingthe date of such termination notice; or
                 (iii)   for any Measurement Period, ( I ) your Facility experiences an average monthly
occupancy rate of sixty percent (60%) or more but less than seventy percent (70%) of all rentable Guest
Rooms, and you provide written notification thereof to us within thirty (30) days followingthe end of any
such Measurement Period; and (2) during the calendar year immediately following such Measurement
Period (the "Waiting Period'') your Facility experiences an average monthly occupancy rate of less than
seventy percent (70%) of all rentable Guest Rooms; and (3) you provide written notice of termination
under this Section I 5.02(a)(iii) to us within thirty (30) days following the end of any such Waiting Period;
and (4) you pay us a termination fee simultaneously with the provision of such termination notice in an
amount equal to the total Royalty Fees payable during the thirty (30) - month period immediately
preceding such termination notice. Any such termination shall become effective one-hundred eighty ( 180)
<lay~following the date of such termination notice.
         (b)     In addition to the requirementsdescribed above, in order to effectuate a termination under
Sections I5.02(a)(i), (ii), or (iii), you shall provide evidence satisfactory to us confirming the average
monthly occupancy rate of your Facility for the applicable MeasurementPeriod and/or Waiting Period, as
applicable; you must have implemented all recommendations that we may provide to you at our sole
discretion related to marketing, sales, and revenue management and have otherwise cooperated with us
with respect to marketing, sales, and revenue management efforts during the applicable Waiting Period;
and you and your Principal Owners shall execute a general release of the lndemnitees in such form as we


                                           31
Atlanta (Duluth), GA #0264_Revl_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 40 of 116




may prescribe. You acknowledge and agree that the termination fees payable under Sections 15.02(a)(ii)
and (iii) are reasonable and do not constitute a penalty.
15.03    Your Right To Te rmin ate Due to Cas ual ty or Co nd emn at ion.
You shall have the right, on the terms and conditions set forth in this Section 15.03, to terminate this
Agreement upon the occurrence of: (i) a Casualty Event; or (ii) a Condemnation Event. You may
terminate this Agreement by written notice provided to us at any time within ninety (90) days after the
occurrence of a Casualty Event or a Condemnation Event. If you provide us with notice of a Casualty
Event, this Agreement shall terminate effective upon the date that we receive your notice, unless we
mutually agree to an alternate date. If you provide us with notice of a Condemnation Event, this
Agreement shall terminate upon the date on which the Condemnation Event requires the closing of your
Facility. In either event, you and we will have no further rights or obligations under this Agreement after
such termination (except for those rights and obligations which expressly or by their nature survive the
termination, including your obligations under Sections 18.01 and 18.02}, provided you pay us, on or
before the effective date of termination, a fee in an amount equal to the total Royalty Fees payable to us
for the twelve ( 12)-monthperiod immediatelypreceding the Casualty Event or the Condemnation Event,
whichever applies. Notwithstanding the above, in the event of a Casualty Event, such payment shall be
required only to the extent of any payment on an insurance policy applicable to the Facility which is
attributable to or remuneration for fees payable under Sections 4.04 and 4.06 of this Agreement. In the
event payment on any insurance policy does not clearly identify what portion of such payment is
attributable to fees owed by you under Sections 4.04 and 4.06 of this Agreement, we shall have the right
to determine, in our reasonablejudgment, amounts owed by you under Sections 4.04 and 4.06 based upon
values submitted in proofs of loss after consultation with you and payments received under a property
insurance policy, which amounts shall be payable by you to us upon our demand.
                              ARTICLE 16: DEFAULT AND REMEDIES
I 6.01   Events of Default.
A material breach and an event of default under this Agreement shall occur if:
         (a)     you fail to make payment of any amounts due us or any of our Affiliates and do not
correct such failure within ten (IO) days after we deliver a notice of such failure to you;
        (b)     you fail on three (3) or more separate occasions within any period of twelve ( 12)
consecutive months to make payment of any amount due to us, any of our Affiliates or any unaffiliated
suppliers or otherwise fail to comply with this Agreement (including the System Manual), which failures
are brought to your attention by notices from us, regardless whether such failures are timely cured;
        (c)     you materially breach any other agreement to which we or our Affiliates are a party,
including any software license agreement, and fail to cure the breach within the time allowed for cure in
that agreement;
         (d)     you fail to make a timely payment of any amount due to a supplier unaffiliated with us
(other than payments which are subject to bona fide dispute},and do not correct such failure within thirty
(30) days after we deliver a notice of such failure to you;
        (e)      you fail to comply with the construction and opening requirements described in Section
5.03(b},(c) or (f);
      (f)      you fail to comply with the requirements of Section 7.01 and such failure presents an
immediate threat to public health or safety or the health or safety of guests or your employees;
        (g)    you rent Guest Rooms to the public at your Facility using the System and the Marks
before the Opening Date;


                                               32
Atlanta (D uluth), GA #0264_ Rev l_Tra nsfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 41 of 116




         (h)     your fee simple ownership or leasehold interest in your Facility or Site is transferred or
terminated without our prior written consent or you otherwise lose the legal right to use and occupy your
Facility or the Site as a La Quinta Lodging Facility as required by this Agreement;
        (i)     you abandon your Facility or fail to operate your Facility for five (5) consecutive days
during the Term without our prior written consent, or any shorter period in which we reasonably conclude
that you do not intend to continue to operate your Facility, unless the failure to operate is due to Force
Majeure;
        U)      you surrender or transfer control of the management or the operation of your Facility
without our prior consent;
      (k)     you make an unauthorized Transfer or fail to Transfer the interest of a deceased or
Permanently Disabled Principal Owner as herein required;
        (I)      you make any unauthorized use or disclosure of any Confidential Information or use,
duplicate or disclose any portion of the System Manual in violation of this Agreement;
        (m)     you fail or refuse to comply with any mandatory Standard prescribed by us, we
reasonably believe your non-compliance may pose imminent danger or harm to guests or violate any
health, safety or sanitation law, ordinance or regulation and you do not correct such failure or refusal
within twenty four (24) hours after we deliver a notice of such failure to you;
        (n)     you make or have made any material misstatement or omission in an application for a La
Quinta franchise or in this Agreement, including the representations and warranties regarding anti-
terrorism and anti-corruption laws contained in Section 13.02, or in any other information provided to us
or breach any representation, warranty or covenant provided in Section 13.02;
       (o)      you or any of your Principal Owners becomes a Restricted Person or otherwise violates
any law referred to in Section 13.02;
       (p)      you are convicted of, or plead no contest to, a felony or other crime or offense that we
reasonably believe may adversely affect the goodwill associated with the Marks or the ~ystem;
         (q)     you are adjudicated bankrupt or insolvent; you file a petition in bankruptcy,
reorganization or similar proceedings under the bankruptcy laws of the United States or have such a
petition filed against you which is not discharged within thirty (30) days, a receiver or other custodian,
permanent or temporary, is appointed for your business, assets or property; you request the appointment
of a receiver or make a general assignment for the benefit of creditors; a final judgment against you in the
amount of $25,000 or more remains unsatisfied for thirty (30) days or longer; your bank accounts,
property or accounts receivable are attached; execution is levied against your business or property; suit is
filed to foreclose any lien or mortgage against any of your assets and such suit is not dismissed within
thirty (30) days; or you voluntarily dissolve or liquidate or a petition for dissolution is tiled against you
and such petition is not dismissed within thirty (30) days;
        (r)     you become insolvent by reason of your inability to pay your debts as they mature:
        (s)     you breach any obligations contained in Article 11 hereof;
       (t)    you do not obtain or maintain the insurance policies required under this Agreement, as
the same may be modified from time to time in the Standards;
        (u)      you understate Gross Room Revenues by more than five percent (5%) in any report
required to be submitted to us hereunder, including all reports described in Section 9.03 hereof; or
        (v)      you fail to comply with any provision of this Agreement (including the System Manual)
other than those specifically referenced in Section 16.01 (a) through (u) and do not correct such failure
within thirty (30) days after we deliver a notice of such failure to you.

                                                  33
At lanta (Du luth ), GA #0264_ Rev I_ Transfe r FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 42 of 116




16.02    Remedies.
Upon the occurrence of an event of default described in Section 16.01, we shall have the right to exercise
any one or more of the following remedies, in addition to any other remedies we may have at law or in
equity (which may include without limitation, an action for specific perfonnance and injunctive relief),
without further opportunity to cure:
        (a)     we shall have the right to terminate this Agreement and the franchise granted to you.
effective immediately upon delivery of notice of tennination to you; provided, however, that if you file a
petition in bankruptcy, reorganization or similar proceedings under the bankruptcy laws of the United
States or have such a petition filed against you which is not discharged within thirty (30) days, this
Agreement shall automatically terminate without notice to you;
        (b)     we shall have the right to suspend your participation in the Reservation System or
otherwise cease providing reservation services for your Facility through the Reservation System until
such default has been cured to our reasonable satisfaction;
        (c)     we shall have the right to remove from our Web site all references to you and your
Facility and/or disable any Web site page containing information about you or your Facility untiJ the
default has been cured to our reasonablesatisfaction;
      (d)     we shall have the right to disable your access to any intranet or extranet system, or other
computer network or system which we have established or administer;
        (e)      we shall have the right to refrain from providing or making available to you any
advertising or promotional materials developed by the BMF; and
        (f)     we shall have the right to temporarily or permanently reduce or eliminate the territorial
protection granted to you in Section 3.02 hereof.

No action or inaction described in this Section I6.02 shall constitute a waiver of any other right or remedy
available to us under this Agreement or applicable law if you are in default under this Agreement or any
other agreement berween you or your Principal Owners and us or our Affiliates. You waive all claims
arising out of or related to the actions described in Sections I 6.02(b)-(t) and release us and our Affiliates
from all liability arising from such actions.
                                  ARTICLE 17: RENEWAL RIGHTS
17.01 Your Right To Acquire a Successor Franchi se.
You have the right, subject to the conditions contained in Article 17, to acquire a successor franchise for
your Facility for a tenn of ten ( I 0) years on the terms and conditions of our then current fonn of successor
franchise agreement for La Quinta Lodging Facilities (as further described in Section 17.03 hereof), if
upon expiration of the Term: (a) you and your Principal Owners and Affiliates are in compliance with this
Agreement and any other agreements with us or any of our Affiliates, and you and your Principal Owners
have been in substantial compliance with this Agreement throughout the Term; (b) we are then offering
new franchises for the development and operation of Facilities within the state in which your Facility is
located; (c) we have not notified you of our determination that any federal or applicable state legislation,
regulation or rule, which is enacted, promulgated or amended after the Effective Date, may have a
materially adverse effect on our rights, remedies or discretion in licensing La Quinta Lodging Facilities;
and (d) you maintain the right to possession of the Site for the tenn of the successor franchise agreement
and enter into an agreement with us whereby you agree within a specitied time period, sta11ingon the
signing of a successor franchise agreement, to upgrade and remodel your Facility, add or replace
improvements, fixtures, furnishings, equipment and signs and otherwise modify your Facility to upgrade
it to the Standards then applicable to new La Quinta Lodging Facilities. You will be obligated to pay us a
successor fee equal to fifty percent (50%) of our then-current Initial Fee.

                                              34
Atlanta (Duluth), GA #026 4_Rev l_Transfe r FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 43 of 116




 17.02 Renewal Not ice.
 You shall give notice of your desire to acquire a successor franchise not more than twenty four (24)
 months and not less than twelve ( 12) months prior to expiration of this Agreement. We will give you
 notice, not later than sixty (60) days after receipt of your notice, of our preliminary decision whether you
 have the right to acquire a successor franchise pursuant to Section 17.0 I. Notwithstanding any notice of
 our preliminary decision that you have rhe right to acquire a successor franchise for your Facility, your
 right will be subject to your continued compl iance with all the provisions of this Agreement up to the date
 of its expiration.
 17.03    Successor Franchise Agreements.
 If you have the right to acqu ire a succe ssor franchise in accordance with Section 17 .0 I and state your
 desire to exercise that right in accordance with Section 17.02, we and you (and, if applicable, your
 Principal Owners) will execute the form of franchise agreement (which may contain provisions , including
 royalty fees, materially different from those contained herein) and all anc illary agreements (inc ludin g,
 personal guarantees by your Principal Owners and a unit upgrade agreement on such terms as we
 determine to be appropriate) wh ich we then customarily use in granting successor franchises for the
 operation of La Quinta Lodging Fac ilities, and you and your Principal Owners sha ll execute general
 release s, in form and substa nce satisfactory to us, of any and all claims against the lndemnitees. Failure
 by you (and your Prin cipal Owners) to sign such agreements and releases within thirty (30) days after
 delivery to you shall be deemed an election by you not to acquire a successor franchise for your Facility.
                   ARTICLE 18: EFFECT OF TERMJNATIONOR EXPIRATION
 18.01    Pavment of Amounts Owed to Us.
Within thirty (30) days after the date of termination (for any reason) or expiration (without execution of a
successor franchise agreement) of this Agreement, you shall pay us and our Affiliates all amounts due and
owing as of the date of termination or expiration, including but not limited to: (i) all Royalty Fees ,
Marketing Fees, and Reservat ions Fees; (ii) all amounts owed for purchases from us or our Affiliates ; (iii)
all Booking Fees , Commissions and Other Charges due pursuant to Section 4.06; (iv) interest due on any
of the foregoing; (iv) all other amounts owed to us or our Affiliates which are then unpaid; (v) and
liquidated damages or other damages owe.ct to us pursuan t to Section 18.03. Any amounts that become
due after the date of termination or expiration must be paid upon invoice.
18.02     Discontinue Use of Marks and Confidential Information.
Upon the termination (for any reason) or expiration (without execution of a successor franchise
agreement) of this Agreement, you will:
          (a)    immediately cease to operate your Facility as a La Quinta Lodging Facility utilizing the
System;
         (b)     not directly or indirectly at any time or in any manner use any Mark, any colorable
imitation or other indicia of a La Quinta Lodging Fac ility or indicate , in any media, includin g the Internet,
that you are a former La Quinta Lodging Faci lity franchisee;
         (c)     take such action as may be requi red to cance l all fict itious or assumed name registrations
relating to your use of any Mark;

         (d)      notify the telephone company and all telephone directory publishers of the termination or
expiration of your right to use any telephone number and any regular, classified or other telephone
directory listings associated with any Mark and authorize tran sfer of the number to us or at our direction;
        (e)     promptly remove from the Site, and discontinue using for any purpose, all signage and
logo shaped trim, fixtures, furniture, decor items, advertising materials , forms and other mate rials and
supplies which display any of the Marks or any distinctive features, images, or designs associated with La

                                                     35
A tl anta (D u luth), GA #026 4_Revl_Transfer      FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 44 of 116




Quinta Lodging Facilities and, at your expense, make such alterations as may be necessary to distinguish
the premises of your Facility so clearly from its former appearance as a La Quinta Lodging Facility and
from other La Quinta Lodging Facilities as to prevent any possibility of confusion by the public
(including removal of distinctive room number signs on guest rooms and repainting in different colors
guest room doors and interior and exterior trim). If your Facility includes a distinctive bell tower, you
agree to modify the distinctive bell tower to remove all distinctive La Quinta features as we direct,
including without limitation, the removal of all La Quinta signage and logo shape trim, the removal of all
other distinctive trim detail and the removal of the faux window and balcony;
       (t)       immediately cease to use all Confidential lnformation and return to us and/or delete from
your computer system all copies of the System Manual and computer files and records, computer software
systems, records, files, instructions, correspondence, and all other materials relating to the operation of
your Facility that we have provided to you or that you have obtained by any other means;
       (g)     immediately cease to use all computer software licensed by us or any of our Affiliates
and comply with your obligations under any software license agreements; and
       (h)      within thirty (30) days after the effective date of termination or expiration, furnish us
evidence satisfactory to us of your compliance with the foregoing obligations.
18.03 Liquidated Damages.
You acknowledge and agree that: (a) by granting you the rights hereunder, we have foregone the
opportunity to grant a franchise to another party or for us or our Affiliates to own and operate a La Quinta
Lodging Facility at the Site or in proximity to the Site pursuant to Section 3.02; and (b) if this Agreement
is terminated for any reason, other than as set forth in Sections I 5.0 I 15.02 and 15.03, we will suffer
substantial damages because of the termination, including lost Royalty Fees, lost market penetration and
lost goodwill in the market area of the Site, lost opportunity costs, and the expense of developing another
La Quinta Lodging Facility in the market area, which damages are difficult to calculate.
Accordingly, if this Agreement is terminated for any reason, except at the expiration of its term (without
execution of a successor franchise agreement) or as set fo11hin Section 15.0 I, 15.02 or 15.03, then, in
addition to our other remedies, you agree to pay us an amount as liquidated damages and not as a penalty.
calculated as follows: (a) from the Effective Date of this Agreement until the first anniversary of the
Opening Date, an amount equal to $2,500 per authorized Guest Room, with a minimum of $250,000; (b)
from the first anniversary of the Opening Date until the 18th anniversary of the Opening Date an amount
equal to the greater of $2,500 per authorized Guest Room or three (3) times the annual total Royalty,
Marketing and Reservation Fees payable during the twelve (12)-month period immediately preceding
termination, with a minimum total liquidated damages of $250,000; and (c) from the 18"'anniversary of
the Opening Date to the end of the Term, an amount equal to the greater of $2,500 per authorized Guest
Room or the average monthly Royalty, Marketing and Reservation Fees payable over the twelve ( 12)-
month period prior to termination, multiplied by the number of months remaining in the Term.
The liquidated damages described in this Section 18.03 shall not constitute an election of remedies. It
shall serve only as compensation for our lost Royalty, Marketing and Reservation Fees, lost market
penetration and lost goodwill in the market area of the Site, lost opportunity costs and the expense of
developing another La Quinta Lodging Facility in the market area. and shall not constitute compensation
for any other purpose.
18.04   Continuing Obligations.
All obligations under this Agreement, which expressly or by their nature survive the expiration or
termination of this Agreement, shall continue in full force and effect until they are satisfied in full or by
their nature expire.



                                                     36
Atlanta (Duluth), GA #0264_Rev I_ Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 45 of 116




                          ARTICLE 19: RELATIONSHIP OF THE PARTIES
19.01 In de pe ndent Co ntracto rs.
Neither this Agreement nor the dealings of the parties pursuant to this Agreement shall create any
fiduciary relationship or any other relationship of trust or confidence between the parties hereto.
Franchisor and Franchisee, as between themselves, are and shall be independent contractors.
Nothing contained in this Agreement, or arising from the conduct of the parties hereunder, is intended to
make either party a general or special agent, joint venturer, partner or employee of the other for any
purpose whatsoever. You shall conspicuously identify yourself in all dealings with guests, customers,
lessors, contractors, suppliers, public officials, employees and others as the owner of your Facility and
shall place such other notices of independent ownership on such forms, business cards, stationery, signs,
advertising, point of purchase, and other materials as we may require from time to time.
You may not make any express or implied agreements, warranties, guarantees or representations or incur
any debt in our name or on our behalf or represent that the relationship of the parties hereto is anything
other than that of independent contractors. We will not be obligated by or have any liability under any
agreements made by you with any third party or for any representations made by you to any third party.
We will not be obligated for any damages to any person or property arising directly or indirectly out of
the development, construction, ownership, operation or closing of your business hereunder.
19.02    Indemnifi ca tion of Fra nchisee.
We agree to indemnify you against, and to reimburse you for, all damages for which you are held liable as
a result of a claim that your authorized use of any Mark or any of our other intellectual property rights
pursuant to and in full compliance with this Agreement infringes on the rights of another person and,
except as provided herein, for all costs you reasonably incur in defending any such claim brought against
you, provided that you have timely notified us of such claim and provided further that you and your
Principal Owners and Affiliates are in full compliance with this Agreement and with all other agreements
entered into with us or any of our Affiliates. Worldwide, at its sole discretion, is entitled to prosecute,
defend and/or settle any such proceeding arising out of your use of any Mark pursuant to this Agreement
and, if Worldwide undertakes to prosecute, defend and/or settle any such matter, we have no obligation co
indemnify or reimburse you for any fees or disbursements of any legal counsel retained by you.
I 9.03   Ind emnifi ca tion of Fra nchiso r.
       (a)     You shall at all times and to the fullest extent permitted by law, indemnifyand defend the
lndemnitees against and hold the lndernnitees harmless from, any and all Actions and all Losses and
Expenses incurred in connection with any Action or any settlement of any Action (whether or not a
formal proceeding has been instituted) that arises out of or is based upon any of the following acts or
omissions:
                (i)    The infringement, alleged infringement, or any other violation or alleged
violation by Franchisee or any of the Principal Owners of any patent, trademark, copyright, or other
proprietary right owned or controlled by any third party (except to the extent occurring with respect to
any right to use the Marks or any copyrights or other proprietary information granted under this
Agreement).
               (ii)    The violation, breach or asserted violation or breach by Franchisee or any of the
Principal Owners of any federal, state or local law, regulation, ruling, standard or directive or any industry
standard.
                 (iii)   Libel, slander or any other form of defamation of us, our Affiliates, the System,
or any franchisee operating under the System, and any owner or operator of an Affiliated Lodging
Facility, by Franchisee or by any of the Principal Owners.


                                                     37
Atlanta (Dulut h), GA #0264_Revl_Transfe r FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 46 of 116




                (iv)      The violation or breach by Franchisee or by any of the Principal Owners of any
warranty, representation, agreement or obligation in this Agreement or in any other agreement between
Franchisee and its Affiliates and us and our Affiliates, or the officers, directors, shareholders, partners,
agents, representatives, independent contractors or employees of any of them.
                 (v)      Acts, errors or omissions of Franchisee, the Operating Partner, any of
Franchisee's Affiliates, any of the Principal Owners, any Management Company engaged by Franchisee
and their respective officers, directors, shareholders, partners, agents, representatives, independent
contractors and employees in connection with the establishment and operation of your Facility, including
any acts, errors or omissions of any of the foregoing in the operation of any motor vehicle. Franchisee
specifically acknowledges that Franchisor cannot and does not exercise control over Franchisee's day-to-
day operations (including safety and security, conditions or incidents that result in personal injury or
accidents, the manner of operation of any motor vehicles used by or on behalf of Franchisee, or any
employment decisions of Franchisee), and that all liability arising out of such matters is therefore,
Franchisee's responsibility.
        (b)      Franchisee covenants to give Franchisor immediate notice of any Action for which any
Indemnitee may be entitled to indemnification and defense under Section 19.03(a), even if none of the
Indernnitees are initially named as a party to the Action. At the expense and risk of Franchisee, Franchisor
may elect to assume (but under no circumstance is obligated to undertake) control of its defense to any
action or associate counsel of its own choosing with respect to the defense and/or settlement of any
Action for which indemnification is or may be due under Section 19.03(a). The assumption of control of
the defense of any Action by Franchisor will, in no manner or form, diminish the obligation of Franchisee
to indemnify the lndemnitees.
        (c)     In order to protect persons or property, or its reputation or goodwill, or the reputation or
goodwill of others, we may, at any time and without notice, consent or agree to settlements or take other
remedial or corrective action that we consider expedient with respect to the Action if, in our judgment,
there are reasonable grounds to believe that: (a) any of the acts or circumstances enumerated in Section
19.03(a)(i) through (iv) have occurred; or (b) any act, error or omission as described in Section
19.03(a)(v) may result directly or indirectly in damage, injury or hann to any person or any property.
         (d)     All Losses and Expenses incurred under this Article 19 will be chargeable to and paid by
Franchisee pursuant to its obligations of indemnity under this Section, regardless of any actions, activity,
control or defense undertaken by us, or the subsequent success or failure of those actions, activity, control
or defense. Franchisee shall remit to the lndemnitees payment for all such Losses and Expenses not later
than thirty (30) days after receipt of a written invoice therefore.
         (e)      The lndemnitees do not assume any liability for any acts, errors or omissions of any third
party with whom Franchisee, the Operating Partner, any of the Principal Owners, any Management
Company engaged by Franchisee, any of Franchisee's Affiliates or any of the officers, directors,
shareholders, partners, agents, representatives, independent contractors or employees of Franchisee or its
Affiliates may contract, regardless of whether the lndemnitees required, requested or suggested that
Franchisee contract with such party (e.g. suppliers). Franchisee will indemnify the Indemnitees for all
Losses and Expenses arising out of any acts, errors or omissions of Franchisee, the Operating Partner, the
Principal Owners, any Management Company engaged by Franchbt:t:, Franchisee's Affiliates, the
officers, directors, shareholders, partners, agents, representatives, independent contractors and employees
of Franchisee and its Affiliates and any such other third parties without limitation and without regard to
the cause or causes of the acts, errors or omissions or the negligence (whether that negligence is sole,
joint, or concurrent, and whether active or passive) or strict liability of Franchisor or any other party or
parties arising in connection therewith.
        (f)    Under no circumstances will the fndemnitees be required or obligated to seek recovery
from third pa11iesor otherwise to mitigate their losses in order to maintain a claim against Franchisee.

                                               38
Atlanta (Du luth), GA #0264 _Rev l_Transfe r FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 47 of 116




Franchisee t1greesthat the failure to pursue recovery from third parties or otherwise to mitigate loss will
in no way reduce the amounts recoverable from Franchisee by the lndemnitees.
        (g)      The terms of this Section 19.03 will survive the termination, expiration, or Transfer by
any party of this Agreement or any interest in this Agreement.
19.04   Taxe s.
You agree to promptly pay to us an amount equal to all taxes levied or assessed, including unemployment
taxes, sales taxes, use taxes, withholding taxes, value added taxes, excise taxes, personal property taxes,
intangible property taxes, gross receipt taxes, taxes on royalties, any similar taxes or levies, imposed upon
or required to be collected or paid by us by reason of the furnishing of products, intangible property
(including trademarks) or services to you. In the event of a bona fide dispute as to your liability for taxes,
you may contest your liability in accordance with applicable law. In no event, however, will you permit a
tax sale, seizure or attachment to occur against your Facility or any of its assets. Nothing in this Section
 19.04shall require you to pay or reimburse us for taxes in the nature of income taxes payable by us on our
income.
19.05   Advisorv Council .
We may, but are not obligated to, establish an advisory council for franchisees of La Quinta Lodging
Facilities for advice on such matters as we, in our sole discretion, deem appropriate. It is contemplated
that any such advisory council would act in a representative capacity for all franchisees of La Quinta
Lodging Facilities. You agree that we may consider, but are not bound by, the advice of any such council.
                                   ARTICLE 20: M ISCELLANEOUS .
20.01   Gove rning Law.
This Agreement shall be construed under the laws of the State of Texas, provided the foregoing shall not
constitute a waiver of any of your rights under any applicable franchise law of another state. Otherwise, in
the event of any conflict of law, Texas law will prevail, without regard to its conflict of law principles.
However, if any provision of this Agreement would not be enforceable under Texas law, and if your
Facility is located outside of Texas and such provision would be enforceable under the laws of the state in
which your Facility is located, then such provision shall be construed under the laws of that state. Nothing
in this Section is intended to subject this Agreement to any franchise or similar law, rule or regulation of
the State of Texas to which it otherwise would not be subject.
20.02   Mediation.
         (a)     All controversies and claims between the parties ans mg out of or related to this
Agreement or the franchise granted by this Agreement shall be subject to non-binding mediation pursuant
to the terms of this Section 20.02. The commencement or pendency of judicial proceedings shall not stay
the mediation required hereunder, and the mediation required hereunder shall not stay any judic ial
proceedings. Mediation under this Section 20.02 is not intended to alter or suspend the rights or
obligations of the parties under this Agreement or to determine the validity or effect of any provision of
this Agreement, but is intended to provide the parties with an opportunity to amicably and expeditiously
resolve disputes in a cost-effective manner on mutually acceptable terms and conditions.
        (b)     A party demanding mediation hereunder shall give written notice of the demand for
mediation to the party with whom mediation is sought, specifying with reasonable particularity the matter
or matters on which mediation is being sought. Mediation shall be conducted for one (1) day by a
mediator or mediation program we may designate from time to time. The mediation shall be conducted at
our headquarters at a mutually acceptable time and date within sixty (60) days after the demand for
mediation. The mediator will assist the parties in evaluating the dispute, but may not make a decision that
is binding on any party, unless that party has so agreed in writing.


                                                39
At lanta (Du luth), GA #0264 _Revl _Tran sfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 48 of 116




        (c)      You and we agree that all information rece ived by the mediato r while serving in that
capacity shall be kept confidential. Accordingly, the parties agree not to serve the mediator with any
subpoena or discovery request (or otherwise compel the mediator's attendance or testimony) in
connection with any legal or administrative action between the parties. Each party agrees to maintain the
confidentiality of all communications it receives relating to the mediation, and not to use it for any
purpose other than resolution of the dispute in the mediation process. Nothing contained in this Section
20.02, nor our participation in the mediation process, shall constitute a waiver of our right to terminate
this Agreement at any time in accordance with its terms or in accordance with applicable law.
20.03    Excl usive Juri sdic tion.
 You and each of your Principal Owners agree that the U.S. District Court for the Northern District of
 Texas, or if such court lacks jurisdic tion, the District Court (or its successor) for Dallas County, Texas
 shall be the venue and exclus ive forum in which to adjudicate any case or controversy arising from or
 relating to this Agreement and any guarantees by your Principal Owners. You and each of your Principal
Owners irrevocably submit to the jurisdict ion of such courts and waive any objections to either the
jurisdiction of or venue in such courts. You and each of your Principal Owners agree that personal
jurisdiction may be effected by service of process in accordance with Section 20.15 and that when so
made shall be as if served personally. This Agreement was executed and accepted at our place of business
 in Irving, Texas . The parties anticipate that the performance of certain of your obligations arising under
this Agreement, including the payment of certain monies due us, will occur in Irving, Texas.
20.04    Acknow ledgem ent.
You, the Principal Owners and we each acknowledge and agree that Sections 20.01, 20.02, and 20.03
(pertaining to choice of law, mediation and exclusive jurisdic t ion provides each of the parties with mutual
benefit of uniform interpretation both of this Agreement and any dispute arising out of this Agreement.
You, the Principal Owners and we further acknowledge the receipt and sufficiency of mutual
consideration for that benefit, and that each party's agreement regarding applicable state law, mediation
and exclusive jurisdict ion have been negotiated and are part of the benefit of the bargain reflected by this
Agreement.
20.05    Limitations on Legal Right s.
         (a)     Except with respect to obligat ions regarding use of the Marks in Article 11 and the
Confidential Information in Section 12.01, Franchisor and Franchisee (and its Principal Owners) each
waives, to the fullest extent permitted by law, any right to or claim for any punitive, exemplary or special
damages against the other. Franchisor retains all other rights and remedies, including the right to obtain
liquidated damages as provided in this Agreement, direct and general damages, compensatory and
consequential damages, injunctive and extraordinary relief, and attorney fees and costs . You and each of
your Principal Owners also waive to the fullest extent permitted by applicable law, the right to recover
consequential damages (including lost profits) for any claim directly or indirectly arising from or relating
to this Agreement.
         (b)    In any j udici al proceedings dir ectly or indirectl y aris ing from or relatin g to this
Ag reem ent, the partie s hereby waive their respec tive rights to a jury trial , notwithstanding any
sta te or federal const itutional or stat utory right. The parti es hereby agree that any judicial
proc eeding shall be tried before the court sitting witho ut a jury.
        (c)     Any judicial proceeding directly or indirect ly aris ing from or relating to this Agreement
will be considered unique as to its facts and may not be brought as a class action. You and each of your
Principal Owners waive any right to proceed against us by way of class action.
          ( d)   A II claims, actions and proceedings between us and/or our Affiliates and you and/or your
Principal Owners whether or not arising out of this Agreement, sha ll be filed before the expiration of the
later of two (2) years after the date of discovery of the facts resulting in the alleged liability or obligation,

                                                      40
Atlanta (D uluth), GA #026 4_Revl_Transfer          FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 49 of 116




or two (2) years after the date of the first act or omission giving rise to the alleged liability or obligation,
except that where state or federal law mandates or makes possible (by notice or otherwise) a shorter
period, the shorter period will apply.
20.06   Injunctive Relief .
Notwithstanding Section 20.03, we may obtain in any court of competent jurisdiction any injunctive
relief, including temporary restraining orders and preliminary injunctions, against conduct or threatened
conduct for which no adequate remedy at law may be available or which may cause us irreparable harm.
We may have such injunctive relief, without bond, but upon due notice, in addition to such further and
other relief as may be available at equity or law. Without limiting the foregoing, you and each of your
Principal Owners acknowledges that any violation of Section 18.02 would result in irreparable injury to
us for which no adequate remedy at law may be available. Accordingly, you and each of your Principal
Owners consent to the issuance of an injunctionprohibiting any conduct in violation of Section 18.02.
20.07   Costs and Atto rneys ' Fees.
The party who prevails in any judicial proceeding will be awarded its costs and expenses incurred in
connection therewith, including reasonable attorneys' fees and litigation-related expenses. Without
limiting the provisions of the previous sentence, you agree to pay on demand: (A) all Losses and
Expenses of us and our Affiliates in connection with any Event of Default (as set forth in 16.0I of this
Agreement) and any Action related to the enforcement of this Agreement, including, without limitation,
the fees and costs and expenses of our or our Affiliates' legal counsel; and (8) all costs, expenses,
assessments, and other charges incurred in connection with incurred during any workout, restructuring or
negotiations in respect of the relationship created by this Agreement, including, without limitation, the
fees and costs and expenses of our legal counsel. You also agree that in the event that you (by your own
action or the action of any of your beneficial owners or other creditors) shall (a) file with any bankruptcy
court or be the subject of any petition for relief under the Bankruptcy Code, and indeed are the subject of
any order for relief issued under the Bankruptcy Code, (b) file or be the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation, dissolution, receivership, or
similar relief under any present or future federal or state act or law relating to bankruptcy, insolvency, or
other relief for debtors, or (c) seek, consent to, or acquiesce in the appointment of any trustee, receiver,
conservator, or liquidator, then all costs and expenses of us and our Affiliates incurred in connection with
the enforcement of any and all rights, remedies and provisions of this Agreement, including, without
limitation, the fees and costs and expenses of our and our Affiliates' legal counsel, shall constitute a
component of (i) the monetary cure to be paid to us at the time of the assumption of this Agreement in
order for this Agreement to be assumed pursuant to 11 U.S.C. §365 or any similar provision, or (ii) the
allowed unsecured claim of the Franchisor in the event that this Agreement is rejected.
20.08   Severabilitv and Substitution of Provisi ons.
If any provision of this Agreement or any Standard prescribed by us is invalid or unenforceable under
applicable law, we have the right, in our sole discretion, to modify such invalid or unenforceable
provision or Standard to the extent required to make it valid and enforceable, including the right to delete
the provision in its entirety. It is hereby declared the intention of the parties that they would have
executed this Agreement as so modified; provided, however, that if we, in our sole discretion, determine
that such modification substantially impairsthe value of this Agreement to us, then we may terminate this
Agreement by written notice to you.
20.09   Waiver of Obligation s.
We and you may by written instrument unilaterallywaive or reduce any obligation of the other under this
Agreement. Any waiver granted by us shall be without prejudice to any other rights we may have, will be
subject to continuing review by us and may be revoked, in our sole discretion, at any time and for any
reason, effective upon delivery to you, of ten (I 0) days prior notice. You and we shall not be deemed to
have waived any right reserved by this Agreement by virtue of any custom or practice of the parties at

                                                      41
Atlanta (D uluth) , GA #0264_Revl _Transfe r FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 50 of 116




variance with it; any failure, refusal or neglect by you or us to exercise any right under this Agreement or
to insist upon exact compliance by the other with its obligations hereunder; any waiver, forbearance,
delay, failure or omission by us to exercise any right, whether of the same, similar or different nature,
with respect to other La Quinta Lodging Facilities or any Affiliated Lodging Facility; or the acceptance
by us of any payments due from you after any breach of this Agreement.
20.10 Exercise of Riehts.
Except as otherwise expressly provided, the rights of Franchisor and Franchisee hereunder are cumulative
and no exercise or enforcement by Franchisor or Franchisee of any right or remedy hereunder shall
preclude the exercise or enforcement by Franchisor or Franchisee of any other right or remedy hereunder
which Franchisor or Franchisee is entitled to enforce by law.
20. 11 Successors a nd Assigns.
This Agreement is binding on the parties hereto and their respective executors, administrators, heirs,
assigns and successors in interest, and, with respect to the Site and your Facility, shall be deemed a
covenant running with the land and, thus, binding upon successor owners of the Site and Facility. Upon
our request, you agree to execute a memorandum of this Agreement in form prescribed by us and such
other documents as we may request to effectuate the purpose of this Section 20.11 and which we may
record in the real property records of the county in which the Site is located. You shall cooperate with us
and provide such other documents and materials as we may request in connection with any such recording
or filing.
20.12 Construct ion.
The language of this Agreement shall be construed simply according to its fair meaning and not strictly
for or against any party. This Agreement (including the documents appearing as Exhibits hereto), as well
as the System Manual, constitute the entire agreement of the parties; provided, however, that nothing in
this Agreement or any related agreement is intended to disclaim the representations Franchisor made in
the Franchise Disclosure Document that Franchisor furnished to you. Except as otherwise expressly
provided herein, there are no other oral or written agreements, understandings, representations or
statements relating to the subject matter of this Agreement, other than the Franchise Disclosure Document
and the franchise application, that either party may or does rely on or that will have any force or effect.
Nothing in this Agreement shall be deemed to confer any rights or remedies on any person or legal entity
not a party hereto. Except as otherwise expressly provided herein, this Agreement may be modified only
by a written agreement signed by both parties.
The headings of articles and sections are for convenience only and do not limit or construe their contents.
Capitalized words shall have the meanings defined where such terms occur in quotation marks in this
Agreement, whether in Article 2 or otherwise. All words used in any number or gender shall extend to
include any other numbers or gender as the context may require. If any provision of this Agreement is
capable of more than one construction, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the meaning, which renders it valid.
The word "including" shall be construed to include the words "without limitation." If two (2) or more
persons or entities are at any time designated as Franchisee hereunder, whether as partners, joint venturers
or otherwise; their obligations and liabilities to us shall be joint and several.
This Agreement may be executed in multiple counterparts which, when taken together, shall be deemed to
constitute a fully-executed original. Time is of the essence in this Agreement.
20.13   Discretion.
The parties' acknowledge that various provisions of this Agreement specify that certain matters are within
our discretion or judgment, or otherwise are to be determined unilaterally by us. If the exercise of our
discretion or judgment as to any such matter is subsequently challenged, the parties expressly direct the


                                            42
Atlanta (Duluth), GA #0264 _Revl_Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 51 of 116




trier of fact that our reliance on a business reason in the exercise of our discretion or ju dgment is to be
viewed as a reasonable and proper exercise of such discretion or judgment, without regard tO whether
other reasons for our decision may exist and without regard to whether the trier of fact would
independently accord the same weight to the business reason.
20.14   Approvals and Consents.
In all cases where our prior consent or acceptance is required and no other method or timing for obtaining
such consent or acceptance is prescribed, you shall request such consent or acceptance in writing, and we
will notify you of our decision within thirty (30) days after receiving your written request and all
supporting documentation requested. Whenever our consent or acceptance is required hereunder, such
consent or acceptance shall be in writing. If we do not respond in writing to your request within such
thirty (30)-day period, the request shall be deemed denied. Our consent to or acceptance of any request by
you shall be effective only to the extent specifically stated and shall not be deemed to waive or render
unnecessary our consent or acceptance of any subsequent similar request. Except where this Agreement
expressly obligates us to reasonably accept or consent to (or not to unreasonably withhold our acceptance
of or consent to) any action or request by you, we have the absolute right for any reason or no reason to
withhold our acceptance of or consent to any action by you. On any occasion where we are required or
permitted to make any judgment or determination, we may do so in our sole subjective judgment.
20.15   Noti ces.
All notices, requests and reports required or permitted under this Agreement shall be in writing and shall
be personally delivered or sent by expedited delivery service or certified or registered mail, return receipt
requested, first-class postage prepaid or by facsimile (provided that the sender confirms the facsimile by
sending an original confirmation copy by certified mail or expedited delivery service within three (3)
calendar days after transmission) to the respective parties at the addresses reflected in the Basic Terms,
unless and until a different address has been designated by wrinen notice to the other party. Any notice
will be deemed to have been given at the time of personal delivery or receipt or, in the case of facsimile,
upon transmission (provided confirmation is sent as described above) or, in the case of expedited delivery
service, on the following business day or, in the case of registered or certified mail, three (3) calendar
days after the date and time of mailing; provided, however, that if delivery is rejected, delivery will be
deemed to have been given at the time of such rejection.
20.16   Franchisor 's Obligation s.
Franchisee acknowledges that it is relying solely on Franchisor, and not on any parent companies related
to Franchisor, with regard to Franchisor's financial and other obligations under this Agreement, and no
employee or other person speaking on behalf of, or otherwise representing, Franchisor has made any
statement or promise to the effect that Franchisor's affiliated entities or parent companies guarantee
Franchisor's performance or financially back Franchisor.
20.17   Franchisee Bankruptcy / for eclos ure

Franchisee agrees that, in the event that you (by your own action or the action of any of your beneficial
owners or other creditors) shall (i) file with any bankruptcy court or be the subject of any petition for
relief under the Title 11 of the United State;; Code, as amended (the " Bankruptcy Code"), and are the
subject of any order for relief issued under the Bankruptcy Code, (ii) file or be the subject o f any petition
seeking any reorganization, arrangement, composition, readjustment, liquidation, dissolution,
receivership, or similar relief under any present or future federal or state act or law relating to bankruptcy,
insolvency, or other relief for debtors, or (iii) seek, consent to, or acquiesce in the appointment of any
trustee, receiver, conservator, or liquidator, we will be entitled to relief from any automatic stay imposed
by Section 362 of the United States Bankruptcy Code, as amended, or otherwise, on or against the
exercise of the rights and remedies otherwise available to us or our Affiliates as provided in this


                                               43
Atlanta (Duluth), GA #0264_Rev l _ Tran sfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 52 of 116




Agreemt:nt, as it may be amended, and as otherwise provided by law, and you hereby waive the benefits
of such automatic stay and consent and agree to raise no objection to such relief.
                               ARTICLE 21: STA TE LAW ADDENDA
2 l. 0 1 Sco pe of Sta te Law Addenda.
Franchisor and Franchisee acknowledge that certain state statutes have been enacted that may supersede
various provisions of this Agreement. If the laws of a state require us to include a State Law Addendum,
it is attached hereto as an Addendum. If a State Law Addendum is included in this agreement, it describes
the provisions of that state's franchise laws, as such law(s) exist on the Effective Date of this Agreement.
To the extent such law(s) are applicable to this Agreement and differ from the terms of this Agreement, as
of the date(s) on which compliance with such law is sought (referred to herein as the ''then-current
law(s)"), the then-current law(s) shall prevail.
2 1.02   Presumpti on of State Residencv and Domici le.
For purposes of determining the inclusion of a State Law Addendum, you are conclu~ivelypresumed to
be a resident and domiciliary of the state in which your Facility is located, unless at the time you execute
this Agreement, you notify us in writing that you are a resident and/or domiciliary of another state.


                               <Remaimler of Page Int entionally Blank >




                                             44
Atlanta (Dul uth), GA #0264_Revl_Transfe r FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 53 of 116




                                ARTICL E 22: ACKN OWLEDG MENTS
22.01    Domicile .
You acknowledge that you are not a domiciliary or a resident of any state other th an the state where the
Facility is located or, if different, the state listed in the Basic Terms as Franchisee's address .
                                                                               Initial s   ,,,!K /__ _
22 .02 Receipt of Franchise Disclosure Document and Agreement.
You acknow ledge that you received a complete copy of this Agreement and all related attachments and
exhibits and a complete copy of Franchisor's Franchise Disclosure Document required by the Federal
Trade Commission's Franchise Trade Regulation Rule (16 C.F.R. Part 436) within the time period
required by applicab le law. Yo u have read and you understand this Agreement and our Franc hise
Disclosure Document.
                                                                           Initial s    z?f? /___      _
22.03    No Inconsistent Represe ntations.
You acknowledge that no representations have been made to you whic h are inconsistent with information
presented in our disclosure document, and you have not relied upon any representation s inconsistent with
or not contained in our disc losure document.
                                                                           Initials     .ey /___ _
22.04    Business Risks ; Independent Investigation .
You recognize that the nature of La Quinta Lodgi ng Faci lities may change over time , that an investment
in a La Quinta Lodging Facility involves business risks and that the success of the venture is largely
dependent on your own busi ness abilities, efforts and financial resources. You have conduc ted an
independent investigation of the busines s contemplated by this Agreement and recognize that the lodging
industry is highly compet itive.
                                                                           Initial s   ,5?    /__ _
22 .05   Independent Counsel.
You acknow ledge that you have had the opportunity to seek independent counsel concerning the
execution of this Agreement and operation of the Facility.
                                                                           Initials    d3fj /_ _ _ _
22.06    No Guarante e or Assurance.
You have not received from us or our representatives or relied on any guaranty or assurance , express or
implied, as to the revenues , profits or success of the business ventur e contemplated by this Agreement nor
have you received from us or our representatives any information from which you may easily ascertain a
specific level or range of actual or potential sales, income , costs, gross or net profits from franchised or
non-franchised La Quinta Lodging Facilities.
                                                                           Initial s&         /___     _




                                                 45
At lant a (Duluth), GA #0264_ Rev l_Tr ansfe r FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 54 of 116




         I N W IT N ESS WH E REOF , each party has executed and delivered this Agreement on the date
set forth below its signat ure below, effective for all purposes as of the Effective Date.

F RANC HI SOR
LA QUINTA FRA CHlSING LLC,
a Nevada limited liabilitycompany


By:~✓)                                              By:----           ~----                   --
Nam~                      =                         Name: Sonia! Patel
Title: Executive Vice President                     Title: Sole Member and Manager
       and Chief Development Officer
                                                    Date: __    __    -1-
                                                                       \    \"-'
                                                                              c..,.,.,,
                                                                                2..1
                                                                                 \...s
                                                                                   'lO..b,!.
                                                                                        \.i..:
                                                                                          b='--- --
Date:        I-   I 3 .., 1v                                                \7




                                             46
Atlan ta (Duluth), GA #0264_Revl _Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 55 of 116




                            AGREEMENT        OF PRINCIPAL      OWNERS

        Each of the undersigned, being included within the term "Principal Owner(s)", executes this
Agreement for the sole purpose of agreeing to and making the representations and agreements of the
Principal Owners set forth in Section 12.01(Confidential Information), Section 13.02(Anti-Terrorism,
Anti-Bribery and Anti-Corruption laws), Article 14 (Transfer), Article 20 (Governing Law; Mediation;
Exclusive Jurisdiction; Acknowledgement; Limitation on Legal Rights; and Injunctive Relief) and Exhibit
A. Each of the undersignedhas read this Agreement,agrees that execution of this Agreementby each is in
partial consideration for, and a condition to, the granting of this franchise, and acknowledges that
Franchisor would not have granted this franchise without the foregoing agreements by each of the
undersigned Principal Owners.

Pdodpal Ow~




Name: Sonia! Patel




                                             47
Atlanta (Duluth), GA #0264_ Revl _Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 56 of 116




                                            EXHIBIT A

                            FRA CHISEE OWN ER I FORMAT IO

Principal Owners. Franchisee represents and warrants that the following is a complete and accurate list
of all Principal Owners of Franchisee, including the full name and mailing address of each Principal
Owner, and fully describes the nature and extent of each Principal Owner's interest in Franchisee.

Principal Owner's Name and Address                                      Description of Interest


Sonia! Patel                                                                    100% Member
2253 Gradyridge Trail
Duluth, GA 30097



FRANCHI SEE

SUGARLOAF CAPITAL BUFORD , LL C
a Georgia limited ·


By: --     --' """"""
                   -... ,____ _ ___        _
Name: Sonia! Patel
Title: Sole Member and Manager

Date:             \\   e...
                         \ 2.0\~




                                             A- I
Atlanta( Duluth ), GA #0264_ Rev l_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 57 of 116




                                                               EXH JBIT B

                                                     MAP OF ASS IGNE D AR EA



  ,i,r"'                                    (>Jb():16~
                                                                               \
                   <>,.;t,   #\        / r                                         \
                                              ~
                     ./-s- t
                                   \
               ,,_
                ""                                              ;p
  \\
       ,i't-
                                        _.,, '!
                             \,.       I
                                        . #
                                                               J·
                              4
               ~,,_ii
    'P~                                            IJ.-0-,w,




                                                                     B-1
At lanta (Dul uth), GA #0264 _ Revl _Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 58 of 116




                                               EXHIBITC
                COMPUTER SYSTEM LI CENSE AND MA JNTENANCE AGREEMENT
      THIS COMPUTER SYSTEM LICENSE AND MAINTENANCE AGREEMENT (this
"Agreement'' ) is made as of _ _ _______    _, 2015 (the ·'Effective Date"), between LA
QUINTA FRANCHISING LLC, a Nevada limited liability company ("Franchisor'' or '·we"), and
SUGARLOAF CAPITAL BUFORD, LLC a Georgia limited liability company ("Franchisee" or "'you").
                                                RECITALS
        WHEREAS, Franchisor and Franchisee have entered into a Franchise Agreement dated
_______            , 2015 (the "FranchiseAgreement") whereby Franchisee has been granted the right to
develop and operate a La Quinta® Inn or a La Quinta® Inn and Suites lodging facility (the "Facility") at
2370 Stephens Center Drive, Duluth, GA 30096 (the "Site·'). Pursuant to the Franchise Agreement,
Franchisee has agreed to use such computer systems as Franchisor may require from time to time and to
execute this Agreement in connection therewith.
        WHEREAS, Franchisor has determined that NiteVision in conjunction with NetREZ should
currently be used at La Quinta Inns and La Quinta Inns and Suites to facilitate property management, rate
management, reservations and reporting functions.
       WI IEREAS, Franchisee acknowledges having read this Agreement and accepts its terms as being
reasonably necessary to protect Franchisor's interests and the interests of third parties rendering services,
hardware or software in connection with the System, as defined in Article I.
       NOW, THEREFORE, based on the foregoing recitals and in consideration of the mutual
covenants and agreements contained herein, the parties agree as follows:
                                             AGREEMENTS
                                               ARTICLE I
                                              DEFLNITIONS
        1.1    "Certified User" shall mean any owner, manager or employee of Franchisee who has
taken the necessary System training programs and has received the minimum passing score on the
program examination.
          1.2    "Confidential Information" shall have the meaning defined in Section 6.1 of this
Agreement.
        1.3     "Derivative" shall mean any and all tangible information, documents, software, and other
materials, in any medium, format, use, or form (whether now known or later discovered), that are based
upon or derived from the System or that use or incorporate the System or any part or aspect thereof,
including (i) any enhanced, modified, revised, updated, or upgraded version thereof; (ii) any translation,
abridgement, revision, or other form in which the same may be recast, transformed, or adapted; and (iii)
any improvement thereon, in each case made by the party that owns any component of the System.

        1.4     "Designated Computers" shall mean the computer system at the Facility on which the
System is installed.
         1.5    "Documentation" shall mean available functional specifications, reference manuals, user
guides, system operation guides and other materials supplied by Franchisor or Vendors to Franchisee in
written or machine readable form, and all revisions and additions thereto, and all copies thereof pertaining
to the System.
        1.6     "lntellectual Property" shall mean any and all now known or hereafter known tangible
and intangible (a) rights associated with works of authorship, including but not limited to copyrights and


                                             C-1
At lanta (Du luth), GA #0264_Revl_Tra nsfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 59 of 116




moral rights; (b) trademark, trade name and trade dress rights and similar rights; (c) trade secret rights;
and (d) patents, designs, algorithms and other industrial property rights; all other intellectual and
industrial property rights (of every kind and nature throughout the world and however designated),
whether arising by operation of law, contract, license or otherwise; and all registrations, initial
applications, renewals, extensions, continuations, divisions or reissues thereof now or hereafter in force.
        1.7     "Licensed Software" shall mean all software necessary for Franchisee to operate the
System, including, but not limited to:
                 a.       NiteVision 3.1 Property Management System, which is a 32 bit Windows based
software program designed and intended to manage accumulated data, including but not limited to, data
relating to reservations, occupancy, guest services, marketing support, registration infonnation, check-in
and check-out information, housekeeping data, and accounts receivable data.
                  b.      NetRez Revenue Management, which is an internet based revenue management
tool that interfaces with NiteVision 3.1 and our central reservations system to allow for actions related to,
including, but not limited to, modification of rate plans, allocations of room types and rate types and
creation of rate types for planning and managing revenues.
         1.8     "System" shall mean the Licensed Software and Documentation.
        1.9     "Vendors" shall mean any third-party vendor retained by Franchisor lo supply hardware,
software or services in connection with the System.
        1.10   Other capitalized terms used herein shall have the meanings ascribed to them in the
Franchise Agreement.
                                                ARTICLE II
                                                 LICENSE
        2.1      License. Franchisor hereby grants to Franchisee, and Franchisee hereby accepts from
Franchisor, during the term of this Agreement, a nonexclusive, nontransferable license to (a) use the
System only in the operation of the Facility nt the Site, and (b) use the Documentation only in connection
with use of the System. This license transfers to Franchisee neither title nor any proprietary or intellectual
property rights to the System or any part thereof, or any copyrights, patents. or trademarks, embodied or
used in connection therewith. In addition to the terms and conditions set forth herein, this Agreement shall
be subject to the terms and conditions of the Franchise Agreement.
         2.2      Restrictions on Licensed Rights. Except as permitted by this Agreement or in writing
from Franchisor or Vendors, Franchisee has no right, with respect to the System, to (i) install, sublicense,
rent, lease, share, distribute, grant access to, use, modify, translate, copy or reproduce the System, in
whole or in part; (ii) revise, translate, compile, decompile, reverse engineer or disassemble the System, in
whole or in part or otherwise attempt to reconstruct any source code or object code, and any Derivatives
thereof, that is a component of the System; (iii) obfuscate, remove or alter any Intellectual Property; (iv)
add or permit any third party to add, any markings, notices or legends to the System or any Derivatives
thereof: in whole or in part; (v) use, reproduce, modify, or translate the Documentation; (vi) use the
system to provide any services other than services provided at, through or from the Facility in accordance
with the Franchise Agreement; (vi) use the System to process any data other than Franchisee's own data
relating to the Facility located at the Site or (viii) knowingly permit any third party to perform any of the
foregoing. Franchisee shall maintain accurate and up-to-date records of the number and location of all
copies and modifications or enhancements to the System and inform Franchisor in writing of such
location(s). All copies of any part of the System, including any produced by Franchisee with Franchisor's
or Vendors' consent, shall be the sole and exclusive property of Franchisor. All copies and modifications
or enhancements of the System will be subject to all tenns and conditions of this Agreement. Whenever
Franchisee is permitted to copy or reproduce all or any part of the System, all titles, trademark symbols,
copyright symbols and legends, and other proprietary markings must be reproduced.

                                           C-2
Atlanta (Duluth), GA #0264_Revl _Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 60 of 116




                                               ARTICLE lll
                                                   FEES
        3.1     Installation/Purchase of Hardware and Software/Initial Training/Initial Training Fee.
Franchisee shall pay to Franchisor a fee of up to $45,000, depending on the size of the Facility and the
required labor necessary for installation of the System at the Facility, to acquire and install the Licensed
Software, Designated Computers and the System and to provide System training to Franchisee.
        3.2     Maintenance Fee. Franchisee shall pay to Franchisor a monthly maintenance fee
 established by Franchisor, which is currently $6.00 per month per room, but is subject to increase by
 Franchisor from time to time upon written notice.
        3.3      Additional Support Costs. Franchisee shall reimburse Franchisor for all reasonable costs
 and expenses (including but not limited to travel, living expenses reasonably convenient to the Site and
 labor costs for Franchisor's installer) incurred by Franchisor in connection with additional support,
 training, project management and other services requested by Franchisee and performedat the Facility or
 other location requested by Franchisee.
        3.4     Shipping Fee. Franchisee shall reimburse Franchisor for reasonable shipping charges
incurred by Franchisor to ship the System, or any component thereof, including any hardware upon which
the System is installed, from Franchisor's office to the Facility.
        3.5    Enhancements and Modifications. Franchisee shall pay a fee established by Franchisor
for any enhancements or modifications to the System or any component thereof.
       3.6       Late Fees. If any amount is past due pursuant to this Agreement or the Franchise
Agreement, in addition to Franchisor's rights of termination provided herein, Franchisee agrees to pay
Late Fees, as such term is defined in the Franchise Agreement.
        3.7     Taxes. All amounts described herein are exclusive of all federal, state, municipal or other
 governmental excise, sales, value-added, use, personal property and occupational taxes, excises,
 withhuluing obligations and other levies now in force or enacted in the future and, accordingly, the
 amount of all payments hereunder is subject to an increase equal to the amount of any tax Franchisor
 may be required 10 collect or pay in connection with the Software and related services other than any tax
 on the net income of Franchisor.
        3.8     No Offset or Liens. Franchisee shall not withhold any payments due Franchisor
 hereunder on grounds of alleged nonperformance by Franchisor hereunder or Vendors or under the
 Franchise Agreement, nor shall Franchisee set off any such payments against amounts owing or
 allegedly owing by Franchisor or Vendors to Franchisee. Franchisee shall neither seek nor obtain a lien
 against the Licensed Software, the Documentationor any embodiment of them.
                                              ARTICLE IV
                  DELJVERY, INSTALLATION AND UPDATING OF THE SYSTEM
        4.1      Delivery and Installation. Franchisee shall, at Franchlsee's expense, obtain all computer
hardware, software, equipment and communications services and lines which Franchisor may from time
to time deem necessary or advisable, in its sole discretion, for use in connection with the System and ship
such hardware and software to one of the following, as designated by Franchisor: (i) the Facility, (ii)
Franchisor or (iii) a third party designated by Franchisor. Franchisor shall arrange for the installation of
the System on the computer hardware and, if applicable, deliver the installed System, including any
hardware upon which the System is installed, to the Facility. Such installation, and, if applicable, such
delivery of the installed System, shall occur within thirty (30) days after the delivery of the software and
hardware to the location or party designated by Franchisor above.



                                                   C-3
Atlan ta (Duluth), GA #026 4_ Revl_Tra nsfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 61 of 116




        4.2     Modjficatjons/Enhancements: Franchisor reserves the right, on behalf of itse lf and any
Vendors, to modify or enhance the System, at any time in its sole discretion. All modifications and
enhancements shall be delivered to Franchisee by such means as Franchisor deems appropriate.
Franchisee shall pay any delivery and other charges associated therewith. Franchisee agrees to install, at
Franchisee's expense, all modifications and enhancements at the earliest possible opportunity, but in no
event later than fifteen ( 15) days after Franchisee's receipt of such modification or enhancement or
download instructions therefor from Franchisor or Vendors. If Franchisee requires the assistance of
Franchisor to install any modification or enhancement, Franchisor, through itself or Vendors, will provide
such assistance (provided Franchisee shall reimburse Franchisor for the costs incurred by Franchisor in
providing such assistance), and Franchisee agrees to abide by such terms, conditions and directions as
established by Franchisor (e.g., making computer system available to Franchisor or Vendors, Franchisee's
employees performing operational tests at Franchisor or Vendors' direction, upgrading hardware,
software, equipment and communications services and lines, etc.)
        4.3     Training. Franchisor shall provide training to Franchisee with respect to the use of the
System at the Facility as described in the Franchise Agreement. Franchisee acknowledges that its
employees must obtain a score satisfactory to Franchisor on the training examination to become a
Certified User. Franchisor reserves the right to charge Franchisee for any training requested by Franchisee
in excess of normal Facility training requirements. Franchisee may reproduce for training purposes
training materials utilized by Franchisor in connection with the training of Franchisee's personnel. Any
such reproductions shall include any copyright or similar proprietary notices contained in the materials
being reproduced. All training materials shall be deemed Confidential Information.
                                               ARTICLE V
                                         SOFTWARE SUPPORT
        Franchisor shall furnish or arrange for the furnishing of the following System services and
support services in connection with the System:
         5.1     System Deviations. In the event that the operation of the System deviates materially from
its specifications and such deviation can be replicated by Franchisee, Franchisee shall give Franchisor
written notification of the deviation in sufficient detail to permit replication and analysis, and shall
provide Franchisor or, if Franchisor directs, Vendors with (a) all printouts and other information
reasonably requested, and (b) telecommunications access to the Designated Computers as requested by
Franch.isor or Vendors. Upon receipt of notice from Franchisee of any deviation, Franchisor shall use
commercially reasonable efforts to diagnose or cause Vendors to diagnose the cause of the deviation.
Upon completion of the diagnosis, Franchisor or Vendors shall advise Franchisee of the source of the
deviation. Franchisor shall use commercially reasonable efforts, without charge, lo correct or avoid the
deviation. If such deviation falls within the Exceptions to Support as provided in Section 5.6 below,
Franchisor shall furnish Franchisee with a written estimate of the cost of correction, and if i'ranchisee
authorizes correction, Franchisor shall use commercially reasonable efforts to correct or cause Vendors to
correct the deviation at Franchisee's sole cost and expense.
        5.2     Telephone Support. Franchisor's or Vendors', as applicable, support desk will be
available to answer questions regarding the system from Franchisee (if Franchisee is a natural person) or
from any of Franchisee's Certified Users and, as apprupriatt:, to render by telephone other software
support services as described throughout this Article V. Such services shall be provided hereunder 24
hours a day, seven days a week, in accordance with such terms and conditions as Franchisor may
establish from time to time in its sole discretion. Franchisor reserves the right to set reasonable support
service usage Iimits and charge Franchisee for support service requested by Franchisee in excess of those
limits.
       5.3     Network Security. Franchisee will maintain commercially reasonable security policies
and procedures that are directed at deterring (a) the use of Franchisee's connection to the System by

                                             C-4
Atlanta (Du luth), GA #0264_Revl _Transfe r FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 62 of 116




unauthorized personnel or for unauthorized purposes; and (b) improper access to, use of or loss of data
residing on Franchisor's or Vendors' systems by means of Franchisee's connection to the System.
Franchisee will, when requested by Franchisor or Vendors, (i) identify the individuals given access by
Franchisee to Franchisor's or Vendors' networks and systems and notify Franchisor or Vendors of any
changes to such group; and (ii) complete a network security survey, if applicable. Franchisor or Vendors
may deny access by Franchisee or any individual to Franchisor's or Vendors' networks and systems due
to reasonable security concerns. Franchisee will require each third-party to which Franchisee outsources
or subcontracts any data center operations to comply with this section. and Franchisor or Vendors may
exercise any of its rights under this section with respect to such a third party.
        5.4      Conditions to Support Obligations. Franchisor's and Vendors' obligations set forth in the
preceding subparagraphs are conditioned upon (i) Franchisee reporting the issue to Franchisor's support
desk by use of a designated telephone number, facsimile number or e-mail address; (ii) Franchisee taking
such reasonable actions within its control as are required to resolve or mitigate the issue; and (iii)
Franchisee committing personnel and resources as necessary and without regard to normal business hours
to research and resolve the issue.
        5.5      Exclusions. Neither Franchisor nor Vendors shall be required to provide any support
services described in this Article V which are necessitated by, with respect to, or otherwise in connection
with (a) any restricted use of the System as set forth in Section 2.2, or (b) any malfunction of Franchisee's
hardware.
        5.6     Exclusive Remedy. In the event of any failure of the System, or any part thereof, or any
failure of the hardware installed by Franchisor or Vendors to perform as a result of Franchisor's or
Vendors' installation of such hardware, the only liability of Franchisor or Vendors, and Franchisee's sole
and exclusive remedy, shall be use by Franchisor of commercially reasonable efforts to correct the failure
or cause Vendors to correct the failure.
                                               ARTICLE VI
                                           CONFIDENTIALITY
         6.1     Confidentiality. For purposes of this Agreement, "Confidential Information.. of a party
means all information furnished by Franchisor or Vendors to Franchisee in connection with this
Agreement that is designated or treated as confidential by Franchisor or Vendors or that is by its nature
confidential. All information concerning the design, functionality and operation of the System is
Confidential Information. Confidential Information does not include any information that (a) is already
lawfully known by Franchisee when received hereunder; (b) is independently developed by Franchisee
without use of any of Franchisor's or Vendors' Confidential Information; (c) is now or hereafter becomes
generally available to the public through no fault of Franchisee; (d) is received by Franchisee from a third
party legally entitled to make such disclosure; (e) is required to be disclosed by law, regulation, j udicial
process or order of a governmental authority (but only to the extent required by, and for the purpose of,
such disclosure); or (t) is disclosed after Franchisee obtains prior written approval from Franchisor or
Vendors for such disclosure. Franchisee shall not use Franchisor's or Vendors' Confidential Information
for any purpose other than to fulfill Franchisee's obligations arising under this Agreement. Franchisee
will use reasonable efforts to keep confidential Franchisor's or Vendors' Confidential Lnformationand
will not disclose such information to any person or entity other than Franchisee's employees, agents, and
affiliates who agree to comply with this Section 6.1 or other than as required to fulfill its obligations
arising under this Agreement. Franchisee will be responsible for the breach of this Section 6.1 by its
employees, agents, and affiliates.




                                             C-5
Atlant a (Duluth), GA #0264_ Rev l_Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 63 of 116




                                               ARTICLE VI
                   INTELLECTUALPROPERTYRIGHTS; OWNERSHlP OF DATA
          7.1      Ownership. Franchisor and/or Vendors shall retain exclusive ownership of all right, title
and interest, including without limitation, all Intellectual Property in and to the System, including,but not
limited to, the Licensed Software and Documentation; the design, functionality, operation and
components of the same; all modifications, enhancements and upgrades to the same; and Franchisor's or
Vendors' business methods. Except as otherwise provided herein or in the Franchise Agreement, no right,
title or interest of any kind in the foregoing is granted to Franchisee pursuant to this Agreement.
         7.2    Use of Intellectual Property. Franchisee shall not use Franchisor's or Vendors'
Intellectual Property in any way not expressly authorized under this Agreement or the Franchise
Agreement, including without limitation in any advertising or promotional materials, without the prior
written approval of Franchisor or Vendors, as applicable.
        7.3      Unauthorized Use. Franchisee agrees to notify Franchisor immediately of the
unauthorized possession, use, or knowledge of any item supplied under this Agreement and of other
information made available to Franchisee under this Agreement, by any person or organization not
authorized by this Agreement to have such possession, use or knowledge. Franchisee will promptly
furnish full details of such possession, use or knowledge to Franchisor, will assist in preventing the
recurrence of such possession, use or knowledge, and will cooperate with Franchisor or Vendors, as
applicable, in any litigation or other acts against third parties deemed necessary by Franchisor or Vendors
to protect Franchisor's or Vendors' proprietary rights. Franchisee's compliance with this Section shall not
be construed in any way as a waiver of any right by Franchisor to recover damages or obtain other relief
against Franchisee for any act or omission which may have resulted in the unauthorized possession, use or
disclosure.
                                              ARTICLE VIII
                 WARRANTY AND DISCLAIMERS;LIMITATIONS OF LIABILITY;
                                         IP INDEMNIFICATION
      8.1   Disclaimers. FRANCHISOR, FOR ITSELF OR ON BEHALF OF VENDORS, MAKES
NO WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY REGARDING OR
RELATING TO THE SYSTEM, LICENSED SOFTWARE, ANY HARDWARE, THE
DOCUMENTATION, ANY MATERIALS OR SERVICES PROVIDED TO FRANCHISEE UNDER
THIS AGREEMENT, INCLUDING MAINTENANCE AND SUPPORT. FRANCHISOR
SPECfFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO SYSTEM, LICENSED
SOFTWARE, ANY HARDWARE, THE DOCUMENTATION, ANY MATERIALS OR SERVICES
PROVIDED TO FRANCHISEE UNDER THIS AGREEMENT, INCLUDING MAJNTENANCEAND
SUPPORT, AND ANY OTHER MATERIALS OR SERVICES, AND WITH RESPECT TO THE USE
OF ANY OF THE FOREGOING.
      8.2   Limitation of Liability. TN NO EVENT WILL FRANCHISOR OR VENDORS BE
LIABLE FOR ANY LOSS OF PROFITS, LOSS OF USE. BUSINESS INTERRUPTION, LOSS OF
DATA, COST OF RECOVERY OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES OF ANY KIND IN CONNECTION WITH OR ARISING OUT OF THE
FURNISHING, PERFORMANCE OR USE OF THE SYSTEM, LICENSED SOFTWARE, ANY
HARDWARE, THE DOCUMENTATION, AND ANY MATERIALS OR SERVICES PROVIDED TO
FRANCHISEE UNDER THIS AGREEMENT, TNCLUDfNG MAfNTENANCE AND SUPPORT,
WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT, INCLUDING
NEGLIGENCE, EVEN IF FRANCHISOR OR VENDORS HAVE BEEN ADVISED OF THE
POSSfBILITY OF SUCH DAMAGES. IN ADDITION, FRANCHISOR AND VENDORS WILL NOT

                                             C-6
At lanta (Dulut h), GA #0264_Rev I_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 64 of 116




BE LIABLE FOR ANY DAMAGESCAUSED BY DELAY IN DELIVERY OR FURNISHING THE
SYSTEM, LICENSED SOFTWARE, ANY HARDWARE, THE DOCUMENTATION,AND ANY
MATERIALS OR SERVICES PROVIDED TO FRANCHISEE UNDER THIS AGREEMENT,
INCLUDING MAINTENANCE AND SUPPORT. FRANCHISOR'S AND VENDORS' LIABILITY
UNDER THIS AGREEMENT FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, RESTITUTION,WILL NOT, IN ANY EVENT, EXCEED THE LICENSE FEE PAID
BY FRANCHISEE TO FRANCHISORUNDER THIS AGREEME T.
        8.3      Intellectual Property Indemnification.
                  a.      If any third party asserts a claim alleging that Franchisee's use of any part of the
System provided by Vendors constitutes infringement of any United States patent, copyright, license or
other property right (an "IP Claim"), Franchisor will notify Vendors of such IP Claim and, in accordance
with and subject to the limitations of the terms of any agreements between Franchisor and Vendors,
Franchisor shall use commercially reasonable efforts to cause Vendors to, at Vendors' expense, defend
such IP Claim and indemnify Franchisee from and against all losses, claims, liability, costs, damages,
fines, and expenses (including all reasonable legal costs) (collectively, "Losses") suffered or incurred by
Franchisee as a result of or in connection with such IP Claim, except to the extent that the JP Claim arises
as a result of (a) a breach by Franchisee of its obligations under this Agreement; (b) any violation of
Section 2.2 of this Agreement; (c) use of the System by Franchisee in combination with hardware or
software not supplied by or not approved in advance by Franchisor or Vendors; (d) the acts or omissions
of a third party (other than an agent or other representative of Franchisor or Vendors); or (e) Franchisee's
use of other than the latest version of the System, or any part thereof, provided that (i) Franchisee
promptly advises Franchisor of the IP Claim after receiving notice of it; (ii) Vendors may, at their sole
option, assume sole control of the defense of the IP Claim and any related settlement negotiations; and
(iii) Franchisee gives Franchisor or Vendors all authority, information and assistance reasonably
necessary to settle or defend the IP Claim.
                  b.     Franchisor shall indemnify, defend and hold Franchisee harmless in accordance
with the terms and conditions contained in Section 17.03 of the Franchise Agreement from and against
any and all Losses and Expenses arising from IP Claim initiated by any third party based upon
infringement of a patent, copyright, trade secret or other proprietary right as a result of Franchisee's use of
any part of the System that is proprietary to Franchisor except to the extent that the IP Claim arises as a
result of (a) a breach by Franchisee of its obligations under this Agreement; (b) any violation of Section
2.2 of this Agreement; (c) use of the System by Franchisee in combination with hardware or software not
supplied by or not approved in advance by Franchisor or Vendors; (d) the acts or omissions of a third
party (other than an agent or other representative of Franchisor or Vendors); or (e) Franchisee's use of
other than the latest version of the System, or any part thereof, provided that (i) Franchisee promptly
advises Franchisor of the IP Claim after receiving notice of it; (ii) Franchisor may, at its sole option,
assume sole control of the defense of the IP Claim and any related settlement negotiations; and (iii)
Franchisee gives Franchisor all authority, information and assistance reasonably necessary to settle or
defend the IP Claim.
                c.        If the System, or any part thereof, is held to infringe upon any Intellectual
Property Rights of a third party and Franchisee's use of the System, or any part thereof, is enjoined, at
Franchisor's or Vendors' option and sole expense, as soon as reasonably practicable after such injunction,
Franchisor shall, or Franchisor shall use commercially reasonable efforts to cause Vendors to, (i) procure
for Franchisee the right to continue using the system free of any liability for infringement or (ii) replace or
modify the System with a non-infringing product of equivalent or better functionality, in Franchisor's or
Vendors' sole discretion.
           d.  THIS ARTICLE VIII SETS FORTH FRANCHISEE'S SOLE AND
EXCLUSIVE REMEDY WITH RESPECT TO ANY IP CLAIM.


                                                     C-7
At lanta (Duluth), GA #026 4_ Rev l_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 65 of 116




         8.4     Acknowledgment. The parties acknowledge that they have reached agreement on the
license fees, maintenance fees and other charges set forth in this Agreement in reliance on the disclaimers
of warranty and limitations and exclusions of liability set forth in this Agreement and that the same form
an essential basis of the bargain between the parties.
                                              ARTICLE IX
                                     TERM AND TERMINATION
        9.1      Term. This Agreement and any license granted hereunder shall be co-terminus with the
Franchise Agreement and shall expire or terminate upon expiration or termination of the Franchise
Agreement, unless otherwise terminated pursuant to this Article IX. Franchisee's failure to comply with
the terms of this Agreement, including failure to timely pay the Fees described in Article lil above or any
other fees described herein, shall be considered a default by Franchisee under the terms of the Franchise
Agreement.
         9.2     Termination and Other Remedies. This Agreement and any licensed rights granted
hereunder may be terminated by Franchisor in the event that Franchisee has not performed any mati;;ric:11
obligation or has otherwise breached any material term of this Agreement (a) immediatelyupon receipt of
written notice thereof if the breach or nonperformance is incapable of cure, or (b) upon the expiration of
thirty (30) days after receipt of written notice thereof if the breach or nonperformance is capable of cure
and has not then been cured. In addition to Franchisor's right to terminate this Agreement and to take
such action as may be permitted by applicable law, Franchisor shall have the right, upon an event of
default hereunder or if Franchisee is in default under any other agreement between Franchisee or
Franchisee's Principal Owners and Franchisor, Franchisor's Affiliates or any Vendor, to disable the
System until such default has been cured to Franchisor's reasonable satisfaction.
        9.3     Termination Due to New System. If Franchisor determines that the best interests of the
La Quinta System will be served by the adoption and use of a new computer software system, this
Agreement may be terminated by Franchisor upon thirty (30) days written notice, and Franchiseeshall be
obligated to use such new system and enter into appropriate agreements in accordance with the terms of
the Franchise Agreement.
        9.4       Subseguent Obligations. Upon any termination of this Agreement, Franchisee shall
promptly return to Franchisor Confidential Information, the Licensed Software and the Documentation,
including all such copies or modifications and enhancements of the foregoing prepared by or for
Franchisee or otherwise in Franchisee's possession. Within thirty (30) days after the effective date of
termination, Franchisee shall certify in writing that all such materials have been returned and that all
intangible copies of the Licensed Software have been purged from Franchisee's computers.
Notwithstanding the foregoing, Franchisee shall not be obligated to purge intangible copies and
modification or enhancements of the Licensed Software dedicated exclusively to the preservation of
historical data, so long as any such copy is used solely for the purpose of retrieving, but not otherwise
processing, such historical data.
                                              ARTICLEX
                                       DISPUTE RESOLUTION
        I0.1   Mediation. All controversies and claims between the parties arising out of or related to
this Agreement shall be subject to non-binding mediation in accordance with the terms of the Franchise
Agreement.
         I0.2   Exclusive Jurisdiction. Franchisee agrees that the U.S. District Court for the Northern
District of Texas, or if such court lacks jurisdiction, the District Court (or its successor) for Dallas
County, Texas shall be the venue and exclusive forum in which to adjudicate any case or controversy
arising from or relating to this Agreement. Franchisee itTevocablysubmits to the jurisdiction of such
courts and waives any objections to either the jurisdiction of or venue in such courts.

                                                   C-8
Atlanta (Duluth), GA #0264_R ev l_Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 66 of 116




          10.3    Injunctive Relief. Franchisor or Vendors may obtain in any court of competent
jurisdiction any injunctive relief against conduct or threatened conduct for which no adequate remedy at
 law may be available or which may cause Franchisor or Vendors irreparable harm, without bond.
Franchisee's sole remedy in the event of the entry of such injunction shall be its disso lution, if warranted,
 upon hearing duly had (all claims for damages by reason of the wrongful issuance of any such injunction
 being express ly waived hereby). Franchisee agrees that the existence of any claim Franchisee may have
 against Franchisor, whether or not arising from this Agreement, shall not constitute a defense to the
 enforcement of any of Sections 2.2 and 6.1 hereof.
       10.4     Costs and Attorneys' Fees. The party who prevails in any judicial proceeding will be
awarded its costs and expenses incurred in connection therewith , including reasonable attorneys' fees.
         I0.5 Governing Law . This Agreement will be construed under the substantive laws of the
State of Texas, without regard to its conflict of law principles.
                                                ARTICLE XI
                                            GENERAL TERMS
          I 1.1   Assignment. Francl1isor may freely transfer or assign this Agreement and any and all part
of its rights or obligations in this Agreement to any person or Legal entity. Neither this Agreement nor
any rights granted hereby may be assigned by Franchisee without the prior written consent of Franchisor.
Franchisor specifically waives and disclaims any right to impose any charge in connection with a
permitted assignment by Franchisee so long as Franchisee retains no copy, modification or other portion
of the System, and the assignee agrees to abide by the terms and conditions of this Agreement.
        I 1.2   Modification. This Agreement can only be modified by a written agreement duly signed
by persons authorized to sign agreements on behalf of Franchisee and of Franchisor.
         11.3   Severability. Lf any provision of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.
         11.4    Relationship of Parties. Neither this Agreement nor the dealings of the parties pursuant to
this Agreement sha ll create a fiduciary relationship or any other rela tionship of trust or confidence
between the parties hereto. Franchisor and Franchisee will be and shall act as independent contractors ,
and neither party is authorized to act as an agent or partner of, or joint venturer with, the other party for
any purpose. Neither party by virtue of this Agreement shall have any right, power, or authority to act or
create any obligation, express or implied, on behalf of the other party.
          11.5   Agreement of Principals. Each of the undersigned des ignated as Principa ls individually,
jointly and severally, unconditionally and irrevocably guarantee that each of Franchisee's obligations
 hereunder shall be punctually paid and performed. Without effecting the obligations of any of the
 Principals under this Section 11.5, Franchisor may, without notice to the Principals, waive, renew, extend,
 modify, amend or release any indebtedness or obligation of Franchisee or settle, adjust, or compromise
any claims that Franchisor may have against Franchisee. Each Principal waives all demands and notices
 of every kind with respect to the enforcement of this Section 11.5, including notices of presentment ,
 demand for payment or performance by Franchisee, any default hy Franchisee or any guarantor, and any
 release of any guarantor or other security for this guarantee or the obligat ions of Franchisee. Franchisor
 may pursue its rights against any Principal without first exhausting our remedies against Franchisee and
 without joining any Principal.
         11.6    Notices and Payments. All notices, requests and reports permitted or required to be
delivered by this Agreement shall be delivered and deemed delivered as provided in the Franchise
Agreement. All payments and reports required by this Agreement shall be sent to Franchisor at the
address identified in the Franchise Agreement unless and until a different address has been designated by
written notice in accordance with the terms of the Franchise Agreement . No restrictive endorsement on

                                                     C-9
Atlanta (Duluth), GA #0264 _Revl_Transfer          FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 67 of 116




any check or in any letter or other communication accompanying any payment shall bind Franchisor, and
Franchisor's acceptance of any such payment shall not constitute an accord and satisfaction.
         11.7   Force Majeure. Neither party shall be liable for any damages or penalty for any delay in
performance of, or failure to perform, any obligation hereunder or for failure to give the other party prior
notice thereof when such delay or failure is due to Force Majeure.
       11.8 Non-Waivers. No express or implied waiver by either party of any event of default
hereunder shall in any way be, or be construed as, a waiver of any future or subsequent event of default.
        11.9    Survival. All provisions hereof which expressly or by reasonable implicationcontemplate
performance following the expiration, termination or assignment of this Agreement shall survive such
expiration termination or assignment.
          I LIO Additional Eguipment. Franchisee is solely responsible for all hardware, operating
systems, and other software and peripherals required to make the System operate as intended, including
but not limited to all costs and expenses related to a personal computer and a compatible operating
system. In the event the operation of the System requires an Internet, dial-up, VPN, Tl or other
connection to a remote computer designated or approved by Franchisor, Franchisee shall be responsible
for all hardware, software, and telecommunicationscharges and expenses in connection therewith.
        11.11 Entire Agreement. The parties acknowledge that this Agreement, together with the
Franchise Agreement, set forth the complete, exclusive and integrated understanding of the parties which
supersedes all proposals or prior agreements, oral or written, and all other prior communicationsbetween
the parties relating to the subject matter of this Agreement; provided, however, that nothing in this
Agreement or any related agreement is intended to disclaim the representations Franchisor made in the
Franchise Disclosure Document that Franchisorfurnished to you.
        11.12 Counterparts. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute one and the same document.
         IN WITNESS WHEREOF, each party has executed and delivered this Agreement on the date
set forth helow its signature helow, effective for all purposes a~ of the Effective Date.

F RANC HISOR                                           FRANC HISEE
LA QUINT A FRANCHISING LLC                             SUGARLOAF CAP ITAL BUFORD , LLC
a Nevada limited liability company                      a Georgia limited liability company


By : ~
Nam~ajiv Trivedi
                 -f, ✓     :'i          D               By : ____
                                                       Name: Sonia! Patel
                                                                          -,- ______               _

Title: Executive Vice President                        Title: Sole Member and Manager
       and Chief DevelopmentOfficer
                                                        Date:           I- I - I v
Date: __     ___.
               l_--__._
                    l ?=---......
                             1-'l;__
                                 p __      _




                                               C-10
At lanta (Dulut h), GA #0264_ Rev 1_ Transfer FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 68 of 116




                                                    EXHIBIT D

                                    PROPERTYIMPROVEMENTPLAN



                                              ft
                                     LA
                                      Q1.Jl NTA
                                       INNS   a SU lT ES


                                  PROPERTY L\IPROVEMENT PLAN
                                                    TRANSFER PIP
Date                                December8, 2015
FacilityAddress                     2370 StphensCenterDrive
                                    Duluth,GA 30096
Telephone                           (678) 957 0500
Facility Type                       La QuintaIm & Suites
Property ID Number                  "0264
Date Opened in System                12/31/2002
Number of Floors                    3
Number of Rooms                      83
Physical Inspection Date            November20, 2015

Brief Descriptionof f acility:
 Thisis a 5 yearold, 3-story,interiorcorridorpropertywith83 guestroom;, businesscenter, breakfastarea,guestlaundry
                                                                                                                 , Outdoor
 poo~ThisPropertyImprovementPlanis basedon the reviewofall publicareasand guestrooms102,1I 6,161,172,212,241,262,263


General Notes:
I . If applicable,allFF&Eand othermaterialsspecifiedfur replacementinthisPIP mustbe replaced withoneof the La Quintadecor
packagesor an approvedalternate.Likewise,allotherreplacement   materialsmustbe submittedto La Quintafurapproval
2. Exceptas otherwiseindicated,allwork rererencedinthisPIP mustbe completedwithinone hundredeighty(180)daysall.erthe
EffectiveDate. Thisincludes, but isnot limitedto thefucilitycomplyingwith allloca~stateand federal lawsandbuildingcodes, including
The Americanswith Disabilities Act andother codes applicableto them::,dificationofbuiklingsforpersonswhosedisabilitiesare protected
by law.
3. RefersectionnwnberslistedinthisPrP (inthe leftcolumnof eachline~em)to the PropertyImprovementPlanSupportAppendix
documentfordetails.
4. Allproposedarchitectural  designs,productreplacement  or newfinishesshallbe submittedto La Quinta forreviewand approvalprior
to installation.Allproposed substitutionsto La Quintaspecifiedmaterialsor productsshallbe submittedto La Quintafurreviewand
approval priorto installation.
5. Franchiseowneris requiredto hirean architectto devek>p  the plansand elevationsbasedon thisPIP.
6. Franchiseowneris requiredto selectan FF&ESchemeand hirean approvedFF&Eprocurementcompany to designand purchaseall
7. If thefucilityhasa heatedswinming poo~a carb:mmonoxidedetectionsystem mustbe installedper La Quintaspecifications.




                                                           D-1
Atlanta (Duluth), GA #0264_RevJ _Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 69 of 116




Property Improvement Plan                                                                                                                 t~~
Duluth,GA                                                                                                                            lAQ!}IN TA
                                                                                                                                       l l'f HS   t   su nt: s

Refersection numbers listed In this PIP (in the left column of each line Item)to the Property ImprovementPlan Support Appendix document
for detailsand clarifications.
Site
Section1.0.1                   Landscaping- Clean, grcomand supplement    the plantingandgroundcoveraroundthepropertywherenecessary      . Ensure
                               existingplantingbedsarefilledwith newhealthyplantmatelialand groundcover(rocks, mulch,etc.) at the entryto the site,
                               aroundthebuilding pertrreter,andparkingislands.Removeweeds,stumps,exposedinfrastructure    etc.as necessary.

Section1.0.7                   Site Accessories- Refirishall site accessories(trashcans, smokebins. benches   . etc.) to a like-newcondition.Replaceas
                               necessary  .
Section1.1.1                   Pa.ing (light damage)- Patchand repairanysignificantdamageto the asphaltandapply a sealcoatto the parkingtot.
                               Restripeall parkinglinesanddriveareasperjurisdiction. Maintain properslopesfor drainage. Ensurethe count anddesign
                               of standardand accessiblesoacesandaccessible oathsmeetall iurisdictionalcodes.
Section1.1.3                   DecorativePaving. Patchall cracks and damagein the decorativepavingat the entrydrive, powerwash andrestore to a
                               like-newcondition,
Section1.2.2                   ConcreteCurbs • Restoreallcurbsto a like newcondition.Repair all chips, cracks,etc. andpressurewash. Repaintall
                               curbsas necessan,=r iurisdictionalreouirements   .
Section1.2.4                   Sidewalks - Restoreall sidewalksto a like-newcondition.Repair all chips. cracks.etc. In the sidewalksand pressure wash.

Section1.3.1                   Trash DumpsterEnclosure•Placetheexposedtrashbinsand storageitemsin a masonrywall enclosurewith a metal gate
                               per LQguidelines. Painttomatchbuilding. Pro.ide plansfor approval.
Section1.4.1.1.4.2             Lighting. Ensureall existing parkinglot lightinghasa minimum2 footcandlelighting level.RemoverusVwater stains from
                               site nolesandbasesandreoaint as necessarv       .
Section1.5.111.5
              .2               FlagPoles. LQ requires3 Flags(US. Stateand LQ)to be pro.idedon 20'-0" high white poleswithrequired lighting(unless
                               otheiwise required byart{ jurisdiction)nearthe main entrance
                                                                                          / PorteCochere Area.Pro.idea decorativelandscapebed
                               aroundthe baseof theflagpoles.Pro.ide plansfor approval.

Sianaoe

Section2.0.1 • 2.0.4           Signage- Replaceall signageper currentLa Quintasignagestandards.Replaceanynor1-stindardinterior, directional.
                               nuestroomandinforrnat.onal sians.Renlacemissinnor damaoedsionaoeat the nnol area.

Exteriorof Buildina
Section3.0.1                   Overallbuilding• Paint entirebuildingper La Quintaguidelines. Provideplansfor approval.

Section3.0.1/3.0.2             PorteCochere- Removeexisting lightsandnstallrecessedcanlights.

Section3.1.1                   Exteriorentrydoors- Replacedoorsandwidenopeningsto installautomaticslidingdoors.
Section31.2                    Exteriorser.ice Doors•Treatfor rustandcaintto match buildino.
Section3.2.0                   ExteriorWindows- Treatwindowsandframinofor rusVdamaoeandpaint per LOguidelines.
Section3.3.1/3.3.2             Lighting- Removeexistingwallsconceson buildingand PorteCochere. Pro.ide newdecorativewallsconceson Porte
                               Cocherecolumn Pedimentsand entrvl exit doorsr>erLQ Urban/Tra  ditionaldesian orotoh•=.

Pool Area(Outdoor\
Section4.0.2                   DeckandCooino• Powerwashthe existinodeckandcooino to like newcondition.
Section4.0.4                   Pool Fence/enclosure- Treat forrust/ damaoeandreoaint the metalpool fence.
Section4.0.5                   Furniture- Providenewlable andchairsetsfor the oool areaoernewdesign scheme.
Section4.0.8                   Lighting andAccessories (outdoor) Providenewpool area !ghtingfixtures. Ensureall metalaccessories, furniture,piping,
                               etc. is of a corrosionproofmaterial(aluminum)
                                                                           .

All Public I GuestroomAreas
                           Exoosed wires andConduits• Removeor conceal aHexoosedwiresandconduits.
                           Electrical, Mechanical
                                                , Plumb
                                                      i ng,ElevatorsandFire SafetySystems.All Electrical,Mechan   ical, Plumbing.Elevators and
                           Fire SafetySystemsshallbe inspectedby licensedcontractorfor properfunctioning.   Providea copyof reportfor La Quinta's
                           records. Renlaceall oldanddamanedlioht switches outletsandthermostats.
                           DoorsandWindows-Cleanallwindowsand doorsandrestore to a like-newcondition. Refinishto like-newor replace all
                           tarnisheddoor hardware (leverhandles,pushplates, pulls,hinges. closers, card key accesshardware , etc.),
                           Accessories.Ensureal lightswitches,coverplates. doorstopsandothersimilar accessoriesare "modernized      " and in like-
                            newcondition.


                                           D-2
Atlanta (Duluth), GA #0264_Revl _Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 70 of 116




G"'at Room llobbvl
Sec6on 5.0.1                General• Renol.Jtltethe public areas per one or La Qunlil 's new Interior Design •che~•-
                                                                                                                   Remove •Nal• ;:iis:reqU1redand
                            reconfigure the connection between the Lobby and Breakfast area to create a single "Great Room." Provide plans for
                            re'-Aew
Section 5.0.2               Front Desk Area • Remove el<isting desk and pro1,1de2 freestanding front desk counters (pods) witn stone top and
                            decorative front paneling per M new design scheme. Reworil the back wall of the front desk area and provide artworil mural
                            of local area interest per new La Quinta design scheme Provide plans for approval.
Secdon 5.0.3                Flooring. Replace existing tile with new ceramic tile per new design scheme. Installcarpeted areas at soft seating areas per
                            the rew LO nterior Desion scheme Reolaoe ca""'t with new oer new desian scheme
Section 5.0.4               Walls • Pro1,1de new perforated wall covennq per new destQnscheme.
Sec/ion 5.0.5               Ceiling • Paint the ceiling per new design scheme.
Sec5on 5.0.6                Doors• Paint the doors and hlmes oer new desran scheme. Reolace door hardware.
Sec.ion 5.0. 7              Lighting• Replace all floor. waUaoo celling light fixtures per new design scheme Installpendant lighting at the front desk
                            area and above seatino areas as = 11redbv the new des,on scheme
Section 5.0.9               Furriruro, Lighting and Decor• Remove existing furnitureand FF&E and provide new lobby ft.mitum, window COl.t!rings      ,
                            artworil etc. oer an aooro""d La Quinta Interior desian scheme
Section 5.0.10              Vestibue • Paint the wallsard reolace the walk off mat Reolace ble to match lobbv.

Brloht:slde Mar1<et
Section 6.o.o               Replace al components In sundryshop and Remodel the sundryshop per LO des,gn standards With al standard
                            components including full sized refrigerator, M 1izad fruz er, proper shelving and sundrycabinetcisplay. LO requires use of
                            one of the approwd slnlry ,endors : V,star or Trada"° tor procll'ement endlayout of sundryitems Provide plans for
                            aooroval.

ButlneH Center
Section 7.0.0               Business Center • Provide 2 all-io-one computer stations per LO glidelines. Pro1.1de2 ergonomic chairs. Replace artwork.
                            Removefake plants. Provide plans for approval. LO recommends to remove walls and door arourd exisbng business center
                            and open space up to become additional Great room space. Pro1.1dea standing print station per LO g1.1deines


Great Roo m (Br eakfast )
Sec/ion 8.0.1               Breakfast Area• Renovate he breakfast area per one of La Quinta's new Interior Design scheme&.Provide a new layout per
                            the La011ntaareat room lavout. Remove moldonofrom cofu:nns and reface "'" newdesinn scheme.
Sec/ion 8.0.2               Breakfast Bar. Remol.<!walls around business center and relocate pantry ,nto existing board room. Create new seMng
                            ■rea  in space CIJ'rently occupied by pantry/ business center. Replace the cabinets and countertopper new design scheme.
                            Finin the hole In the wanto make it ftush, mtal the LaQulnla slat-wal d11playaboll!! the primary COl>'lterand instal a fut
                            heiaht tile backsclash above al secondar, counters. Provide clans for aocroval
Sec/ion 8.0.ZA              Cotlee station. Provide a dedicated 24-IY accessible ootlee stabon per new design scheme. Provide water aoo electrical
                            connection tor a hauid coffee machine. Provide clans for aocroval.
Sec5on 8.0.3 • 8.0.8        Firishes • Provide al new finish materials, equipmen~ mlllwork etc. consistent with Sections 5.0.:l • 5.0.8 . Floor material,
                            walls, ceIIIng,doors and HVAC shal have a ccntinuoued•••gn flow betwe"n th& Lobby and Brea<fastarea to estabtish the
                            Great Room concept Provide plans for approval.
Sec/ion 80 .9               Fin-inn, Lighting aoo Decor• Remo\/!! al el<istingtuniture and FF&E and provide new breakfast furniture(including soft
                            seating areas, lounge seating, etc.). window treatments.area rugs, artwork and a communal table etc. per new tn!erior
                            design scheme. Provide a 55" TV.
Section 8.0.10              Communal Table • Provide a commuial table with 42" high co..iter with matching stone top and high chairs in the Great
                            Room dlnina area Provide cower outlets in the center of the table too. Pro1,1declans for a oorovat

Board Roo m
Section 9.0.1               General• Removo board room and amenities and convert into pantry/ breakfast area space per new design layout Relocate
                            board room to e,ostino fitness center. Provide olens for aooroval
Section 9.0.2               Sen.;no Counter- k,stal a sen.;nocounter.
Section 9 0.3               Floorino • Reolace the camel n,,r new desinn scheme.
Section 90 4                Wais -Pro1,1denew oelforated wan vimAoer new desion scheme
Section 9.0 5               Collino• Paint the ceilino cer new desicn scheme
Section 9,0.6               Doors • Reolace the door
Secti on 9.0.7              Lighting• Remove existing wal hghtingand instanrecessed can lighting per LO standards Prolade peooent 6ghtingas
                            reauired oer the new des1cnscheme.
Section 9.0.9               FF&E • Replace the chairs per newdesign scheme and ensure au tables are in hke-new condition. Provide new artwork and
                            window covennos oer newdesion scheme. lnstana flat screen TV on thewan 147"or b1ooerl

Fitness Cen ter
Section 10.0. 1             Fitness Center• Convertel<istingfitness center Into the board room. Relocate fitness center into 2 guestrooms creating a
                            500s1fitness center ner LO m.idelines. Provide nlans for annroval
Secti on 10.0.2             Eouioment • Reolace an e,uioment and onslanaff ""'uired eauioment and accessories per LO cud elines
Section 10 0.3              Floorino. Remove the caroet and base and orovide new rubber sheet noorino oer La Quinta standards.
Section 10.0.4              Wais. Provide newwal \<nyl. Provide large 6'>6' framed mirrors on the wan and provide the LO signature waUvinylon the ILJI
                            heloht on=s ite the mirrorwall oer LO ouidelines.
Seclion   1o o.5            Ceilino • Paint the ceilino oer new desian scheme
Section   10.0 6            Doors• Provide a new door with a nlass oanel lo the F11nessCenter with card-kev access.
Section   10.0. 7           Llohtino • Existinc ceilino iohtirv, mav remain.
Section   10 0.9            Artwork aooWindows• Reolace the artworil and window coverinos oer new desion scheme


                                                                      D-3
A tlan ta (D u luth), GA #0264_ Rev l_T ransfe r FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 71 of 116




Gueat Laundry
Section 11.0.2                Equipment- EnsureeXistingwashers, dryers and otherequ,pmentIs runyoperationalano onlike-newconoition. Remove
                              table and Install a millworl<foldina counterwith stoneton. Renlace artwork.
Section 11.0.3                Floorlnn - Renlacethe floorinowith new 12"x24" lile.
Section 11.0.4                Walls - Patch anv damane to the walls and oalnt oer new desinn scheme.
Secfon 11.0.5                 Ceiling• Paint the ceiling per new design scheme.
Section 11.0.6                Doors - Refinishthe door to a hke-newcondition.

Public Toi lets
Section 12.0.2                Vanity- RemoveeXistingand provide a new furniture style vanitywith stonetop and replace sinks and hardware. Provide a
                              new decorativeframed mirror oer new La Quintadesian scheme.
Secffon 12.0.3                FlooriM - Renlacethe existinotile andbase with new 12"x24" tile floorinn
Section 12.0.4                Walls - Replace wall vinylper new design scheme. Replace wall tile. Providenew laminate coveringover toilet partition
                              walls.
Section 12.0.5                Ceilinn . Paint the ceili= oar newdesian scheme.
Section 12.0.6                Doors - Restore door and frameto a like-newcondition.
Section 12.0.7                Linhtinn. Renlacethe existino ceilino fixtureswith recessed can liahtino.Reolacevanitv liaht fixture.
Section 12.0.9                Accessories - Replace or re'lnish the toilet paper holders, paper towel dispensers and otherwalVceiling mounted
                              accessor ies as rel"luired .
                              Accessibilitv - Ensure accessibililv of toilet rooms.

Corridors Hallwavs Elevators Elevator Lobbv and Vending
Section 13.0.2             Comer Guards- nstall new comerauards oer LQ auidelines.
Section 13.0.3             Floor - Reolace alt corridor. vendinaand exit vestibuletile caroet and base oer new desian scheme.
Secaon 13.0.4              Walls - Removechair rails. Removeexisting wall coveringand replace with new per new design scheme. Removeall okJ
                           ohone booth shelvesand otter uoosedor unnecessarvwaltamenities.
Section 13.0.5             Ceiling. Replaceany damagedceiling tilesto match surrounding. Ensure all metal grid is free fromrusl, bending and in like-
                           new condition.
Section 13.0.6             Doors - EnslJ'eal guestroomdoors are free from scuffs, sc,atches, etc. and are in a like-newcondition. Paint the corridor
                           doors per new design scheme. Replacedoor hardware.
Section 13.0.7             Linhtinn. Renlace alt corridorliahtlno lncludinnceilinn fixturesand wait sconceswith LED fixtures.
Section 13.0.9             F1.mishings- Replace consoletables, mirrors, window treatmentsand other corridor furnishings anddecor per new design
                              scheme .
Section 13.0.10               Elevators- Replacethe ceilingwith new slainless steel panelswith recessed can lighting. Replacethe exisling flooringwith
                              new ceramic tile. Annlv a ne•Nveneerta the wan oanels (3M or similar!. Provide nlans for annroval

Stalrwavs
Section 14.0.1                 Metal Stairs - nstall carpet on the staircases and landingsper new design scheme. nstall me flooringon 1st floor landing.
Section 14.0.2                Metal Railinn- Treat for rust and oaint the metal rails and trim.
Sec/ion 14.0.4                wans - ~a,nt the wans oer newdesian scneme.
Sec/ion 14.0.5                Ceilinn - Paint the celi nn cer newdeslan scheme.
Section 14.0.6                Doors - Paint the doors and frame oer LO auidelines.
Section 14.0.7                Linhtinn - Providedecoralive wallfixtures oer LO auidelines.
                              Accessibilitv - Ensure accessibilitv of stair and handrails.

Guestrooms
Section 15.0.1                Case goods• Replace all casegoods (headboards, end tables, coffee tables, work desk, etc.) per a new La Quinta interior
                              desinn nackane.
Secfon 15.0.2                 Softgoods- Provide new bedding and fitted bed base wrap, window treatments, upholstereditems and ergonomicdesk
                              chair per LO design scheme.Provide new Simmons Beautyrestpillow-topmattressesin all roomsper LQ standards.
Secuon 15.0.3                 Flooring. Replace the carpet in alt guestroomsper new design scheme. nstall new ceramic tile flooringin the guestroom
                              entries, closets and bathroomsper LQ guidelines.
Sec/ion 15.0.4                Walls - Repair any scuffs and damage to the walls and paint per new design scheme.
Section 15.0.5                Ceiling - Paint the ceilings per new design scheme.
Sec/ion 15.0.6                Doors - Restore all doors to a like-newcondition free of scuffs, scratches, etc. Replace/ update all door locks, knobs, hinges
                              and other outdated and tarnished door hardware,
Section 15.0. 7               Lighting • Provide new wall mounted,nightstand,desk and floor lamps per new LO interior design scheme.Replacedome
                              linht at entru.
Sf>Cuon t5.0.B                Artwor k and mirrors• Provide new artwork and fromed mirrors oer new desian schemo.
Section 15.0.9                Closet - Replacedoor hardware. Ensure ron, ironing board, luggage racks, shelves,etc. are in like-newcondition or
                              renlace.
Section 15.0.10               Micro /fridge - Ensure all microwaveand refrigerator units are current(10 yrs. max) models and functioningin i ke-new
                              condition. Ensl.l'eall units havea stainless steel or black finish. Ensureall units are housed in a casegood or millwork
Section 15.o. 13              TV - Provide new 37"/min) Flat PanelLCD or Plasma TV's I dresser mounted conceal wirina ard TV box\.
Section 15.0.15               PTAC and EMS• Provide an Energy ManagementSystemwith wall mountedthermostat. ReplaceaUPTACs older than 10
                              vears of ane.
Sec/ion 15.0.17               Dry bar - Provide a dry bar with a stone top counterand wood cabinetry below to house the mini fridge and open cubby
                              above to house the mic,owave.
                              Accessibility-Verify adequatenumberand design of accessible rooms. Smoke detectors are required in all guestrooms.



                                           0 -4
Atlanta (Duluth), GA #0264_ Revl_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 72 of 116




GuestroomBath
Section16.0.1              Vanity. Removeexisting•r.mityandprovidea "standalonehmture style" va111ty     w1t11stoneop. milt.Nork
                                                                                                                              apron.sheffa1xi
                           fourleas.
Section16.0.2              MillworkCubbv- Removeexistina towelrack.
Section 16.0.3             Floorina- Replaceexistinafloorinawithnewceramictilefloorinain the bathrooms    . auestroa11
                                                                                                                     entriesandclosets.
Section16.0.4              Wans- Removee:iasting    wal coveringandprovidea textu-edandpainted gypsumfirish ReplaceansW1tches     andswitch
                           plates electricalreceotaceplatesetc. withuodatedfixtures
Section15.0.5              Celllnas- Paintthe ceilinaspernewdesign scheme.
Section160.6               Doors• Restoredoorsto a like-newconditionfreeal scuffs, scratches  , etc. andpainVstainpernewdesignscheme
Section160.7               Liahtina• Reolacevaritvliahtandcellinafiahtwith newLED fixtures  .
Section16.0.8              Artworkandmirror- Providea fullwidthdecorativeframedmirrorabovethe vanityandartworkabovethe toiletpernew
                           deslanscheme.
Section160.10              Fixtures.Cleantubsandsurrounds     to 6ke-newcondition.Cleanall tarnishedlavatoryandtuoplumbingfaucetsand
                           accessones.
Section16.0.11             Accessories•Providenewaccessories(curvedshowerrads, towelbars. robehooks,etc.) as neededandensu-eclean
                           installation.
                           Accesslbiltv• Ensureadeouatenumberanddesionof accessiblebathroams.

Section17.0.0              FF&ETechnicalSoec1fications

Section18.0.0              FrontDeskandProoertv~anaaementSvstemReauirements

Section19.0.0              FrontandBackOfficeReJLirements

Section20.0.0              TelephoneReauirements

PIPPreparedBy:
Name: CarlosTripp
TIUe
   : DesignManager
Phone:602.516.6373
Fax:972-505-7796
E-mail:ca~os.tripp@laqu
                      inta.com




                                                              D-5
Atlanta (Duluth), GA #0264_Revl _Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 73 of 116




                                             EXHIBIT E
                                     SURA CE REQUIREMENTS

Minimum Required Coverage, Limits and Provisions: The insurance policies to be procured and
maintained include the following:

        (a) WORKERS' COMPENSATION & EMPLOYERS LIABILITY:
            •   Worke r's Compensation:
                     o Statutory limits in com pliance with laws of applicable states
            •   Employer's Liability:
                     o Limits of not less than $1,000,000. Each Accident I $ 1,000,000 Disease-Policy
                         Limit / $1,000,000 Disease-Each Employee
            •   If insured through a monopolistic State Fund, Stop Gap coverage or an endorsement on
                the CGL policy, the policy is required with amount not less than $1,000,000 limit per
                claim.
            •   Polic y must be extended to cover "A ll States" , Voluntary Workers ' Compensation and
                Longshoreman & Harbor Workers' Compensation Act on an " if any" basis, if applicab le.

        (b) COMMERCIAL GENERAL LIABILITY ("CGL"): CGL insurance to cover claims or
            damages arising or resulting from the operation s/premises of the applicable Facility or
            Facilities underwritten on a "pe r "occurre nce" basis for bodily injury, property damage,
            personal injury, and advertising liability with the following minimum limits and coverage
            terms and conditions:
            •   Limits of not less than $1,000,000 per occurrence / $2,000,000 General Aggregate
                   o Aggreg ate limits to app ly on a per location basis if multiple locations are covered
                        by the policy .
            •   The Policy also shall provide the fol lowing:
                   o Damage to property of others and bodily injury to include sickness, disease and
                        death.
                   o Products/ Completed Operations
                   o Liability assumed in Contracts
                   o Innkeepers Liability- insuring for loss or damage to guests' property (which may
                        be satisfied by coverage under the CGL and/or separate Crime Insurance
                        policies).
                   o Liquor liability - Limits of not less than $1,000,000 each occurrence for bodily
                        injury and property damage arising out of the sale, distribution or serving of
                        alcoholic beverages at the Facility, if any.
                   o lndependent contractor's coverage - coverage for liability incurred arising out of
                        operations performed for Franchisee by persons other than Franchisee's own
                        employees.
                   o Pollution cove rage for liability arising out of heat, smoke or fumes from a hostile
                        fire, or smoke, fumes, vapor or soot rroduced by or originating from equ ipment
                        used to heat, cool or dehumidify, or equipment that is used to heat water or
                        vapors or fumes from paint, carpet or materials at the Facility.
                   o Terrorism insurance as avai lable under the Terrorism Risk Insurance Act, as the
                        same may be amended or replaced. May be provided by opting in on CGL policy
                        or by separate policy.
                   o Worldwide liability coverage for lawsuits brought anywhere in the world arising
                        out of the Facility or the operat ions connected with it recommended.


                                                  E-1
At lanta (D u luth ), GA #0264_Revl_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 74 of 116




         •    In addition, CGL coverage shall include and not exclude loss arising from explosion,
              collapse and underground coverage during any construction;

      (c) AUTOMOBILE LIABILIT Y:
         •    Limits of not less than $1,000,000 each accident
                  o lnclude coverage for Owned, Non-Owned and/or Hired Vehicles
         •    Garage-Keepers Liability (if the Facility's operations includes parking operations) with
              limits adequate to cover the full actual value of all automobiles while in the care, custody
              and control of the Franchisee at any one time.

      (d) EXCESS/UMBREL LA LIABILITY:
              •   Limits of not less than $5,000,000 limit of liability per occurrence in excess of the
                  primary limits of liability insurance described under the COL and Automobile
                  Liability rt:4L1in::111ents
                                         noted above and with coverage as broad ns the requirements
                  noted therein and underwritten on a "follow form" basis, to include terrorism
                  coverage if opted in under CGL or separate policy;
      (e) PROPERTY INSURANCE: Property insurance providing "All Risks" coverage for loss of
          or damage to all real and personal property including the Facility, and all building(s),
          contents, machinery, equipment, furniture, fixtures and inventory, with limits sufficient to
          insure the value of such covered property on a replacement cost basis with the following
          minimum terms and conditions:
         •    Special "All Risks" policy form including, without limitation, coverage for:
                  o Buildings & Contents at 100% of insurable replacement value
                          • Eliminate co-insurance clause penalty
                  o Business Interruption with limits adequate to cover (a) the loss of net profits and
                      continuing expenses of the Facility for a 12 month period.
                          • Continuing            expenses         must         specifically       include
                              royalty/marketing/reservation fees and other fees payable to us as
                              determined under Sections 4.04 and 4.06 of the Franchise Agreement,
                               including but not limited to those fees that are calculated as a percentage
                              of gross room revenue or number of rooms and those that are fixed
                               monthly fees regardless of revenues, had no loss or damage occurred.
                  o Coverage for loss or damage caused by Named Windstorms and Fire
                  o Extended Period of Indemnity for 12 months to allow for the delay before the
                      momentum of the business is regained.
                  o Contingent Business Interruption
                  o Civil Authority-Ingress/Egress for mandated closure by governmental authority.
                  o Building Law and Ordinance coverage included for enforcement of codes
                      regulating construction and repair of damaged buildings.
                  o Extra Expense for reimbursement of reasonable expense beyond the fixed or
                      continuing costs incurred 10 continue business operations while under repair.
          •   Flood Insurance- where applicable, with coverage limits as close to full replacement cost
              of the building as reasonably available and must include business interruption coverage
              as described above.
                  o Coverage only applies if the location is in the special flood haz.ardareas of Zones
                      A and V (any combinationtherein) as determined by FEMA.




                                                  E-2
Atlanta (Duluth), GA #0264_Revl_Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 75 of 116




            •   Earthquake insurance, where applicable, with coverage limits as close to 70%
                replacement cost of the building as reasonably available and must include business
                interruption coverage as described above .
                     o Coverage applicable if location of the Fac ility is within a hazard zone of 16 or
                         higher as determined by the United States Geological Survey.
            •   Terrorism insurance as available under the Terrorism Risk Insurance Act, as the same
                may be amended or replaced. May be provided by opting in on CGL policy or by
                separate policy.
            •   During any period of construction, Franchisee shall procure and maintain "Builder's
                Risk" coverage for those portions of the Facility under construction providing coverage
                terms and conditions as enumerated above.

        (f) BOIL ER & MAC HIN ERY/ EQUIPM ENT BREAKDOW N INSURAN CE:
            •    Broad Form coverage
                    o 100% replacemen t value
                    o Include Business lntetTuption
                            • Limits shall be adequate to cover full recovery of net profits and
                               continuing expensesof the Facility.
                                   • Continuing expenses must specifically include royalty / license
                                       fees and other fees payable to us as determined under Sections
                                      4.04 and 4.06 of this Agreement including but not limited to
                                      those fees that are calculated as a percentage of gross room
                                       revenue, had no loss or damage occurred .

        (g) TERRORISM INSURANCE (Recomm ended): If elected, coverage shall be obtained and
             maintained for both first party damage and third party liability either on a stand-alone po licy
             basis, through a goverrunent operated or mandated pool, or as part of the General/Third Party
             Liability coverage policies and in conjunction with procuring the Property Insurance policy.

        (h) OTH ER INSU RANCE : Such other insurance policies as Franch isor may reasonably
            designate from time to time in the System Manual or otherw ise in writing.

Other Policy Requir e ment s:
        (a)      All insurance policies required by the Franchise Agreement shall be placed with
insurance companies with a financia l strength rating of "A" or higher by Standard & Poor's or "A-, VIl"
or higher by A.M. Best and as reasonably acceptable to Franchisor and licensed or otherwise permitted to
do business in the state where the Facility is located.

        (b)     Franchisee shall not self-insure, through the use of a captive or otherwise, any of the
insurance coverage required by the Franchise Agreement, or non-subscr ibe to any State's applicable
worker's compensation laws without the prior written consent of Franchisor . Franchisee will be a named
insured under all insurance policies . Any deductible or retention with in the insurance policies required
shall not exceed $25,000, unless approved in writing in advance by Franchisor. Franchisee shall be
responsible for payment of any and all deduct ibles, self-insure d retentions or coinsurance penalties , if
any, from insured claims under its policies of insurance.

         (c)     With the excep tion of workers' compensation insurance and property insurance , all
insurance coverage required by the Franchise Agreemen t shall by endorsement specifically name as
unrestrict ed additiona l insured: "La Quinta Franchising LLC, LQ Management L.L.C., La Quinta
Holdings Inc., each of their respective affiliates, and the respective officers , directors , agents, servants ,
employees, joint ventures, and partnerships of each". With respect to the property insurance required by

                                                     E-3
A tlant a (D u luth), GA #0264_ Rev l_ T ransfe r FA
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 76 of 116




the Franchise Agreement, such insurance shall by endorsement specifically name as loss payees the
following entities: La Quinta Franchising LLC, LQ Management L.L.C.. and La Quinta Holdings Inc.

        (d)     All insurance required by the Franchise Agreement shall be specifically endorsed to
provide coverage on a primary basis to each additional insured and that any insurance carried by any
additional insured shall be excess and non-contributory. Franchisee's obligation to obtain and maintain
the foregoing policy or policies of insurance in the amounts specified shall not be limited in any way by
reason of any insurance which may be maintained by Franchisor or any of its affiliates. In the event that
payments are required to be made under Franchisor's or Franchisor's affiliates' own insurance policies or
self-insurance (whether for defense or indemnity) before the applicable coverage limits for the insurance
policies obtained by Franchisee are exhausted, then Franchisee hereby agrees to reimburse, hold harmless
and indemnify the Franchisor and its insurersfor such payments.
         (e)     All policies of insurance required by the Franchise Agreement shall provide that such
policies shall not be canceled, modified or changed without first giving thirty (30) days prior written
notice thereof to Franchisor.
        (t)      All liability insurance required by the Franchise Agreement shall expressly provide that
coverage thereunder applies separately to each insured and additional insured party against whom a claim
is brought as though a separate policy had been issued to each.
        (g)     All liability insurance required by the Franchise Agreement shall provide just as broad
coverage to the parties required to be named as an additional insureds under the Franchise Agreement as
the coverage provided to the first named insured.
        (h)      All insurance required by the Franchise Agreement shall provide that the insurer(s) waive
and release any and all rights of subrogation against "La Quinta Franchising LLC, LQ Management
L.L.C., and La Quinta Holdings Inc., each of their respective affiliates, and the respective officers,
directors, agents, servants, employees, joint ventures, and partnerships of each".
       (i)     Franchisee shall deliver to Franchisor the following documents, evidencing the required
coverage and indicating all deductible or self-insured retention amounts, if any:
    •   Certificate of Liability lnsurance Coverage
    •   Certificate of Property Insurance Coverage
    •   Certified copy of the Additional Insured Endorsement and/or Loss Payee Endorsement, as
        applicable
    •   Certificate Holder to read:
        La Quinta Franchising LLC
        LQ#0264
        c/o CertFocus
If requested by Franchisor, Franchisee shall provide a certified copy of the entire insurance policy, with
all endorsements. Any policies or certificates (or certified copies of the policies if requested by
Franchisor) shall be delivered to Franchisor wilhin ten (1 0) days of any request by franchisor and not less
than ten (10) days prior to their respective inception/renewal dates. Failure of Franchisor to demand
evidence of compliance with the insurance requirements specified herein or failure to identify a
deficiency from evidence of insurance provided shall not be construed as a waiver of Franchisee's
obligation to maintain such required insurance.
        (j)     Above coverage types, limits and requirements apply to Conversion properties and
Transfers beginning on the Effective Date of the Franchise Agreement and to New Construction
properties beginning no later than the Commencementof Construction.

                                                    E-4
Atlanta (Duluth), GA #0264 _Revl_Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 77 of 116




                                            EXHIB IT F

                   LANDLORD ESTOPPEL A D RECOGNITION AGREEME T




Landlord Estoppeland Recognition Agreement
Atlanta (Du luth), GA #026 4_Revl _Transfer FA
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 78 of 116




                  LAN DLORD ESTOPP EL AND RECOG NITION AG REEM ENT


        Tl-US ESTOPPEL AND RECOGNITION AGREEMENT (this "Es toppel Agr eement") is made
and entered into on 01\N. \) A-R--'-{ \          , 20.!_\,by and among MRL HOSPITALITY , LLC
("La ndlo rd"), SUGARLOAF CAPITAL BUFORD, LLC ("Tenant "), and La Quinta Franchising LLC, a
Nevada limited liability company ("La Quinta ").

         WHEREAS, Tenant has executed or intends to execute a Franchise Agreement with La Quinta
for the operation of a La Quinta Lodging Facility at the prem ises situated at 2370 Stephens Center Drive,
Duluth, GA 30096 (the "Premises"); and

        WHEREAS, Tenant and Landlord entered into a Hotel Lease Purchase Agreement dated January
I, 2016, that governs Tenant ' s use and occupancy of the Premises (the "Leas e"); and

     WHEREAS, the Franchise Agreement requires Tenan t to agree to certain provisions in the event that
it leases, rather than owns, the Premises and to provide La Quinta with certain agreements and assurances
from the landlord under its lease .

        NOW, THEREFORE, in consideration of mutual covenants set forth herein and other good and
valuab le consideration, the receipt and sufficiency of which is hereby acknow ledged, Landlord, Tenant
and La Quinta hereby agree as follows:

I.       CERTIF ICATIONS OF LAND LORD. Landlord certifies to La Quinta as follows:

1.1      Landlord owns fee simp le title to the Premises.

1.2      A true and complete copy of the Lease is attached hereto as Attachment A.

 1.3     The Lease (i) is in full force and effect as of the date hereof in accordance with its terms, (ii) is
the entire agreement between Landlord and Tenant relating to the Premises, and (iii) has not been altered,
amended, or modified in any manner. The term of the Lease is scheduled to expire March 31, 2016, when
Tenant acquired fee simp le title to the Premises pursuant to the terms of the Lease.

1.4     Landlord is not in defau lt under the Lease and has not received any notice of default from Tenant
under the Lease which remains uncured.

 1.5    Landlord has not provided any notices of default to Tenant which remain uncured, nor does
Landlord have knowledge of any default by Tenant under the Lease or any event or condition which, with
the passage of time or the delivery of notice or both, would constitute a defau lt by Tenant under the
Lease.

1.6     Land lord has no notice or know ledge of any sale, transfer , pledge, assignment, or encumbrances
of Tenant's interest in the Lease .

2.      RECOGNITION OF LA QUINTA'S MARKS AND CONFIDENTIAL INFORMATION .
Land lord acknowledges and agrees that La Quinta is the sole and exclusive owner of (a) the trademarks ,
service marks and trade dress (the "Mark s") used to identify the La Quinta Lodging Facility to be
operated by Tenant at the Premises in accordance with the Franchise Agreement and (b) certain
confidential informat ion and proprietary software, manuals and other materials relating to the operation of

                                                 F- 1
Landlord Estoppel and RecognitionAgreement
At lanta (D ulut h), GA #0264_ R ev l _Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 79 of 116




La Quinta lodging facilities (the "Confidential Information"), such Marks and Confidential Information
being more fully described in the Franchise Agreement. Landlord agrees that it shall not contest La
Quinta ' s interest in or ownership of the Marks and Confidential Information.

3.       MODJFICATIONS TO LEASE. OR TERMlNATION OF LEASE. Landlord and Tenant agree
that, notwithstanding anything to the contrary contained in the Lease, throughout the term of the
Franchise Agreement, and any renewal or extension thereof, the term of the Lease shall automatically
renew for successive periods of one (I) year each such that the term of the Lease shall expire only
following the expiration or earlier termination of the Franchjse Agreement. Furthermore, Landlord and
Tenant agree that, so long as the Franchise Agreement remains in effect, both Landlord and Tenant
undertake to notify La Quinta of any sale or transfer of the Premises to a third party and/or any
modification to, assignment of or termination of the lease that affect's Tenant's right to use and enjoy the
Premises (including, without limitation, the use of the Premises for the operation of a La Quinta Lodging
Facility). ln the event of a sale of the P1·emises and/or assignment of the Lease, La Quinta may require
that the new owner/landlord enter into an estoppel agreement on terms similar to this Estoppel
Agreement. Landlord and Tenant acknowledge that La Quinta would not enter into the Franchise
Agreement with Tenant but for the assurances contained herein that Tenant would have the right to
occupy, use and enjoy the leased premises under the Lease tlu·oughout the term of the Franchise
Agreement and any renewal or extension thereof.

4.      COPIES OF NOTICES. Landlord shall deliver to La Quinta a copy of any notice of default or
termination of the Lease or termination of Tenant's right to possession of the Premises at the same time
such notice is delivered to Tenant.

5.       NOTICES. All notices pursuant to this Estoppel Agreement shall be in writing and shall be
personally delivered, sent by certified or registered mail or reputable overnight delivery service or by
other means which afford the sender evidence of delivery or rejected delivery to the addresses set forth
below or to such other address as any party to this Estoppel Agreement may, either by written notice,
instruct that notices be given.

        Landlord: MRL Hospitality, LLC
        Attn: Rajesh Lakhani
        69 IO Midlothian Turnpike
        Richmond, VA 23225
        rrhotels@aol.com

        Tenant: Sugarloaf Capital Buford, LLC
        Attn: Sonial Patel
        2253 Grady Ridge Trail
        Duluth, GA 30097
        spatel@sugarloafcap.com

        La Quinta: La Quinta Franchising LLC
        909 Hidden Ridge, Suite 600
        Irving, TX 75038
        Attn: Legal Dept.
        Facsimile: (214) 492-6740




                                                   F-2
Landlord Estoppel and Recognition Agreement
Atlanta (Dul uth), GA #026 4_Revl _ Transfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 80 of 116




6.      ACCESS TOTHE PREMISES

6.1     Tenant is required under the Franchise Agreement to allow La Quinta and its employeesor agents
to enter the Premises for certain purposes, such as reviewing whether Tenant is operating its La Quinta
Lodging Facility in accordance with the Franchise Agreement. Landlord hereby consents to La Quinta's
entry into the Premises and agrees not to interfere with or prevent such entry by La Quinta, its employees
or agents.

6.2     If the Franchise Agreement expires (without renewal) or is terminated, Tenant is obligated to (a)
take certain steps under the Franchise Agreement to remove La Quinta's signs, trade dress and other
materials displaying La Quinta's Marks, and to de-identify the Premises as a La Quinta Lodging Facility,
and (b) cease using and/or return to La Quinta all of La Quinta's Confidential Information, such
obligations being more fully described in the Franchise Agreement. In the event Tenant fails to perform
any of those obligations following the expiration or termination of the Franchise Agreement, Landlord
agrees to allow La Quinta, it~ employees or agents to enter the Premises for the purpose of perfonning
such obligations and recovering the Confidential Information, provided La Quinta shall bear the expense
of repairing any damage to the Premises as a result thereof (the removal of the Marks and Confidential
Information shall not be considered damage to the Premises). Accordingly, La Quinta may so enter upon
the Premises without being guilty of trespass or tort, notwithstanding that the Lease or Tenant's right to
possession of the Premises may have been terminated by Landlord. Tenant agrees to reimburse La Quinta
upon demand for all costs and expenses incurred by La Quinta in performing any of Tenant's obligations
under the Franchise Agreement described in this paragraph above.

6.3    Tenant agrees that the foregoing shall not constitute a waiver of any of Tenant's obligations to
Landlord under the Lease concerning the removal of signage or additions or alterations upon the
termination of the Lease.

7.      CONFLICTS. The terms contained herein shall supersede any terms to the contrary set forth in
the Lease.

8.    NO LEASE ASSUMPTION BY LA QUINTA. BY EXECUTING TLIIS ESTOPPEL
AGREEMENT, LA QUINTA DOES 1\OT ASSUME ANY LIABILITY WITH RESPECT TO TIIE
PREMlSES OR ANY OBLIGATION UNDER THE LEASE, AND SHALL HAVE NO SUCH
LIABILITY OR OBLIGATION.

9.      COMPLETE AGREEMENT. This Estoppel Agreement contains the entire agreement between all
of the parties hereto and supersedes all prior agreements, understandings and arrangements, oral or
wrinen, between the parties hereto with respect to the subject inaner hereof.

                                   <Signatures 0 11 FollowingPage>




                                                  F-3
LandlordEstoppeland RecognitionAgreement
Atlan ta (Duluth), GA #0264_Revl_Tran s fer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 81 of 116




EXECUTED by the parties as of the date first set forth above.

LANDLORD:                                               TENANT:

MRL HOSPITALITY, LLC                                    SUGARLOA~LLC
By:_ _ ___       _ ______                   _
                                                        By: ____     ~--    --. r- ------
Name: Rajesh Lakhani,                                   Name: Sonial Patel
Title:                                                  Title: Sole Member and Manager




LA QUINTA FRANCHISINGLLC


By: ~             ~✓ L
Name0 ajiv Trivedi
Title: Executive Vice President and Chief
       Development Officer




                                                  F-4
LandlordEstoppeland RecognitionAgreement
Atlanta (Duluth), GA #026 4_Revl _T ransfer FA
 Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 82 of 116




   ATTACHMENTA TO LANDLORDESTOPPEL AND RECOGNITIONAGREEMENT

                    COPY OF THE LEASE AND ALL AMENDMENTS




                       Land lord Estoppel and Recognition Agreement
Atlanta (Duluth), GA #0264_Revl _ Transfer FA
Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 83 of 116




        110 EL LEASE AGREEMENT WITH PURCHASE OPTION


                              BETWEEN


                     MRL HOSPITALITY,          LLC

                                  AND


                SU GARLOAF CAPITAL BUFORD , LLC


                    Effective Date : .January I, 2016

                                   for

                             La Q uint a Inn
                              Duluth, G A
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 84 of 116




               HO EL LF.ASRAGRF.RMF.NT
                                     WTTIIPURCTTA
                                                SR OPTION


         This IIOTE LEASE AGREEMENT WITH PURCHASE OPTION (hereinafter referred
to as the ··Lease ..) is entered into between MRL IIOSPITALITY. LLC. a Virginia limited
liability company . whose address is 6910 Mid lothian Turnpike, Richmond, Virgin ia 23225
(here inafter rcfcrrc to as "Landlord" ), and SUGARLOAF CAP ITAL DUFORD, LLC a
Georgia limite<l lia ility company whose address is 2253 Grady Ridge Trail. Duluth, Georgia
10097 (lwrcin alkr 1 'lcrrcd to as "Tenant") effective as orthe 1st day ol'.lanuary, 2016.

        l n consider tion of the mutual covenants and agreements of this Lease, and othe r g0od
and valuable consi eration . (a) Landlord demises and leases to Tenant, and Tenant leases from
Landlord. the prcm·ses commonly known as La Quinta Inn, located at 2370 Stephens Cente r
Drive, in the City o Duluth, Georgia . 30096, and the personal property as is defined herein: the
premises arc more I articu larly dcscrikd in Exhibit "A" , the legal descript ion, which is atlachcd
to and incorpora ted into this Lease. and are referred to in this Lease as the '"Premises '"and (b)
agrees to sell the P emises and all personal property therein ('"Property'') pursuant to the Option
to Purchase contai , ed in Article 17 of this Lease. This Least: supercedes the Agreement or
Purchase and Sale dated November 12, 2015, between Landlord and Tena nt ("P urchase
Agreement"') and a the option of Landlord's mortgage lender. at any time upon written notice
from Landlo rcl·s m rtgage lender to Landlord and Tenant.

                                           AR TICL E I
                                              TERM

                                          T crm of Lease

        § 1.01. Th term (herein , the ·'te rm" or "Term'') of this Lease is twelve (12) months
beginning on .lanua ·y I , 2016 (the "Commencement Date'") and ending on December 31, 2016
unless extended by mutual written agreement or termina ted sooner as provided in this Lease.
Addit ionally the T rm shall terminate simultaneously \\'ith the clos ing of the purchase of the
Property ("Closing·· .

                                             ll o lJ ovcr

       § 1.02. INT ,N TIONA LL Y DEi .ETED

                                           ARTICLE 2
                                             RENT

       § 2.01. Te ant will pay Landlord. MRL HOSPITALITY.LLC, One Hundred and
NO / 100 Dolla rs($ 100.00) per month on or before the I ' t day or the month as primary fixed rent
c·Primar ' Fixed R nt") beginning January I, 2016. The said monthly rental payment shall be
paid in arrears.
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 85 of 116




        ~ 2.02. Ren for any fractional month at the beginning or end of the T.easc term will be
prorated on a per-cl y basis. Tenant ,,viii pay the Primary r:ixcd Rent to Landlord. at the address
set forth above, 01 such other location or locations that Landlord may from time to time
designate by ,,Title notice to Tenant.

                                      T a xes an d Assess m ents

        § 2.03. Tei ant shall be responsible for all ad valorem and personal property tax
assessments as we I as any specia l assessments levied against any part or the Premises o r
property located the ·ein by any governmental entity for 2016 and during the term of this Lease.
                                         ARTICLE 3
                                      SECURITY DEPOSIT

        INTENTIO •/\LL Y DELETED

                                          ARTICLE 4
                                       USE OF PREMISES

                               Te nant 's \V arrnn ty Rcgan lin g Use

         § 4.01. Te ant represents and warrants to Landlord that Tenant intends to use the
Premises for a h tel. Subject to applicable employment regulations. Tenant is under no
obi igation to retai ex isling employees. Tenant's use or the Premises is restricted to those
purposes specified n this section unless Tenant obtains Landlord· s prior written consent to any
change in use.

                                      Co m p lia nce W ith Laws

        § 4.02. (a)T nant may not use, or permit using, the Premises in any manner that results in
waste of premises or constitutes a nuisance or for any illegal purpose. Tenant, at its own
expense. \,·ill comp y. and \\'ill cause its officers. employees. agents, and invitees to comply, \vith
all applicable laws, rdinances, and go,·ernmental rules and regulations concern ing the use or the
Premises, including Hazardous Materials Laws. Tenant is not responsible !or any environmental
condition preYiousl existing prior to the execution of this Lease.

       § 4.02. (b) · ·enant, at its sole cost, must comply with all Hazardous Materials Laws in
connection with Tei ant's use or the Premises.

        § -L02. (c) ·) lazardous Materials" means any substance, material, or waste that is or
becomes regulated by any local governmental agency, the State or Georgia, or the federal
gm·ernment. inclu ing. but not limited to. any material or substance that is designated as a
..hazardous substan e'' pursuant to Section 31 1 of the Clean Water Act, 33 U.S.C. § 1251 et seq.,
or listed pursuant t Section 307 of the Clean Water Act. 33 U.S.C. § 1317. (ii) defined as a
..hazardous substan e.. pursuant to Section 101    orthe Compi-ehensivc Environmental Response,
Compensation, and Liability Act, 42 U.S.C. ~ 9601 et seq.. (iii) tlelinetl as a ..hazardous waste..
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 86 of 116




pursuant to Section I 004 of the Resource Conservation and Recovery Act, 42 U.S.C. § 690I et
seq .. (iv) petroleum (v) asbestos. and (vi) polychlorinatcd biphcnyls).

       ~    4.02. (d) '·I Iazardous Materials Laws .. means any federal , state, or local statute,
ordinance . order. ru c, or regulation of any type relating to the storage. handling. use. or disposa l
of any Il azardous 1aterials, the contamination of the cm·ironrncnt. or any removal or such
contamination. incl 1ding. without limitation, those statutes referred to in subsection (e) .

                                        Ri g ht s o f In spect ion

        § 4.03. Tei ant must permit Landlord and Landlorcl"s agents, servants, and employees,
including but not Ii 11ited to legal counsel and consultants and engineers, access to the Premises
for the purpose of onducting any inspections during regular business hours , and during other
hours by agrccmcn or the parties. Tenant may not restrict access to any part of the Premises.
and Tenant may rot impose any conditions lo access. During the Landlord's inspections.
Landlord must use ts best efforts to arnid interfering with Tenant's use of the Premises. and on
completion of any inspections or testing must repair and restore the affected areas of the
Premises as maJe n cess,\ry by any inspections or testing.

                                        ARTICLE 5
                                REPAIRS AND MAINTENAl\'CF:

                               Repairs and Maintenance by Tenant

        § 5.01. Tc ant will. throughout the Lease term and any extensions or it, at its O\rn
e:-.:pcnscand risk, naintain the Premises and al I improvements on them in good order and
condition. incluciin but not limited to making all repairs and replacements necessary to keep the
Premises and impr vements in good cond ition and to meet all quality assurance standards as set
by the 1.aquinta fra chisor for the Premises. J\11maintenance . repairs. and replacements required
by this section mus be performed promptly \\'hen required and so as not to cause depreciation in
the value of the Pre nises.
Tenant shall be res onsible to correct and repair any roof kaks and Tenant shall be responsibk
for any major rep irs or replacement of the rooting and structural integrit y of the existing
buildings during s ·c1initial term or extension thereof. Unless othcr\\'ise exp ressly stated to the
contrary, Tenant sl all have the obligation to mainta in. repair. replace and renovate the Premises
l'rom time to times as to keep the Premises and e:ich portion thereof as it exists on the Effective
Date of' this Lease o a stanJan.l of comparable \\'ell maintained limited service hote ls in Duluth.
Georgia and docs h reby agree to do so.

                               Tenant's Failure To Repair or Maintain

        s5.02. 11"cnant rails to perform its obligation to repair, replace, or mainta in, as set forth
   s
in 5 .0 1 above, w thin a reasonable time after notice from Landlord or the need for the repair,
replacement, or I aintenancc, Landlord may enter the Premises and make the repa irs or
replace ments. or crform the maintenance. or have the repairs or replacemen ts made or
maintenance pcrfo1 med. at its own expense On Landlord's not ice to Tenant or the performance
   Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 87 of 116




and cost of any 11aintcnance,repairs, or replacements under this section, Tenant must
immediately rcimb 1rse Landlord for any reasonable costs incurred by Landlord under this
section. together wi h interest al the rate or twcl\'e percent ( 12%) per annum from the date of the
notice until the clat paid by Tenant to Landlord.

                          Alloca tion of Environmental Cleanup Costs

        § 5.03. Tet ant is responsible only for the payment of that portion of any cleanup costs
necessary for com liance with l lazardous Materials Laws that arise as a resu lt of Tenant's
discharge of hazard us materia ls on the Premise s during the Tenant's occupancy or the Premises.
Tenant is not res onsible for any environmental clean -up costs or expenses as to any
environmental haz· rd pre -ex isting on the Premise s prior to the terms of the said Lease . and
Landlord shall ind mnify and hold Tenant. its officers . share holders. directors and emp loyees
harmless from any costs or expenses resulting from environmen tal conditions ex isting on the
Premises prior lo th· Effective Dale.

                                           ARTIC LE 6

                          UTILITIES AND GA RBAGE REMOVAL

                                          Utility Charges

          § 6.0 I. Fr m the date of execution or the said Lease, Tenant will pince in its name and
pay all utility char cs for water, electricity. heat. gns. cable charges. and telephone service used
in and about the i>·cmiscs during the Lease term. Tenant will pay the charges direct ly to the
util ity company or rnnicipal ity furnishing the service before the charges arc de linquent. Tenant
shall cause such c arges to be placed in the name of the Tenant immediately upon execution of
this said Lease and post all required bonds nnd deposits.

                                        Garbage Removal

        § 6.02. T nan! will pay for all garbage remo\'a l from the Premises during the Lease
Term.

                                      Operati ons Generally

         ~ 6.03. Tc ant shall pay when clue and witho ut delinquency or late charge all expenses
incurred in conncc ion \vith the opera tion of the Premises and. upon reque st of' Landlord, dcliYcr
e\·iclencc thereof ( nd all other expenses for which Tenant is obliga ted) 10 Landlord within
lifteen( 15) days o such request.

                                    A RTICLF. 7
                    LTF:RATIONS, ADDITIONS AND IMPRO VEMENTS

                                       Consent   o f Land lon l
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 88 of 116




          ~ 7.0 I. Tc, ant may make any alterations. add itions . or impro vement s to the Premises
\\'hich improve the rerniscs and do not decrease its func tionalit y or rc\·cn ue genera ting potential
\\'it hout Landlord' s )rior written consent.

                                       Property of Landlord

        § 7.02. A l alterutions, additions. or improvements made by Tenan t will become
Landlord's propcr t) when th is Lease terminate s. 13ut Landlord may require that Tenant remove
any altera tions, add lions , and improvemen ts installed or made by Tenant, and any other property
Tenant placed on he Premises, \\'hen the Lease terminates. If Landlord requires Tenant to
remo\'c the alternt'ons, additions, or improYCmcnts, Tenant must repair any damage to the
Premises caused by the remova l.

                                            ARTICLE 8
                                TR A D F. FIXT URE S AN D SJ(; NS

                                           Trade Fixt ures

        § 8.0 1. Tc 111tmay , at nil times. erect or install shelves, bins , machinery, equipment, or
other trade fixture , in, on, or about the Premi ses . if Tenant comp lies with all app licable
go\'ernmc ntal lm\S, ord inances, and rej.!ulations regard ing the fixtures. Tenant may not remove
any trade fixtures \\ 1cn this Lease tcrminnte s.

                                                Signs

        § 8.02. Ten nt may erect signs on any portion of the Premi ses . inc luding but not limited
to the exterior wnll , subject to applicable lnws. ordina nces, and regu lations. Tenant sha ll not
remove any signs \\ 1cn this Lease terminates as the signs shal I remain with the Premises.

                                           ARTI CLE 9
                                      l\1ECIIANIC'S Ll [NS

         § 9.0 I. (a) :rom and :.1J'terthe date or    the Lease l'orward. Tenant will not permit nny
mechanic's lien or iens to he placed upon the Premises or impro\'cments on the Premises as a
direct result or non ayment by Tenant for work, labor or mate rials requested by the said Tenant.
Tenant wi ll prompt y pay any mechanic's lien that is ti led 011 the Premises or on improv eme nts
located on the Pren. ises. Ir default in payment or the lien continues for 10 days after Landlord 's
\Hillen notice to T nant , Land lord may, at its opt ion. pay the lien or any portio n of it ,vithout
inquiring into its v, lidity. Any amounts Landlord pays to rcmo\·c a mec hanic ' s lien caused by
Tenant to be filed against the Premises or improvemen ts on them . includ ing expenses and
interest. arc due fr m Tenant to Landlord and must be repaid to Landlo rd immediately on
rendit ion of notice. ogether with interest at l\\'el\'e (12%) percent annually until repaid.

       s  9.01. (b) and lon.l's interest in the Premises is not subject lo mechan ics· liens for
impro\·cments mad . or contracted f'or. by Tenan t. Ten,mt must give written notification to all
contractors making my impro\·cmcn ts on the Premises this Lease pro\' ision.
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 89 of 116




                                          ARTICLE 10
                                 I~ Sl'RANCF. A O INOf-:i\tNITY

                                   Propcr~ · and Other Insurance

          § 10.01. Tc, ant must. at its O\rn c;--;penscduring tile Lease term, keep all buildings and
1mpro,·cments on th Premises insured against loss or damage by lire or theft. with extended
coYcrngc if obtainab c at a price not le~s th:111I 00% or the greater of the replncement cost or the
lair market ,·..llue Jr he Premises that is available in Gwinnett County, Georgia for the Premises,
said insurance to inc udc direct loss by windstorm. hail. explosion. riot or riot attending a strike.
ci,·il commotion. ai1craf't, ,·chicles, and smoke. Tenant shall maintain twch ·e ( 12) months of
business intcrruptio 1 and lost rents insurance. All insurance polit:ies shall be subject 10
L:rndlord·~111ortgagLender's npproval. The insurance is to be through an insurer licensed 10 Jo
business in (icnq;ia ·md approved by Landlord und Landlord's mortgage lender. The insurance
polic: or policies I ust name Landlord and Tenant as co-insureds and Landlord's mortgage
lender as an additio al insured. The policks must provide that any proceeds for loss or damage
to buildings or to it pro,·cmcnts arc payable to Landlord's mortgage lender as lost payee. who
\\'ill each use the su , for repair and restoration purposes if permitted by the loans of Landlord
secured by the Pren ises. Tenant shall immediately (and 30 days prior to the expiration of any
such insurance) pro ide Landlord and Landlord's mortgage kntler \\'ith a Certificate or Insurance
which not only list Landlord as an insured but also Landlord's underlying Lender as to the
Lender's interest in luding naming Landlord's murtgage lender as an additionul insured on the
sc,·cral liability in~ ranee and the loss payee on the property insurance. Tenant shall comply
\\'ith Georgia la\\'S vith respect to \\'Ork man's rnmpensution insurance in accordance \\'ith all
applicable la,, s.

                                          Liability Insurance

        *   I 0.02. Tei ant, at its 0\\ '11 c;--;pcnse.must pro\'ide and maintain in force during the r,case
term. liability insur, nee in the amount of Two Million and No/100 Dollars (S2,000.000.00). plus
an additional Fi\'..:t\ illion and No/ 100 Dollars (SS.000.000.00) umbrella and with such higher
amounts on the mn gage required under the Landlord· s mortgage loan documen ts or the La
Quinta Inn franchis agreement. The said insurance must be in accordance with any applicable
La Quinta Inn requi ements, prc-appro\'ed by Landlord and Landlord's mortgage lender and to
include business int 'rruption insurance. The policy must cover Landlord as well as Tenant, for
any liability for pro erty damage or personal injury arising from Tenant's occupying or
Landlord's O\\'nii1g he Premises. This insurance is to be through an insurer that is duly licensed
to issue said policic in the 'tate or Ucorgi:1. Landlord may n:quire at Landlord's request for the
 I t'nant to utilize e;--;sting liabilit) insurance and property damage insurance of the said Landlord.
Tenant shall cau5e he insurance premium to be placed in a monthly rcscr\'cd account to be
maintnincd b\ the 1idT cnant.

                  Re ucdy for Failure To Provide Insurance; General; Lenders
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 90 of 116




         § 10.03. Tc ant must furnish Landlord \\·ith certificates of all insurance requ ired by this
article. If Tcnnn t d es not pro Yick the ccn ilicates when Landlord deli\·e rs possession to Tenant
or \\'ithin Jive (5) ays alte r obtain ing possession, or ii' Tenant allows any insurance requ ired
under this anick to lapse, Landlord may. at its option, take out c111d        pay the premiums on the
necessa ry insurance to comp ly with the Tenant's obliga tions under this art ide. Land lord sha ll be
entitled to reimburs ment from Tenant all amou nts spent to procure and mai ntain the insurance,
with interest at the 1·1tc of t\\'i.:h ·c ( 12%) percent annually from the date either receives notice of
payment until rein ursemcnt. In all eYcnts. all insurance cove rages. amounts . sub-limits .
deduc tibles. payme t terms and othe r ins urance related matt<:rs shall be satisfacto ry to the
secured lenders or t c Premises. J\11 such secured lenders shall be named as additional insureds
and/or loss pt1yee.a the ir interest may appea r, and a waiver of subrog ation shall be issued for all
coverages in fayor 'all of them and Land lord.

                                         Gene ral Inde mnity

        ~ 10.0-+. Tei ant and Landlord herein indemnit'y and hold each othe r harmless against any
claims, demands, lamages, costs . and expenses . including reasonable attorney's frcs for
defending claims a d demands . arising from the cond uct or management of the business on the
Premises or its ow, crship and/or use or them by the Landlord while Land lord manages same
prior to the com:11c 1ccment or the Term or by Tenant during its tenancy f'or the Term of this
Lcnsc from any brc, ch by Tenant or Landlo rd or any condi tions of this Lease; or from any act or
negligence of eithc party. their agents . contra ctors . employees . subtenants. concessionaires, or
licensees in or abo t the Premises. l r any act ion or proceed ing is brought agains t Tenant by
rL·asonor any such !aim or against the I.and lord by reason of any suc h claim . the indemn itor.
upon timely not ice o the indemnities . will defend the action or proceed ing and indemnify the
indemn ities from at y such claims and expenses . This se:::tion survi\·cs the exp iratio n or earlier
termina tion or this . case.

                               Tenant 's Enviro nmen tal Indemnit y

       § I0.05. Tc ant herein indem nifies, defends. and agrees to hold harmless Landlord from
and against all clai11s. liabili ties. losses . damages . and costs, foreseen or unforeseen. including
\Yithout limitation c unset. engineering. and other profess ional or expert fees, that Land lord may
incur by reason or Tcnant ·s action or inaction with regard to Tenant's obligations under th is
Lease. This section sun ives the exp iration or earlie r term ination of this Lease.

        *  I 0.06. No withstanding any term or proYision herein to the rnntra ry. (a) if Tenan t is
unable to procure t c required insurance coverage in Tenant's name because Tenant is not the
o,,ner or the Premi es, (i) Landlord shall procure said insurance cove rage from insurers licensed
to issue said policie in the State of Geo rgia. shall name Tenant as a co-insured, (ii) Tenant shall
reimburse Land lor for the premium pa id for said CO\'erag:c upo n rece ipt of a certificate of
insurance for said overage, (iii) Land lord shall cause the policies to contain endorsemen ts
andJor clauses provid ing(/\) that the insurer shall notify each insured at least thirty days prior to
any change or ten ination or cancella tion of said policies . of any cla ims. payment and or
communications co ccrning said policies. and/or any claims made unde r said policies and (B)
waiver of subroga ti n in fa\'or or all co-insureds and add:tiona l insureds; (b) if Tenant procures
   Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 91 of 116




the required co\'cra •cs and pre-pays the premium for said coverages. Tenant shall have no
obligation to pay a y premium amounts to Landlord; (c) at Tenant's option. Landlord shall
continue Landlord' existing property damage, loss, liability and loss income insurance
co,·erage. modified o name Tenant as a co-insured and to contain the endorsements and clauses
dcst:ribcd in subscc ion 10.06 (a)(iii) above: and (d) if any insurance claim amount is used by
Landlord's mortgag r or lender to pay do\\'n Landlord's mortgage or loan. Landlord shall pay a
similar amount to T nant for Tenant to repair the damage to the Premises or the loss income or
Tenant may termin e the Lease. in "hieh c, ent the entire Security Deposit shall be returned to
Tenant as a cnnditio precedent to Tenant clcli,·cring pos<;essionof'the Premises to Landlord.

                                           ARTICLE 11
                                DAI\ JAGE OR D ESTRUCT IO N

                                        Notice to Landlord

        § I 1.01. If the Premises. or any structures or impro\'cmcnts on them, arc damaged or
destroyed by fire. I rnndo. act of god. or other casualty. Tenant must immediately give Landlord
written notice of th damage or destruction. including a description of the damage and, as for as
kno,, n to Tcnant. ti • cause or thc damage.

                                            Destruction

        § 11.02. If the building on the Premises is totally destroyed by lire. tornado. or other
casualty, or if it is o damaged that rebuilding or repairs cannot n:asonably be completed within
the time period co ·ered by Tenant's lost rents and/or business interruption insurance (during
which time Landlo d shall be paid all rent and other charges "·hich would be due it under this
Lease in the absen e or such casualty event) at a cost not to exceed the amount covered by
Tenant's, or at L' nc!lorcl's option, Landlord's insurnncc for the Premises, this Lease will
terminate. and rent ,·ill be abated for the unexpired portion or this Lease. effecti,·e as of the date
determined b) Lan lord. but no later than the expiration or co, ·erage under any lost rents or
business intcrrupti n insurnnce coverage procured or,, hich Tcn,rnt is obligated to procure under
this I.case.

                                          Reconst ru ction

       § 11.03. I the building or other improvements on the Premises are damaged by fire.
tornado. act or go . or other casualty. but the Lease docs not terminate under Section 11.02
abon:. the tollowin, pro, isions shall gm·crn and this Lease will not terminate except as follows:

       (a)      If tie Premises are partially destroyed. Landlord must. at its sole cost and risk.
proceed immediat ·ly to rebuild or repair the damaged buildings and impro\'ernents to
substantially the c ndition they were in before the damage. If the damage renders the Premises
untcnantablc in , hole or in part. the rent payable during the period in which they are
untenantable ,, ill e adjusted equitably. If Landlord fails to complete the rebuilding or repairs
within thirty (30) , ·orking days from the date of Tenant' s \\Tittcn notification to Landlord orthe
      Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 92 of 116




dumagc. Tenant ma ' terminate this Lease by written notification to Landlord.                    Upon the
notilication. all right, and obligations under this Lease \\·ill cease.

        (bJ     .,\II ol Lan<llon.rs obligations under this Section 11.03 and Article IO shall be
subject to all rent an other payments due hereunder being kept eurr1cnt and the availability of
adequate insurance ·ocecds to demolish. complete. reconstruct and re-lit all dTected aspects of
the Premises like nc\ ·.

lC)     1':ot\\"ithstan<l11g th-: right:; of the Landlord or Tcn:1111 lo lc:nninatc the I .ease as set forth
in this Article. or in ny other provisions of this Lease. such tcrminnti on shall not impact, restrict
or limit Tenant's pur ·hasc option s~t forth herein which shall remain in full force and effect.

                                          ARTICLE 12
                                        CON 0 EMNATION

                                        T otal Co nd em na tion

        ~ 12.0 I. IC luring the Lease term or any extension or n::ne\,·al of it. all of the Premises
arc taken for any public or quasi -public use under any governmental law. ord inance. or
regulation. or by ~ig t of eminent domain. or arc sold to the condemning authority under threat of
condemnation. this .ease \\'ill terminate, an<l the rent will be abated during the unexpired port ion
or this I.case. e!Te ti\·c as of the date the condemning authority takes the Premises and
Landlord's right or ossession or use thereof ceases to c:-:ist. Tenant shall not make a claim for
condemnation proc e<ls payable to Landlord as o\\'ncr of ·,h1cPremises in such eYent. but Tenant
may scpa rntcly p Irsue the claims usually m·ailablc lo tenants. including claims for
reimbursement o:· n cwing expenses.

                                        Partial Condemnation

        s 12.02. (a)    If less than all. but a suflicient amount to render the Premises unusable as
a hotel is taken lo1 any public or quasi-public use under any go,-crnmcntal la\\·, ordinance . or
regulation. or by ri ht or eminent domain, or is sold to the condemning authority under threat of
condemnation. Ten nt may terminate the I.case by giving Landlord wrillen notice within thi11y
(30) days after th entity exercising the power or condemnation takes possession of the
condemned portion

         § 12.02. tb)    If the Premises arc partially condemned an<l Tenant is not permitted to
terminate the Leas· under this section, this Lease \\ ill not terminate. but Landlord promptly
shall. at its sole ex cnsc, resto re and reconstruct the building and other improYcments situnted on
1h1: Premises 10 1 nkc them reasonably tcnantablc and suitabk for the uses for \\·hich the
Premises arc leas d. The rixcd Rent payable under ~ 2.01 ol' this Lease \Yill be adjusted
cquitabl) during th unexpired portion of this l.t:asc.

         § 12.02. (c)   Rent shall be abated during all p1criods in which Tenant is unable to
operate the hotel ii the Prem ises due to condemnation. taking or sale in lieu thl'reor. If Landlord
foils to cornplcte tic rebuilding or repairs within thirty (30) working uays Cromthe effective date
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 93 of 116




of condemnati on. ta ing or sale in lieu thereof. Tenant may terminate this Lease by written
notification to Landi rd. Upon the notification. all rights and obligations under this Lease \\'ill
cease.

                                          Condemnation Award

        § 12.03. In tic event ofa partial taking, Landlord and Tenant arc each entitled to receive
and retain such scp rate a\\'ards and ponions of lump-sum awards as arc allocated to their
rcspccli\'e intcrcs1s i 1 any condemnation proceedings. The termination of this Lease ,,·ill not
a!Tt:ctthe rights of th resp ect ive parties to the awards.

                                    ART I CLE 13
                      FINA~ CIAL REPORTl:'\G & RECO RDKEEPl:\'G

                                              ,\ccount in ~

       § 13.01. Tc, ant shall maintain ndcquate and separate complete books and records for the
Property in line \-\'it1 GA/\P accounting, 1hc entries to which shall be supported by sufficient
documentation to as crtain that said entries arc properly and accurately recorded to Prope11y.

                                               Reporting

       § 13.02. l'c ant shall provide the Landlord and the holding of the Existing Mortgage with
monthly managers· 1 'po rts.
       ~ 13.03. T nant sha ll satisfy all reporting rcqu:rement or any secured lender of the
Premises or which and lord notifies Tenant in writin g.


                                             ARTICLE 14
                                              DF:F/\.ULT

                                            T,·nant 's Default

        § 14.01 (a). · ·cnant shall be in default under this Lease upon the occurrence of any one or more
orthe following e\'en s or occurrences:
                L~mclord docs not actual ly recei, ·..:any payment of the Primary Fixed Re111 "ithin
                       ten ( I 0) da) s of the clue da> 1hereor. provided. Landlord shall pro,·ide
                       ,,Tillcn notice to the Tenant notifying or its failure to pny the Primary
                       Fixed Rent and proYidcd Tenant with ten (I 0) <lays notice to pay such
                        FixedPrimaryRent:

                 Tc ant fails to fully and punctually obscrYcor perform an) of the terms of covenants of
                         this Lease. other than the pa>mclll of rent. and shall not cure such failure within
                         thi11)(30) days after notice to Tenant of such failure:
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 94 of 116




          § 14.01(b ). pon the occurrence of any one or more of the aforesaid events of defou It, or upon
1heoccurrence of' any 1her default or dcf'auhs by Tcnan1 under 1his Lease, I.and lord may, nl Landlord's
option, Landlord's opt on. al'tcr landlord has provided Tenant \\"ith written notice of this default nnd
pro\ ided Tenants ,,·ith ten ( 10) days within which to cure an event of default involving the payment of
money, and thirty (30) days within which to cure an e\'ent or default not involving the payment of money.
terminate this Lease y giving Tenant notice of termination. in which event this Lease shall expire and
terminate on the date Jecif'ied in such notice of termination, and Tenant shall remain liable for all
obligations under this ense arising up to the dntc o f such termination. and Tenant shall surrender the
Premises 10 Landlord n the date specified in such notice. Provided, ho\\'cvcr, not\\'ithstanding the 1·ights
u l the Landlord 10 tern inate this Lease as set forth in this Article 14. such termination shall not terminate.
restrict. limit or impair the Tenant's purchase option set forth hc1·cin. which purchase option shall remain
in full force and crtect


                                              Landlord's Lien

        § 14.01. If'! cnant defau lts in paying re111or any olhcr sum clue from Tenan t to Land lord
under this Lease. La ctlord has a lien on all lixtures, chatte ls. or other proper ty of any descr iption
bdonging lo Tenan t tha t is placed in. or beco mes a part of. the Premises as security for rent due
and to become due or the remai nder of the current Lease tcnn and any other sum Trnant owes
Land lord. This lien is not in lieu of'--no r in any way does it affect --the statutory landlord's lien
but is in add ition t that lien. Tcnant grants Landlo rd a securi ty interest in all of Tenan t's
property placed in o · on the Premises for purposes of this con tractual lien. Tena nt may sell any
merchandise in the rdinary course of'busincss free of such Landlord's lie n .

                                          C umul ative Remed ies

        § 14.03.     - 11 Land lord's and Tenan t' s rights and remedies under this Article arc
cumula ti\-c. and no e will exc lude any other right or remedy provided by law or any other
provision of' this Le, sc. All the rig hts nnd remedies mny be exercised and enforced concu rrent ly
and whcnc\'c r occas on lor their exerc ise ar ises.

                                             Wa i\'Cr of Breach

       § l -1.0-I. An· waiver by Landlord of a breach orthis I.case by Tenan t by the othcr party
must be in \\Ti ting d cs not constit ute a con tinuing \rniver or a waiver of any subsequen t breach.


                                             ARTIC LE 15
                                    Tl\SPECTfON RY LAN DLO RD

        § 15.0 I. Te 1ant wi ll permit Landlord and its agents. rep rl!sentativcs. and employees to
enter the Prem ises t all reasonable times for the purpose o r inspection or any other purpose
necessary to protee Landlo rd's interest in the Premises or to perform Landlord ' s dut ies under
this Lease.
                                          ARTICLE 16
                                   ASSIGNMENTAND SUBLF:ASE
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 95 of 116




                            Ass ignment and S ubl ett ing by Tenant

       § 16.01. Te ant may not sublet, assign, encumber, or otherwise transfer this Lease, or
any right or interest in it or in the Premises or the improvements on them, without Landlord's
written consent and the written consent of the holder of the Existing Mortgage. If Landlord
consents in \\Titing o an assignmen t. sublease. or other transfer of all or any of Tenant's rights
under this Lease. th assignee or subtem111     t must assume all or Tenant's obligations under this
l ...:asc, and Tenant , ·ill be released under every obligation under the Lease. Landlord may not
arbitrarily or unrcas nably withhold consent under this section. Tenant may assign this Lease
to a l 03 l exchange ·ompany or other entity established by Tenant for the purpose of purchas ing
the Property.

                                    Assignment by Landlord

       § 16.02.     L ndlord may encumber. re11nance, finance. assign or transfer any or its
interests under this case \\·ithout Tenant consent.

                                        A HT I C LE. 17
                                     PURCHASE OPTION

        § 17.01. A a condition of this Lease, Landlord (the "Seller '') has agreed to extern.Ito
·1enant (the "I3uycr·) a right and an option to purchase ("Option to Purchase") the Property. This
Option shall not be inding on Landlord's mortgage lender and in the event Landlord' s mortgage
lender succeeds to he Landlord's interest in this Lease. this Article 17 shall become null and
\'oid. The terms for he Option to Purchase are as follows:

                                      ( I)     The Purchase Price shall be equal to: four Million
                       and No/ I 00 Dollars ($4 .000.000.00). The security deposit if any shall be
                       offset against the purchase prict: at Closing.
                                       (2)     The Closing Date will be Ten (I 0) days alter
                       notification hy Tenant in writing to Landlord. unless another time is
                       agreed by Landlord. that Tenant is exercising its Option to Purchase the
                       Premises pursuant to this Section 17.0 I.
                                       (3)      This I.case shall terminate as of the Closing Date.
                                       (4)      The Landlord shall be responsible for all closing
                       costs including seller' s attorney lees, the payoff of Seller's Existing
                       Mortgage (as said term is hereinafter defined) and other liens placed
                       against the Property by or through Seller_ and the payment or other items
                       expressly agreed to be paid by Seller under this Lease.
                                        (5)     Landlord shall deliver unencumbered fee simple
                       title to the Property at Clos ing, e\'idcnced by a Special Warranty Deed and
                       Bill of Sale with warranty of title to all personal property used in
                       connection with the Property.
                                        (6)     13uycr shall have the right and remedy to eni'orce
                        specific performance if Seller defaults undt:r the Lease.
   Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 96 of 116




                                      (7)     All income from the operation of the Property
                      during the term of the 1.cnsc shnll belong to Buyer prior and up to the
                      Closing.
                                      (8)     The laws of the State or Georgia sha ll govern and
                      control the interpretation and enforcement or the I.case. The parties
                      concede to the jurisdic tion or the state courts of the State or Georgia.
                      sitting in Gwinnett County. Georgia. ror all actions bctwcen thc parties.
                      Venue for all actions arising under the Lease or relating to the parties
                      anti/or the Prope rty shall be in Gwinnett County . Geo rgia.
                                      (9)     Selle r has obtaine d all autho rity. appro\'als and all
                      other consents to enter into and perform the Lease.
                                      (I 0)   Buyer may assign the Opt ion to Purchase to any
                      othe r person or company . includ ing. but not limited to. a 1031 exchange
                      company or other entity establ ished by or for Buyer for the purpose of
                      purchas ing the Property or to an:- third-party . proYidcd said assignee
                      assumes all or Buyer ' s obligations \\'ith respect to the purchase or the
                      Property.
       *   17.0~.   ·11erc is no real estate company or broke r invol\'cd in this transaction
representing either arty.


                                            ARTICLE 18
                                       ;\ll SCELLA~EO l lS

                                      Not ice s anti Addre ss es

       *  18.01. J\I notices required under this Lease must be given by certified or registered
mail, addressed to 1c proper party. at the follo\\'ing add resses:

       I .nndlord:             MRL I IOSPITALITY. I.LC
                               J\ttn: Rajcsh Lakhani
                               6910 r,lidlothian Turnpike
                               Richmo nd, Virginia 13225
                               (757) 288 -6989 - Tcll'pho ne Number
                               rrlhot_1.•b
                                         a :111tc11m

       Tenant:                 SUG/\ RLOJ\F CJ\P ITJ\L BUFORD. LLC
                               J\ttn: Sonia! Patel
                               2253 Grady Ridge Trail
                               Duluth. GA 30097
                               (678) 468-4~54 - TelephoneNumber
                               spatd u ~u!.'.arlu:IIL·:1p
                                                      .cu111

        *  18.0:2.E thcr party ma~ change the addn ..-~s to,, hich notices arc to be sent by s.::nding
,,rittcn notice oft! c nc,, nddrcss to the other party in accordance with this section.
    Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 97 of 116




          18.03.       ·'As Is" Transfer. Tenant acknowledges that, neither Landlord nor
anyone acting for· o on behalf of landlord has made any representation, warranty or promise to
tenant concerning t c physical aspects and condit ion orany or the Propert y, includ ing, but not
limited to. the folio ing: any dimensi ons or specific ations of any of the Propert y; the feasib ility.
desirability or co1w rtibi lity of any of the Propert y into any particular uses; the zoning, building
and land use restri tions applic ab le to the Proper ty: the projected and historica l income or
expenses for any o f the Property, the Prope rty's compliance ,vith app licable laws, ordinances an
regula tions; the co1<lition of so ils, subsoils. groundwater anJ surfm;e waters: the presenc e of
to,ic wastes and h za rdo us substances or materials. the availability or adequacy of utiliti es.
TEN1\NT 1\CKNO VLEDGES /\ND AGREES TH/\ T TENAN T I !AS NOT RELIED ON ANY
REPRF.SENT/\T IO , STATEMENT OR W/\RRANTY Or: LANDLORD OR ANYONE
ACT ING FOR            R ON BEHALF OF LAN DLORD, TIIAT                             TENANT      IS A
KNOWLEDGEAB ,E TE NANT or: DEVELOPMENTS SUCI I /\S TUI ~ PROP ERTY AND
THAT IT IS RF I. ING SOLELY ON ITS O\V EXP ERTIS12 AND Tl lAT OF TENANT'S
CONSULTAN TS. T l 1/\T TENANT WILL CONDUCT SUC II INS PECTIONS AN D
INVESTIGAT ION. OF TllE PROPERTY. INCL UDING. BUT NOT LIM ITE D TO, THE
Pf IYSIC/\L AND 1:NV IRONMENTAL CONDITIONS Tl IERCOF. AND SHALL RELY
CPO!\ SAME. /\N UPON CLOSING , SHALL ASSU ME THI:: RfSK OF ANY ADV ERSE
f'vl/\ lTERS. INCi UDING, BUT NOT U!v1ITED TO, ADVERSE PHYSIC AL AND
ENV IRONi'v1ENTA CONDIT IONS, TI-IAT MAY NO T HJ\ VE BEEN REVEA LED BY
BUYER'S          INS ECT!ONS           AND       INV ESTIGAT IONS .         TENANT         FURTI !ER
ACKNOW U])GE. AN D AGREES THAT TENANT IS ACQUIRl~G THE PROPERTY ON
AN "/\S IS'" PIIY ' !CAL COND IT ION AN D IN AN "AS rs·· STATE OF REP AI R AND
"WTT!I ALL F/\L TS '' AND TENANT DOES HER EBY WAIVE . 1\ ND LAN DLORD DOES
I-IERFBY DISCL ; !:vi. !\LL WARRANTIES OF ANY TYPE OR KIND WII ATSOEVC R
\\'[Tl I RESPECT .. 0 THE PROP l-:RTY. EXPRES S OR IMPLIED, INCLU DING , BY WAY
OF DESCR IPTIO , BUT NOT LlMfT ;\TION. THOSE OF FITNE SS FOR A PARTIC ULAR
PURPOSE, TENT 8ILITY, HA!11TABILITY AND USE, 1\ND COMPLIANCE WITH
L;\ WS.      BUYER I IERU3Y EXPRESSLY \V1\IV ES /\N Y AND ALL C LAIMS FOR
DAMAGES ORF R RECIS ION OR CANCELLATlOt\' OF Tl f[S AG RL EMENT BECAUSE
OF /\NY RE PRES ·NTATIONS MADE BY LAND LORD OR ANY /\GENT OF TENAN T
TENA\!T HEREB EXPRESSLY ASSUMES Tl IE RISK Tl !AT ADVERSE PHYS ICAi.
CONDITIONS A D THE FULL EXTENT Tl IEREOF (INCLUDING.                                       WIT! !OUT
I.IMITATION. SOIL, GROUNDWATER AND SU RFACE \VATCR CONTAM INAT ION
f-ROM IIAZARD US SUBSTANCES) MAY NOT BE R.r:VEAI.ED BY BUYER'S
INSPECTIONS. R ·VIEWS AN D STUDll ~S OF Tl 11:: PROPERTY

                                           Parties Bound

        s 18.04. Tl is agreeme nt binds and inures to the benefit or the parties     to the Lease and
their respective hei ·s. executors, administrators.legal representatives, successors, and assigns
when this agrcc men permits.

                                           Choicc of Law
   Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 98 of 116




         ~ 18.05. Tl is agreement is to be construed under Georgia law, and all obligations of the
parties created by his Lease are performable in Gwinnett County. Georgia and venue for any
litigation by and be ween the parties shnll be Gwinnett County. Georg ia by agreement.
                                        Lega l Construction

        § 18.06 . If nc or more of the provisions conta incd in this agreement arc for any reason
held by a court of ompe tcnt jurisdic tion to be invalid, illegal, or unenforceable in any respect.
the i,walidity. illeg lity, or unenforccab ility \\'ill not affect any other provision of the agreement,
\\'hich will be cons rued as if' it had not included the invalid. ilkgul, or unenforceab le provision.
Signatures delivcre clcctronicnlly shall be binding upon the parties.

                                   Prior Agreements Superseded

        § 18.07. Tl is agreement constitutes the parties · sole agreement and supersedes any prior
understandings or vrilten or oral agreements bdwcen the parties \\'ith n:'.spcct to the subject
matter.
                                             A mendm ent

        § 18.08. N amendment, modification . or alteration of this agreement is binding unless
in writing, dated su sequent to the date of'this agreement. and duly executed by the parties.

                                 Rights and Remedie s Cumulatin

        § 18.08. - he rights and remedies pro\'ided by this Lease arc cumulative. and either
party's using any ight or remcJy will not pn:cluc.lcor waive its right to use any other remedy.
These rights and re 11ediesarc in adJi tion to any other rights the pai1ics may have by law. statute,
ordinance. or other vise.

                                     A ttorney 's Fees and Cos ts

        § 18.09. If as a result of either party's breaching this agreement , the other party employs
an attorney or atto ncys to enl'orce its rights under this Lease, then the breaching or defaulting
party will pay the other party the reasonable attorney's fees and costs incurred to enforce the
Lease.
                                            Fo ,·cc 1\laj eur e

        § 18.l 0. N ·it her Landlord nor Tenant is required to perform any term or covenant in this
I,case so long as rConnance is delayed or pre\'cntcd by force IIIC!j   eure, \\'hich includes acts of
God, strikes, lock uts, material or labor restrictions by any governrm:ntal authority. civil riot.
floods, hurricanes, and any other cause not reasonably within Landlord's or Tenant's control and
that Landlord or· enant canno t, by exercising due diligence . prevent or O\'Cl'COmc, in ,vhole or
part. In no event hall any fim·e majeuredelay be allowed !'or more than 30 days (such days to
be counted cumul, ivcly and nccJ not be consecutive).

                                  Tim e of Essence; Subo nlinati o n
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 99 of 116




       § 18.11. Ti1 c is of the essence as to all parts and terms as set forth in this Lease. Tenant
agrees that his Leas shall be subordinate to any security deed or mortgage now or hereinafter
encumbering the Pr perty or any interest therein and to all advances made or thereafter to be
made upon the sc urity thereof, together ,vith any renewals, extensions, modifications,
consolidations and ·eplaecments or any security deed, mortgage or other encumbrance or
indenture. The ten s or this provision shall be sclf-operati,·c and no further instrument or
subornation shall b required. Tenant. however, upon request or any party in interest. shall
execute such instrun cnts or certificates as may be responsibly be required to carry out the intent
hcrcoh,·ithin five (5 days of ,,Titten request thereof.

                                     Ass ump tio n of O b lig at ion s

        § 18.12 In a dition to paying the minimum rents as referred to herein above, the Tenant
agrees 10 haYe all ex sting contracts. service contracts. leases. third party contracts existing at the
said premises which it elects to assume in writing transferred over into the Tenant's name ,vhich
said ..assumed obli ations .. \\·ill be current at the time of transfer into Tenant's name and the
Tenant indemnities and holds the Landlord harmle ss in regard to said ..assumed obligations"
from the date of t c Lease forward. Landlo rd shall terminate all e:-;isting contracts, service
contracts, leases, thi d party contracts which Tenant has not elected to assume in writing .

        ~ 18.13 Bas d upon the ··assumed obligations'· being translcrred to the Tenant in good
stand ing. the Tenan herein agrees to assume and indemnify the 1,and lord from each of those
obligations referred to herein . The Landlord will have each of the said obligations transferred
into the Tenant's na 11eand will notify the Tenant immediately upon the said transfer. Landlord
reserves the right a 1cl Tenant agrees to reassign these obligations to the Landlord upon any
termination or this l case. Therefore, the Tenant agrees to reassign each of the above obligations
upon a default to th said Landlord.

        § 18.14. Tc ant shall ha,·c no obligation to employ any employee of Landlord currently
being employed at t 1e Premises . To the c:-;tent any of Landlord's current employees is certil.icd
by the franchisor a d required to be employed at the Premises , Tenant shall not terminate said
employee without e use until Tenant has caused another employee to be so certified; Landlord
will assist Tenan t i1 obta ining franchise certification for Tenant's employee until the franchise
has been transferred to Tenant or unti l the franchisor approves this Lease and Tenant's opera tion
or the Premises und r the franchise agreement.

                      Estop pcl C er tifi cat e, At torn m cn t and S ub or di nn tion

        ~ 18.15. \\ ithin ten ( 10) days after the request by Landlord, Tenant shall deliver to
Landlord a written c nd acknowledged statement certifying that Landlord has completed all of its
obligations in regar to the Premise s, that Tenant has accepted possession of the Premises, that
this Lease is unmod lied and in full force and effect (or if there have been modifications, that the
same is in full forceand effect as modi lied and stating the modifications ), and the dates to which
the Fixed Rent and thcr
  Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 100 of 116




charges hav..:been 1aid in mlva11cc. ifa11y, it being intended that any such statement delivered pt1rsunr11
to this ,\ niclc may e relied upon by any prospective purchaser·or mortgag..:eor the l'ee or the Premises.
Landlord rt.:pl'<.:srnt to Ten:mt that, as of' the Effective Date, there are 110 liens. mortgages. or other
encumbrances grar tcd. claimed and/or filed against the Property. r.:xccpt that certain mortgage and
lien grnntcd by L:1 dlord·s to National Republic Bank Chicago, to secure a promissory note and loan
in the original princ ipal amount ol' $3.440.000. dated the 29 111day or November. 20 I0. with an
outstanding balw1c or $3.418.015.15 as orthe Effective Date ("Ex isting Mortgage").

        ~ 18.16. Up n request of Landlord. Tenant shall. in the event any proceed ings arc bmught for
the i'orc<.:losureof. r in the event of exe rcise or the power 01·sale under the Existing Mortgage made
by Landlord cove ·ing the Premises. attorn to purchaser upon any such foreclosure or sale and
recognize such pur haser ns Landlord under this Lease. Not,,ithstancling the foregoing. this Lease shall
hccorrn: \'Oidahle b. any purchaser al such fore..:lusun.:sale.

        ~ 18.17. U1011 request or Landlord. Tenant shall, in writing. subordinc1te its right hereunder to
,111ygrnund lenses r to the lien of ,my mortgage or mortgages. or the licn resulting f'rom the other
method or fi11.111ci1  g or refinanc ing. now or hereafter in force against the land and/or buildings of
\\hich the Pn:m·sc. ar·e a part, or against any buildings hcrcalicr plnccd upon the land of' 1\11ichthe
l'n:1111iscs
          arc .i p,1rt. and to all ad\'nnces mndc or hereafter lo be made upon the security thereof'.

           ~   18. 1X ·1,c11ant. upon   request   of nny party   in interest.   slrnll   execute   prompt ly $uch
instruments or ccr ificntcs to carry out the intent or § 18.15 to § 18.17 above. Tenant hereby
im:vocably appoint· I .andlorcl as attorney-in-fact for Terrnnt with l'u ll rower and nuthority to execute
nnd de! i1er in the n me of Tenant any such instruments or certificates.

           ~ 18.I 9. Tl is Lease shall 1101 be recorded without the pr·ior written consent or l_andlord.
Upon the request o Landlord. Tcn:111tslrnll execute a short i'orn,orthis Lease which may be recorded
in Landlord 's soc · iscrction.

Tl IE LINDERSIUN :D Landlord and Tenant execute this Lease as of'thc date fir·st\,·rittcn above.

LA .\'DLORI):
,\,JRL I lOSl'IT/\1.l



8y; 1{.ajcshLakhani
T itk: Managing ,\k 11bcr                         Witness:     ~g~L
TEi\ANT:
Sl JCiARI.OM ' C/\1 IT1\i, IHJFOIW. LLC




B~Son~tcl
l'itlc: \ la11agingMc nbcr
       1
                                                  Witness: -
                                                               ~
                                                               - -- ~-t---'-"1._
                                                                          ~_::::'"
                                                                             ____
                                                                                                   ---
                                                                                                   _
   Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 101 of 116




                               ADDENDUM RELATING TO
                           DULUTH, GA FRANCHISE AGREEMENT

       THIS ADDENDUM TO FRANCHISE AGREEMENT ("Addendum"} is made and
entered into on tff(./      /(         , 2016, by and between La Quinta Franchising, LLC, a
Nevada limited liability company ("La Quinta") and Sugarloaf Capital Duford, LLC, a Georgia
limited liability company ("Franchisee") and is attached to and hereby made a part of that certain
Franchise Agreement between Franchisor and Franchisee with an Effective Date of January I,
2016.
                                          RECITALS
       WHEREAS, The Franchisee agreed among other things lo operate and maintain a La
Quinta Lodging Facility located at 2370 Stephens Center Drive, Duluth, GA 30096 designated
by Franchisor as Inn #0264. Franchisee has obtained from a lender a loan ("Loan") in which
funding is provided with the assistance of the United States Small Business Administration
("SBA"). SBA requires the execution of this Addendum as a condition for obtaining the SBA
assisted financing.
        NOW, THEREFORE, in consideration of the mutual promises below, and for good and
valuable considerations in hand paid by each of the parties to the others, the receipt and
sufficiency of which the parties acknowledge the parties agree as follows:
    I. Notwithstanding anything to the contrary in Section 14.04 of the Franchise Agreement, if
       the Franchisee becomes disabled and the parties are unable to agree as to whether the
       Franchisee is permanently disabled, the disability shall be determined by three Physicians
       chosen in the following manner. Franchisee shall select one and the Franchisor shall
       select one, and the two Physicians so chosen shall select a third Physician. The decision
       of the majority of the Physicians so chosen shall be conclusive. Franchisor will pay the
       cost of the Physician designated by Franchisor; Franchisee will pay the cost of the
       Physician designated by Franchisee; and Franchisor and Franchisee will split the cost of
       the third Physician with each paying half.
   2. This Addendum automatically terminates on the earliest to occur of the following: (i) a
      Termination occurs under the Franchise Agreement; (ii} the Loan is paid; or (iii) SBA no
      longer has any interest in the Loan.
   3. In all other respects, the Franchise Agreement remains in full force and effect.
      IN WITNESS WHEREOF, the parties hereto have duly signed and executed this
Addendum as of the day and year first above written.
FRANCHISOR:                                       FRANCHISEE:
LA QUINTA FRANCHISING LLC,                        SUGARLOAF CAPITAL BUFORD, LLC
a Nevada limited liability company                a Georgia limited liability company

       rh       . .   -r      ,-....
By: __ { _I _~ ----     ~-----                    By·~
Name: Rajiv Trivedi                               Na~e: ~
Title: Executive Vice President &                 Title: Manager
       Chief Development Officer




#0264 Duluth, GA
        Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 102 of 116




                   FIRST AMENDMENT TO FRANCffiSE AGREEMENT
            THIS FIRST AMENDMENT           TO FRANCHISE AGREEMENT         ("First
     Amendment"), dated effective April   l 3 , 2016 (" Amendment Date") by and
     between LA QUINTA FRANCHISING LLC, a Nevada limited liability company ("La
     Quinta") and SUGARLOAF CAPITAL BUFORD, LLC, a Georgia limited liability
     company (collectively "Franchisee").

                                         RECITALS

            WHEREAS, Franchisee and La Quinta entered into a certain Franchise
     Agreement dated January 1, 2016 (the "Franchise Agreement") and certain related
     documents, including, without limitation, a Computer System License and Maintenance
     Agreement of even date therewith (collectively, the Franchise Agreement and related
     documents are the "Franchise Documents") granting Franchisee the right to operate a La
     Quinta lodging facility at 2370 Stephen Center Drive, Duluth, GA and known as #0264
     (the "Facility") according to the terms of the Franchise Agreement; and

             WHEREAS, the Franchise Agreement reflected tJ1at Sonia! Patel was the sole
      Member and Manager of Franchisee, however the ownership interests in Franchisee were
      modified by Amended and Restated Operating Agreement dated effective December 1,
      2015 adding Jay Patel as a member and Manager; and
             WHEREAS, Franchisee desires that Exhibit A to the Franchise Agreement and
      the Agreement of Principal Owners attached to the Franchise Agreement correctly reflect
      the ownership structure; and

              WHEREAS, La Quinta is willing to amend the Franchise             Agreement    as
      requested on the terms and conditions in this First Amendment.

             NOW THEREFORE, for and in consideration of the mutual covenants
      contained herein and other good and valuable consideration, the receipt and sufficiency
      of which are hereby acknowledged, the parties agree to amend the Agreement as follows:

              I.      Exhibit A. Exhibit A to the Franchise Agreement shall be deleted in its
      entirety and replaced with Exhibit A attached hereto.

             2.     Principal Owners. The Agreement of Principal Owners attached to the
      Franchise Agreement shall be deleted in ots entirety and replaced with t11eAgreement of
      Principal Owners attached hereto.

             3.     Full Force and Effect. Except as amended by this First Amendment, the
      Franchise Agreement remains in full force and effect.

             4.      Conflict.Jn the event of conflict between the terms and conditions of this
      First Amendment and the terms and conditions of the Franchise Agreement, the terms
      and conditions of this First Amendment shall control.




#0264 Duluth , GA_Al
        Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 103 of 116




           5.   Defined Terms. Capitalized terms used, but not otherwise defined in this
    First Amendment shall be given the meaning given said terms in the Franchise
    Agreement.
            6.     Counterparts & Facsimile Signatures. This First Amendment may be
     signed in counterparts, each of which, when taken together, shall be deemed an original
     for all purposes. Copies of an executed First Amendment received by facsimile
     transmissionshall be deemedan original executed First Amendment.
            7.      Confidentiality. Franchisee agrees (and Franchisee shall cause all of its
     principals and agents to agree) to keep confidential the terms of this First Amendment
     and not to disclose any of the terms, or the negotiations leading to those terms, without
     the prior written consent of La Quinta, provided however, Franchisee may make such
     disclosures as are necessary for the sole purpose of complying with, and only to the
     extent required by, federal or state law or regulation.
            IN WITNESS WHEREOF,the parties have executed this First Amendment as
     of the date first written above.
     LA QUINTAFRANCHISING,LLC
     a Nevada limited liability company

            ,~,               ~                 ::•org£·company
                                                SUGARLOAFCAPITAL BUFORD, LLC



     By: __________                  _
     Name: Rajiv Trivedi                        Name: Sonial Patel
     Title: Executive Vice President            Title: Manager
            & Chief Development Officer




                                                  2
#0264 Duluth, GA_Al
       Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 104 of 116




                         AGREEMENTOF PRINCIPALOWNERS
     Each of the undersigned, being included within.the term "Principal Owner(s)", executes
     this Agreement for the sole purpose of agreeing to and making the representations and
     agreements of the Principal Owners set forth in Section 12.01(Confidential Information),
     Section 13.02 (Anti-Terrorism, Anti-Bribery and Anti-Corruption laws), Article 14
     (Transfer), Article 20 (Governing Law; Mediation; Exclusive Jurisdiction;
     Acknowledgement; Limitation on Legal Rights; and Injunctive Relief) and Exhibit A.
     Each of the undersigned has read this Agreement, agrees that execution of this
     Agreement by each is in partial consideration for, and a condition to, the granting of this
     franchise, and acknowledges that Franchisor would not have granted this franchise
     without the foregoing agreements by each of the undersigned Principal Owners .
     Principal Owners:



     Nrume:'~




                                   Agreement of PrincipalOwners
#0264 Duluth, GA_A I
       Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 105 of 116




                                             EXHIBITA
                            FRANCHISEEOWNERINFORMATION
    PrincipalOwners. Franchisee represents and warrants that the following is a complete and
    accurate list of all Principal Owners of Franchisee, including the full name, mailing
    address and social security number of each Principal Owner, and fully describes the
    nature and extent of each Principal Owner's interest in Franchisee.

    PrincipalOwner'sName,Address                               Description of Interest

    Sonia}Patel                                                        81%Member
    2253 Gradyridge Trail
    Duluth, GA 30097

    Jay Patel                                                          19% Member
    2253 Gradyridge Trail
    Duluth, GA 30097


     FRANCffiSEE

     SUGARLOAF CAPITAL BUFORD, LLC
     a Georgia limited liability c    pany


     By: ____       ~-"7,#,r-------
     Name: Sonial Patel
     Title: Manager
     Date:   --~_-_,ra
                    _-_,b___                  _ _




#0264 Duluth, GA_Al                              A-1
      Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 106 of 116

...



                      SECOND AMENDMENT TO FRANCHISE AGREEMENT

              THIS SECOND AMENDMENT TO FRANCmSE AGREEMENT (this "Second
      Amendment"), is made and entered into on this \b day of Febrlk:l.":f , 2017 (the
      "Amendment Date") by and between LA QUINTA FRANCIDSING LLt, a Nevada limited
      liability company ("Franchisor") and SUGARLOAF CAPITAL BUFORD, LLC, a Georgia
      limited liability company ("Franchisee").



             WHEREAS, Franchisor and Franchisee entered into that certain Franchise Agreement
      and Exhibits thereto with an Effective Date of January I, 2016 (the "Franchise Agreement"),as
      amended pursuant to that certain First Amendment to FranchiseAgreement dated April 13, 2016
      (the "First Amendment"), and certain related documents including, without limitation, that
      certain Computer System License and Maintenance Agreement of even date therewith (the
      "Computer Agreement") (collectively, the Franchise Agreement and related documents, as each
      may be amended, are the "Franchise Documents"), granting Franchisee the right, subject to the
      tenns of the Franchise Agreement, to operate a La Quinta Inn Lodging Facility on that certain
      Site located at 2370 Stephens Center Drive, Duluth, GA 30096 and known as Inn #0264 (the
      "Facility"); and

              WHEREAS, Franchiseehas completed a Property ImprovementPlan ("PIP") required to
       qualify the Facility to be operated as a La Quinta Inn & Suites Lodging Facility; and

               WHEREAS, Franchisor is willing to amend the Franchise Agreement to change the
       Facility Type to La Quinta Inn & Suites subject to the tenns and conditions set forth in this
       Second Amendment.

              NOW THEREFORE, for and in considerationof the mutual covenants contained herein
       and other good and valuable consideration, the receipt and sufficiency of which are hereby
       acknowledged,the parties agree to amend the FranchiseAgreementas follows:

              1.     Change of Facility Type. Paragraph B of the Basic Tenns is hereby revised by
       changing the Facility Type from "La Quinta Inn" to "La Quinta Inn & Suites".

             2.     Full Force and Effect. Except as amended by this Second Amendment, the
       Franchise Documentsremain in full force and effect.

               3.     Conflict. In the event of conflict between the tcnns and conditions of this Second
       Amendment and the terms and conditions of the Franchise Documents, the tenns and conditions
       of this Second Amendment shall control.

            4.     Defined Terms . Capitalized tenns used, but not otherwise defined in this Second
       Amendment shall be given the meaning given said tenns in the Franchise Agreement.

              5.     Counterparts & Facsimile Signatures. This Second Amendmentmay be signed
       in counterparts, each of which, when taken together, shall be deemed an original for all purposes.


       #0264 Atlanta Duluth, GA_A2
           Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 107 of 116
...   ..

           Copies of an executed Second Amendment received by facsimile transmission or other electronic
           means shall be deemed an original executed Second Amendment.

                  6.    Choice of Law, Jurisdiction and Venue. Tl-nsSECOND AMENDMENT WILL BE
           CONSTRUED AND INTERPRETED IN ACCORDANCEWITH THE LAWS OF THE STATE OF TEXAS,
           WITHOUTREGARDTO ITS CONFLICTSOF LAWS PRINCIPLES. Tiffi U.S. DISTRICT COURT FOR TI-IE
           NORTIIERN DISTRICT OF TEXAS, OR IF SUCH COURT LACKSJURISDICTION,THE DISTRICT COURT
           (OR ITS SUCCESSOR)FOR DALLAS COUNTY, TEXAS SHALLBE THE VENUEAND EXCLUSIVEFORUMIN
           WHICHTO ADJUDICATEANY DISPUTESRELATINGTO THIS SECONDAMENDMENT.

                   7.     Confidentiality. Franchisee agrees (and Franchisee shall cause all of its
           principals and agents to agree) to keep confidential the tenns of this Second Amendment and not
           to disclose any of the terms, or the negotiations leading to those terms, without the prior written
           consent of Franchisor, provided however, Franchisee may make such disclosures as are
           necessary for the sole purpose of complying with, and only to the extent required by, federal or
           state law or regulation.

                 IN WITNESS WHEREOF, the parties have duly executed this Second Amendment on
           the AmendmentDate.

           FRANCHISOR:                                   FRANCIDSEE:

           LA QUINTA FRANCHISINGLLC,                     SUGARLOAFCAPITALBUFORD,LLC,
           a Nevada limited liability company            a Georgia limited liabilitycompany


            B~~"V                       - ~ By: ~
                               ___Jl1t=====~D;:::::
           N~rivedi                                       Name:S ~
           Title: Executive Vice President                Title: Manager
                  and Chief Development Officer


            Date:--=-d--+-/11,,--+-'---'(
                                  / ] __                  Date: --    2f /lo/______
                                                                      -1,__._...,,,_
                                                                             I]                   _




                                                            2
            #0264 Atlanta Duluth, GA_A2
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 108 of 116




       CONSENT TO RESTRUCTURE OF OWNERSHIP INTERESTS AND THIRD
                 AMENDMENT TO FRANCHISE AGREEMENT

        THIS CONSENT TO RESTRUCTURE OF OWNERSHIP INTERESTS AND
THIRD AMENDMENT TO FRANCHISE AG~EMENT                              (this "Consent and Third
Amendment") is made and entered into on this ~ day of                   f¼r,
                                                                          \      , 2018 (the
"Consent Date") by and among LA QUINTA FRANCHISING LLC, a Nevada limited liability
company ("Franchisor"); SUGARLOAF CAPITAL BUFORD LLC, a Georgia limited liability
company ("Franchisee") and SONIAL PATEL, an individual, SHAMA PATEL, an individual,
and ST. MARY'S CAPITAL, INC., a Georgia corporation (each a "Shareholder" and
"Principal Owner'' and collectively "Shareholders" and "Principal Owners").
                                                REC!TAL~:
        WHEREAS, Franchisee and Franchisor entered into a certain Franchise Agreement and
Exhibits thereto with an Effective Date of January 1, 2016 (the "Franchise Agreement"), and
certain related documents including, without limitation, that certain Computer System License
and Maintenance Agreement of even date therewith (the "Computer Agreement"), a Revenue
Management Services Agreement dated March 29, 2016 (the "RMS Agreement"), a Front Desk
Advantage Services Agreement dated June 15, 2017 (the "FDAS Agreement"), a First
Amendment to Franchise Agreement with an Effective Date of April 13, 2016 (the "First
Amendment") and a Second Amendment to Franchise Agreement with an Effective Date of
February I 6, 2017 (the "Second Amendment"). Collectively the Franchise Agreement, Computer
Agreement, RMS Agreement, FDAS Agreement, First Amendment and Second Amendment, as
each may be amended, are known as the Franchise Documents (the "Franchise Documents").
The Franchise Documents grant Franchisee the right to operate an 83-Guest Room La Quinta Inn
on that certain Site located at 2370 Stephen Center Drive, Duluth, GA 30096 and known as Inn
#0264 (the "Facility") according to the terms of the Franchise Agreement; and

       WHEREAS, in consonance with the Effective Date and Section 15.01 of the Franchise
Agreement, as amended by the Basic Terms of the Franchise Agreement ("Basic Terms"), the
next two reciprocal termination rights become effective on January 1, 2021 (the "5-Year
Tennination Right") and January 1, 2026 (the" I0-Year Termination Right''), respectively; and

       WHEREAS, in order to facilitate a financing transaction related to the Facility,
Franchisee has requested that the Franchise Agreement be amended to eliminate the 5-Year
Termination Right and the JO-Year Termination Right and Franchisor is willing to do so on the
terms and conditions of this Consent and Third Amendment; and

       WHEREAS, in accordance with the First Amendment, the membership interests of
Franchisee were assigned as follows: Sonia! Patel (81 %) and Jay Patel ( 19%); and

       WHEREAS, subsequent to the execution of the First Amendment but before this
Consent and Third Amendment, the Ownership Interests in Franchisee again changed; and

       WHEREAS, in accordance with Franchisee's Amended and Restated Operating
Agreement, the current members of Franchisee and their respective interests are as follows:
Sonia! Patel (98.5%), Shama Patel (I%), and St. Mary's Capital (0.5%) (collectively, the
"Current Members"); and



110264Duluth, GA
Consent to RL'Structure
                      of Ownership Interests ond TI1irdAmendment Revl
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 109 of 116




      WHEREAS, the Current Members accept this transfer and wish to amend the Franchise
Agreement to reflect such change in the ownership structure of Franchisee (the "Restructure");
and

      WHEREAS, the Franchise Agreement prohibits any assignment or Transfer of an
Ownership Interest in or Restructure of Franchisee without Franchisor's prior written approval;
and

       WHEREAS, Franchisor is willing to approve the Transfer and Restructure under the
terms set forth in this Consent and Third Amendment; and

        WHEREAS, as a result of this Transfer, Sonial Patel will retain majority Ownership
Interest and Control and therefore the Transfer Fee outlined in Section l 4.02(h) of the Franchise
Agreement is waived; and

      WHEREAS, the parties have agreed that the Franchise Agreement be amended to reflect
the Restructure, subject to the terms and conditions set forth in this Consent and Third
Amendment.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Consent and Third Amendment and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     Consent to Transfer and Restructure. Franchisor hereby consents to the Transfer and
Restructure effective on the Consent Date. Franchisee and Principal Owners acknowledge and
agree that Franchisor's consent to the Transfer and Restructure does not constitute:
              a. a representation as to the fairness of the terms of any agreement or arrangement
                 between Franchisee and Principal Owners or as to the prospects of success of the
                 Facility following the Restructure; or

              b. except as provided in this Consent and Third Amendment, a release or novation
                 of Franchisee or Principal Owners, a waiver of any claims against Franchisee or
                 Principal Owners, or a waiver of Franchisor's right to demand Franchisee's or
                 Principal Owners' exact compliance with the Franchise Documents.

2.     Future Assignments or Transfers. Franchisor's consent herein will not be construed as
its consent to any future assignment or Transfer of Ownership Interests in Franchisee, the
Franchise Documents or the Facility, or to the waiver of any future rights that it may have under
the Franchise Documents. Any further assignment or transfer may be effected only with
Franchisor's prior written consent in accordance with the Franchise Agreement.
3.    Acknowledgments of Franchisee and Principal Owners. Franchisee and Principal
Owners hereby acknowledge, represent and warrant to Franchisor that:
        a. Principal Owners have conducted an independent investigation of the Facility and the
        Franchise Documents and recognize that the interest granted to Franchisee and Principal
        Owners under the Franchise Documents has evolved and may further change over time,
        that the acquisition of the member interests in Franchisee involves business risks, and that
        the success of the Facility depends primarily on the efforts of its independent owner and
        operator;

                                                        2
110264Duluth, GA
Consent to RcstrnclureofOwncrship Interestsand TI1irdAmendmentRcvl
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 110 of 116




         b. They have made no misrepresentation in any statements made or documents
         submitted to Franchisor in connection with the Transfer and Restructure;
         c. Franchisee is duly organized and validly existing under the laws of the state of its
         organization, and, if a foreign business corporation, partnership, limited liability company
         or other legal entity, it is duly qualified to transact business in the state in which the
         Facility is located;
         d. Franchisee has the authority to execute and deliver this Consent and Third
         Amendment and to perform its obligations hereunder; its execution and delivery of this
         Consent and Third Amendment has been duly and validly authorized by all necessary
         corporate or organizational action; and no other corporate or organizational proceedings
         on its part are necessary for it to authorize this Consent and Third Amendment;
         e. This Consent and Third Amendment has been duly executed and delivered by
         Franchisee and Principal Owners and, assuming the due authorization, execution and
         delivery by Franchisor, constitutes a legal, valid and binding obligation of Franchisee and
         Principal Owners, enforceable in accordance with its terms;
         f. Franchisee's and Principal Owners' execution and delivery of this Consent and Third
         Amendment does not, and its performance of its obligations under this Consent and Third
         Amendment and under the Franchise Documents, with or without the giving of notice or
         the lapse of time or both, {i) conflict with or violate its organizational documents, (ii)
         conflict with or violate any Jaw, statute, ordinance, rule, regulation, order, judgment or
         decree applicable to it, or (iii) result in any breach of or constitute a default under, any
         contract, agreement, lease, license, permit, franchise or other instrument or obligation to
         which it is a party or by which it is bound; and
         g. True and complete copies of Franchisee's articles                   of incorporation, partnership
         agreement, bylaws, articles of organization and operating               agreement, as applicable, and
         all other documents relating to its ownership, organization,            management and control have
         been delivered to Franchisor, and all amendments thereto               shall be promptly delivered to
         Franchisor.
4.      Additional Agreements and Amendments                     to Franchise     Agreement.   The following
additional agreements and amendments apply:
                (a)     Franchisee's Operating Partner, as reflected in Paragraph C of the Basic
         Terms, shall remain Sonial Patel.
                  (b)     The Agreement of Principal Owners in the Franchise Agreement is hereby
         deleted in its entirety and the Agreement of Principal Owners, attached hereto, is inserted
         in lieu thereof.
                 (c)    Exhibit A to the Franchise Agreement is deleted in its entirety and
         Exhibit A, Franchisee Owner Information, attached hereto, is inserted in lieu thereof.
                (d)    Section 15.0 I of the Franchise Agreement shall be deleted in its entirety
         and replaced with the following:
                  15.01 Reciprocal Right To Terminate Without Cause.

                  We and, subject to all the provisions of this Section 15.0 I, you shall each have the
                  right to terminate this Agreement without any reason at all, and without the need
                                                    3
110264Dululh, GA
Conscnl 10 RcstruclUreof Ownership Interests ond TI1irdAmcnd111e111
                                                                Rcvl
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 111 of 116




                  to obtain the authorization of any third party or any arbitral, judicial or
                  administrative resolution, without liability to us, and without prejudice to our
                  corresponding collection of damages and/or losses effective on the fifteenth (15th)
                  anniversary of the Effective Date by giving the other party written notice thereof
                  at least twelve (12) months prior to such fifteenth (15th) anniversary of the
                  Effective Date. Your right to terminate this Agreement pursuant to this Section
                  15.01 is conditioned on the following: (i) on the date you give notice and on the
                  applicable anniversary of the Effective Date you and your Principal Owners and
                  Affiliates must be in full compliance with this Agreement and all other
                  agreements that you have entered into with us or any of our Affiliates; (ii) you
                  and your Principal Owners must execute a general release of the lndemnitees in
                  such form as we may prescribe; and (iii) you .must have paid us and our Affiliates
                  all outstanding amounts under this Agreement and all other Agreements that you
                  have entered into with us or any of our Affiliates. If then-current applicable law
                  would prohibit us from terminating this Agreement pursuant to this Section 15.01,
                  then you will likewise not have the foregoing right to terminate this Agreement.

5.        Release of Franchisor Parties and Covenant Not to Sue. Franchisee and Principal
Owners, for themselves and on behalf of each of their partners, shareholders, members, officers,
employees, agents, heirs, successors and assigns (collectively, the "Releasing Parties"), hereby
forever releases and discharges Franchisor and its affiliates, and their respective officers,
directors, members, partners, shareholders, employees, agents, representatives, successors and
assigns (collectively, the "Franchisor Parties"), from any and all claims, damages, demands,
causes of action, debts, costs, suits, duties, liabilities and agreements of any nature and kind
whatsoever which any of the Releasing Parties now has, ever had, or, but for this Consent and
Third Amendment, hereafter would or could have against any of the Franchisor Parties in any
way relating to or arising in connection with the Franchise Agreement or the Facility, or
otherwise relating to or arising in connection with the Releasing Parties' relationship with any of
the Franchisor Parties, at any time prior to the Consent Date. Franchisee and Transferor, for
themselves and the other Releasing Parties, further covenant not to sue any of the Franchisor
Parties on any of the claims, damages, demands, causes of action, debts, costs, suits, duties,
liabilities and agreements released by this paragraph. Franchisee and Transferor hereby represent
and warrant to the Franchisor Parties that: (a) they have full power and authority to execute this
Consent and Third Amendment and bind all of the Releasing Parties to its provisions; and (b)
none of the Releasing Parties has assigned any of the claims, damages, demands, causes of
action, debts, costs, suits, duties, liabilities and agreements released by this Section to any
individual or entity, including Transferee, who is not bound by this paragraph.
6.       Indemnification of Franchisor Parties. Franchisee and Principal Owners agree to
indemnify any and all of the Franchisor Parties for, and to defend and hold any and all of the
Franchisor Parties hannless from, any loss, cost, damage, liability, or expense (including,
without limitation, attorneys' fees, arbitrators' fees, expert witness fees, costs of investigation
and proof of facts, and other costs of litigation or arbitration, whether or not litigation or
arbitration is commenced) arising out of or relating directly or indirectly to the breach of any
provision of this Consent and Third Amendment by any of the Releasing Parties.
7.     Role of Franchisor. Franchisee and Principal Owners acknowledge and agree that they
have negotiated the proposed Restructure between them without substantial involvement by
Franchisor, that Franchisor has not affected or arranged the Restructure, and that Franchisor's
                                                         4
110264Duluth, GA
Consent 10 R1.-s1mcture
                     of Ownership Interests nnd Third Amendment Rev!
      Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 112 of 116




only involvement in the transaction has been for the purpose of exercising its right of consent to
the proposed Transfer and Restructure in accordance with the Franchise Agreement.
8.    Conflicting Provisions. If there is any conflict between the provisions of this Consent
and Third Amendment and the provisions of the Franchise Documents, the provisions of this
Consent and Third Amendment will control.
9.      Binding Effect. This Consent and Third Amendment inures to the benefit of Franchisor
and its successors and assigns and will be binding upon Franchisee, Transferor, Transferee and
their respective successors, permitted assigns and legal representatives.
I 0.     Notices. All notices, requests and reports required or permitted under this Consent and
Third Amendment and the Franchise Documents shall be in writing and shall be personally
delivered or sent by expedited delivery service or certified or registered mail, return receipt
requested, first-class postage prepaid or by facsimile (provided that the sender confinns the
facsimile by sending an original confinnation copy by certified mail or expedited delivery service
within three (3) calendar days after transmission) to the respective parties at their addresses set
forth in the Franchise Agreement, unless and until a different address has been designated by
written notice to the other party. Any notice will be deemed to have been given at the time of
personal delivery or receipt or, in the case of facsimile, upon transmission (provided confirmation
is sent as described above) or, in the case of expedited delivery service, on the following business
day or, in the case of registered or certified mail, three (3) calendar days after the date and time of
mailing; provided, however, that if delivery is rejected, delivery will be deemed to have been given
at the time of such rejection.
11.      Miscellaneous.
         a. Any capitalized term used herein but not defined herein shall have the meaning
         assigned to it in the Franchise Agreement.
         b. Except for additional documents that Franchisee and Principal Owners might need to
         sign in order to consummate the Transfer of the Ownership Interests in Franchisee. this
         Consent and Third Amendment constitutes the entire understanding between the parties
         with respect to the Transfer and Restructure. In addition, the parties acknowledge and
         agree that the Franchise Documents, as same may be amended from time to time,
         constitutes the entire agreement pertaining or relating to the right of Franchisee to continue
         to operate the Facility as a La Quinta Lodging Facility. Except as otherwise expressly
         provided herein and by the Franchise Documents, there are no other oral or written
         agreements, understandings, representations or statements relating to the subject matter of
         this Consent and Third Amendment or the subject matter of the Franchise Documents.
         c. THIS CONSENT AND THIRD AMENDMENT WILL BE CONSTRUED AND INTERPRETED IN
         ACCORDANCE WITI-I Tl-IE LAWS OF Tl-IE STATE OF TEXAS, WITHOUT REGARD TO ITS
         CONFLICTSor LAws PRINCIPLES.

         d. The captions and headings are only for convenience of reference, are not a part of this
         Consent and Third Amendment, and will not limit or construe the provisions to which
         they apply. All references in this Consent and Third Amendment to the singular usage
         will be construed to include the plural and the masculine and neuter usages to include the
         other and the feminine.
         e. This Consent and Third Amendment may be executed in multiple counterparts, each
         of which will be deemed an original, but all of which when taken together will constitute
                                                             5
110264Duluth, GA
Consent lo Rt:structure ofOwnt:rship Interests and l11ird Amendment Rcvl
      Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 113 of 116




          one and the same instrument. Signatures exchanged by facsimile or other electronic
          means shall be as effective as originals.
          f. Tl-IEU.S. DISTRICT COURT FOR Tl-IEN0RTI-IERN DISTRICT OF TEXAS, OR IF SUCH COURT
          LACKS JURISDICTION,THE DISTRICT COURT (OR ITS SUCCESSOR) FOR DALLAS COUNTY,
          TEXAS SHALL BE THE VENUE AND EXCLUSIVE FORUM IN WI-JICl-1 TO ADJUDICATE ANY
          DISPUTES RELATING TO THIS CONSENT AND THIRD AMENDMENT. FRANCHISEE AND
          PRINCIPAL OWNERS IRREVOCABLYSUBMIT TO THE JURISDICTIONOF SUCH COURTS AND
          WAIVEANY OBJECTIONSTO EITHERTI-IEJURISDICTIONOF OR VENUEIN SUCHCOURTS.


                                           {Sig11at11res
                                                       011Next Page}




                                                           6
110264Duluth, GA
Consent to Restrncturcof Ownership Interests ond Third Amendment Rev I
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 114 of 116




                                  AGREEMENTOF PRINCIPAL OWNERS

         Each of the undersigned, being included within the term "Principal Owners", executes this
Agreement for the sole purpose of agreeing to and making the representations and agreements of the
Principal Owners set forth in Section 12.01 (Confidential Information), Section 13.02 (Anti-Terrorism.
Anti-Bribery and Anti-Corruption Laws), Article 14 (Transfer), Article 20 (Governing Law; Mediation;
ExclusiveJurisdiction;Acknowledgement;Limitationon Legal Rights; and InjunctiveRelief) and Exhibit
A. Each of the undersigned has read this Agreement,agrees that executionof this Agreement by each is in
partial consideration for, and a condition to, the granting of this franchise and consent to the Transfer and
Restructure, and acknowledges that Franchisor would not have granted this franchise or consented to the
Transfer and Restructurewithout the foregoingagreements by each of the Principal Owners.

PrincipalOwners:




Nam~©.::=




                                        Agreement of Principal Owners
110264Duluth, GA
Consent to Rcstmcturc of Ownership lntercsls nnd Third Amcndmcnl Rcvl
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 115 of 116




                                            EXHIBIT A
                                  FRANCHISEE OWNER INFORMATION

PrincipalOwners. Franchiseerepresentsand warrants that the followingis a complete and accurate list of
all PrincipalOwners of Franchisee,includingthe full name and mailing address of each PrincipalOwner,
and fullydescribesthe nature and extent of each Principal Owner's interestin Franchisee.

PrincipalOwner's Name & Address                                          Descriptionof Interest

Sonia! Patel                                                             98.5% Member of Franchisee
3463 BrookleighLane
Brookhaven,GA 30319

Shama Patel                                                              1% Memberof Franchisee
2253 Grady Ridge Trail
Duluth, Georgia 30097

St. Mary's Capital Inc.                                                  0.5% Member of Franchisee
2253 Grady Ridge Trail
Duluth, Georgia 30097

         Sonial Patel                                            100%Shareholderof St. Mary's Capital Inc.
         3463 BrookleighLane
         Brookhaven,GA 303 19




FRANCHISEE:

SUGARLOAF CAPJTAL BUFORD LLC, a
Georgia limited liability company

By: ST. MARY'S CAPITAL, INC.,
a Georgia corporation,
Its Managing Member


     By,        ~
     Name: Soma! Patel
     Title: President




                                                     EXHIBIT A
110264Duluth. GA
Consent to Rcs1n1clurcof Ownership Interests and Thirtl Amendment RevI
     Case 1:19-cv-03623-SDG Document 6-1 Filed 09/12/19 Page 116 of 116




     IN WITNESS WHEREOF, the parties have duly executed this Consent and Third
Amendment on the Consent Date.


FRANCHISOR:                                                   FRANCHISEE:

LA QUINTA FRANCHISING LLC,                                    SUGARLOAF CAPITAL BUFORD LLC,
a Nevada limited liability company                            a Georgia limited liability company

ad             ~.~;
Name: Rajiv Trivedi
                                         D                    By: ST. MARY'S CAPITAL, INC.,
                                                              a Georgia corporation,
Title: Executive Vice President and                           Its Managing Member
       Chief Development Officer
                                                                                        '\

Date:         't-   2 (,p -   I &'                                By:---.-"----------
                                                                  Name:·~
                                                                  Title: President




                                                          7
110264Duluth.GA
C"onse11\
       to Restructureof Ownership lnlcrcsts nnd Third AmcndmcrllRcvl
